Exhibit 10.1

EXECUTION VERSION

 

 

 

 

Confidential Materials omitted and filed separately with the

 

 

Securities and Exchange Commission. Double asterisks denote omissions.

 

 

 

 

 

 

 

 

 

 

STRATEGIC ALLIANCE AND OPTION

AGREEMENT

 

by and between

EDITAS MEDICINE, INC.

 

AND

 

ALLERGAN PHARMACEUTICALS INTERNATIONAL LIMITED

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

 

 





--------------------------------------------------------------------------------

 



Table of Contents

 

 

 

 

 

Page

 

 

 

ARTICLE 1

 

DEFINITIONS


1

 

 

1.1

Defined Terms


1

 

 

 

1.2

Additional Definitions


16

ARTICLE 2

 

RESEARCH AND DEVELOPMENT


17

 

 

2.1

Collaboration Development Programs.


17

 

 

 

2.2

Delivery and Evaluation of Option Package.


18

 

 

 

2.3

Regulatory Matters; Compliance.


19

 

 

 

2.4

Subcontracting


19

 

 

 

2.5

Records and Audits


20

 

 

 

ARTICLE 3

 

MANAGEMENT OF THE COLLABORATION


20

 

 

3.1

Alliance Steering Committee and Subcommittees


20

 

 

 

3.2

Collaboration Managers


25

 

 

 

ARTICLE 4

 

GRANT OF RIGHTS TO ALLERGAN


26

 

 

4.1

Options.


26

 

 

 

4.2

License Grants.


30

 

 

 

4.3

Technology Transfer after Option Exercise.


31

 

 

 

4.4

Rights Retained by the Parties


32

 

 

 

4.5

Section 365(n) of the Bankruptcy Code


32

 

 

 

ARTICLE 5

 

POST-EXERCISE ACTIVITIES


33

 

 

5.1

Allergan Development and Commercialization.


33

 

 

 

5.2

Editas Profit-Sharing Options.


34

 

 

 

5.3

Editas Programs.


36

 





i

--------------------------------------------------------------------------------

 



 

 

 

 

ARTICLE 6

 

PAYMENTS


36

 

 

6.1

Initial Fee


36

 

 

 

6.2

LCA10 Program IND Acceptance Payment


36

 

 

 

6.3

Option-Related Fees


37

 

 

 

6.4

Clinical and Regulatory Milestone Fees


37

 

 

 

6.5

Commercial Milestone Fees


42

 

 

 

6.6

Royalty Payments for Licensed Products.


43

 

 

 

6.7

Royalty Payments for Editas Products.


46

 

 

 

6.8

Reports; Development and Sales Milestones; Royalty Payments


47

 

 

 

6.9

Methods of Payments


47

 

 

 

6.10

Accounting.


47

 

 

 

6.11

Currency


48

 

 

 

6.12

Taxes and Withholding


48

 

 

 

6.13

Value Added Tax


49

 

 

 

6.14

Late Payments


49

 

 

 

ARTICLE 7

 

EXCLUSIVITY


50

 

 

7.1

During the Research Term.


50

 

 

 

7.2

After the Research Term


50

 

 

 

7.3

Exceptions.


50

 

 

 

ARTICLE 8

 

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS


52

 

 

8.1

Ownership of Inventions; Disclosure.


52

 

 

 

8.2

Patent Prosecution.


52

 

 

 

8.3

Enforcement and Defense.


56

 

 

 

8.4

Infringement Claimed by Third Parties.


58

 

 

 

8.5

Patent Challenge


58

 

 

 

8.6

Marking


59

 

 

 

ARTICLE 9

 

CONFIDENTIALITY


59

 

 

9.1

Confidentiality; Exceptions


59





ii

--------------------------------------------------------------------------------

 



 

 

 

 

9.2

Authorized Disclosure


60

 

 

 

9.3

Press Release; Disclosure of Agreement.


60

 

 

 

9.4

Termination of Prior Agreement


62

 

 

 

9.5

Remedies


62

 

 

 

9.6

Publications


62

 

 

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES


63

 

 

10.1

Representations and Warranties of Both Parties


63

 

 

 

10.2

Representations and Warranties of Editas


64

 

 

 

10.3

Mutual Covenants


65

 

 

 

10.4

Additional Editas Covenants


66

 

 

 

10.5

Disclaimer


66

 

 

 

ARTICLE 11

 

INDEMNIFICATION; INSURANCE


67

 

 

11.1

Indemnification by Allergan


67

 

 

 

11.2

Indemnification by Editas


67

 

 

 

11.3

Procedure


68

 

 

 

11.4

Insurance


69

 

 

 

11.5

LIMITATION OF LIABILITY


69

 

 

 

ARTICLE 12

 

TERM AND TERMINATION


69

 

 

12.1

Term; Expiration


69

 

 

 

12.2

Termination of Profit-Sharing Agreement.


70

 

 

 

12.3

Termination of Research Term


70

 

 

 

12.4

Allergan Unilateral Termination Rights


70

 

 

 

12.5

Termination for Cause.


70

 

 

 

12.6

Termination for Patent Challenge by Allergan


71

 

 

 

12.7

Termination of Licensed Product due to Safety Concern


71

 

 

 

12.8

Effect of Expiration or Termination.


71

 

 

 

12.9

Accrued Rights; Surviving Provisions of the Agreement.


73

 





iii

--------------------------------------------------------------------------------

 



 

 

 

 

ARTICLE 13

 

MISCELLANEOUS


74

 

 

13.1

Dispute Resolution


74

 

 

 

13.2

Right to Set-Off


74

 

 

 

13.3

Arbitration Request


74

 

 

 

13.4

Governing Law


75

 

 

 

13.5

Assignment


75

 

 

 

13.6

Performance Warranty


76

 

 

 

13.7

Force Majeure


76

 

 

 

13.8

Notices


77

 

 

 

13.9

Export Clause


78

 

 

 

13.10

Waiver


78

 

 

 

13.11

Severability


78

 

 

 

13.12

Entire Agreement


78

 

 

 

13.13

Independent Contractors


79

 

 

 

13.14

Headings; Construction; Interpretation


79

 

 

 

13.15

Financial Books and Records


79

 

 

 

13.16

Further Actions


79

 

 

 

13.17

Parties in Interest


79

 

 

 

13.18

Intended Third Party Beneficiaries.


80

 

 

 

13.19

Performance by Affiliates


80

 

 

 

13.20

Counterparts


80

 

 



iv

--------------------------------------------------------------------------------

 



 

This STRATEGIC ALLIANCE AND OPTION AGREEMENT (the “Agreement”) is entered into
and made effective as of March 14, 2017 (the “Effective Date”) by and between
Editas Medicine, Inc., a Delaware corporation (“Editas”) and Allergan
Pharmaceuticals International Limited, a public company limited by shares
organized under the laws of Ireland (“Allergan”).  Editas and Allergan are each
referred to herein by name or as a “Party” or, collectively, as “Parties.” 

RECITALS

WHEREAS, Editas is a biotechnology company focused, inter alia, on the
application of its industry-leading Genome Editing Technology to the discovery
and development of Gene Editing Therapies for the treatment of a broad range of
diseases and conditions;

WHEREAS, Allergan is a leading pharmaceutical company focused, inter alia, on
the discovery, development, and commercialization of therapeutic products for
the treatment of ocular disorders;

WHEREAS, the Parties acknowledge that Editas has made substantial investment in
the protection of its intellectual property, including reimbursement by Editas
of out-of-pocket Patent Costs for the prosecution and defense thereof; and

WHEREAS, the Parties desire to establish an alliance to discover, develop, and
commercialize novel genomic medicines for a broad range of serious ocular
disorders.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, as well as past Patent Costs incurred by Editas, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

1.1         Defined Terms.  As used in this Agreement, the following terms will
have the meanings set forth in this ARTICLE 1 unless context dictates otherwise:

“2014 MGH Agreement” means the Exclusive Patent License Agreement (MGH Agreement
No. A221317; MGH Case Nos. [**]) entered into by and between The General
Hospital Corporation, d/b/a Massachusetts General Hospital (“MGH”) and Editas,
dated as of August 29, 2014, as amended by the First Amendment, dated as of June
29, 2015 and the Second Amendment, dated as of November 17, 2016.

“2016 MGH Agreement” means the Exclusive Patent License Agreement (MGH Agreement
No. A224596; MGH Case Nos. [**]) by and between MGH and Editas, dated as of
August 2, 2016.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
Party to this Agreement, regardless of whether such Affiliate is or becomes an
Affiliate on or after the





 

--------------------------------------------------------------------------------

 

 

Effective Date.  A Person shall be deemed to “control” another Person if it (a)
owns, directly or indirectly, beneficially or legally, at least fifty percent
(50%) of the outstanding voting securities or capital stock of such other
Person, or has other comparable ownership interest with respect to any Person
other than a corporation; or (b) has the power, whether pursuant to contract,
ownership of securities or otherwise, to direct the management and policies of
the Person. 

“Allergan CDP Patents” means all Patents that claim an Invention conceived
solely by or on behalf of Allergan, its Affiliates, Licensees, or Sublicensees
in the course of performing activities conducted pursuant to a Collaboration
Development Program or Allergan Development Program.

“Allergan Development Program” means one or more Collaboration Development
Program(s) for which Allergan exercises its Option and that has(ve) not been
terminated in accordance with ARTICLE 12. 

“Biosimilar Product” means, with respect to a Licensed Product in any country in
the Territory, any Gene Editing Therapy sold by a Third Party not authorized by
or on behalf of Allergan, its Affiliates, Licensees, or Sublicensees, that
targets the same Target as the Licensed Product and, on the basis of a prior
Regulatory Approval granted to a Licensed Product, (a) is approved by the FDA as
a “biosimilar” or “interchangeable” product pursuant to Section 351(k) of the
Public Health Service Act (42 U.S.C. § 262(k)), (b) is approved by the EMA as a
“similar biological medicinal product” pursuant to EU Directive 2001/83/EC, or
(c) has received analogous abbreviated Regulatory Approval from the applicable
Regulatory Authority in another foreign jurisdiction.    

“Biosimilar Product Competition” means (a) with respect to a Licensed Product in
the United States or a Major European Country, if during a Calendar Quarter, one
or more Biosimilar Product(s) is commercially available in such country and such
Biosimilar Product(s) has a market share of [**] percent [**]%) or more of the
aggregate market in such country of such Licensed Product and the Biosimilar
Product(s) (based on sales of units of such Licensed Product and such Biosimilar
Product(s), as reported by IMS International, or if such data are not available,
such other reliable data source as reasonably determined by the Parties) or (b)
with respect to a Licensed Product in any other country in the Territory, if
during a Calendar Quarter, one or more Biosimilar Product(s) is commercially
available in such country and such Biosimilar Product(s) reduces the Net Sales
of such Licensed Product in such country by at least [**] percent ([**]%) as
compared to the Net Sales in such country from the Calendar Quarter immediately
preceding the commercial availability of such Biosimilar Product(s). 

“Business Day” means a day on which banking institutions in Boston,
Massachusetts, United States are open for business, excluding any Saturday or
Sunday. 

“Calendar Quarter” means a period of three (3) consecutive months ending on the
last day of March, June, September, or December, respectively. 

“Calendar Year” means a period of twelve (12) consecutive months beginning on
January 1 and ending on December 31. 





-  2  -

--------------------------------------------------------------------------------

 

 

“Cas9-I Agreement” means the Amended and Restated Cas9-I License Agreement
entered into by and among the President and Fellows of Harvard College
(“Harvard”), the Broad Institute, Inc. (“Broad”) and Editas, dated as of
December 16, 2016, as amended on March 3, 2017.

“Cas9-II Agreement” means the Cas9-II License Agreement by and between Broad and
Editas, dated as of December 16, 2016.

“Cpf1 Agreement” means the Cpf1 License Agreement by and between Broad and
Editas, dated as of December 16, 2016.

“CDP IP” means, collectively, CDP Patents and CDP Know-How.

“CDP Know-How” means all Know-How developed solely or jointly by or on behalf of
Editas and/or Allergan in the course of activities conducted pursuant to a
Collaboration Development Program.

“CDP Patents” means, collectively, the Allergan CDP Patents, Editas CDP Patents,
and the Joint CDP Patents.

“CDP Product” means any Gene Editing Therapy that modifies a Target, is
Developed by Editas as part of a Collaboration Development Program, prior to
Allergan’s exercise (if ever) of its Option to license such Collaboration
Development Program.

“cGMP” means all applicable standards relating to Manufacturing practices for
fine chemicals, intermediates, bulk products or Licensed Products, including (a)
the principles detailed in the FDA’s current Good Manufacturing Practices, 21
CFR Parts 210 and 211 and The Rules Governing Medicinal Products in the European
Community, Volume IV, Good Manufacturing Practice for Medicinal Products, as
each may be amended from time to time or (b) Laws promulgated by any
Governmental Authority having jurisdiction over the Manufacture of a product.  

“Change of Control” means, with respect to Editas, (a) a merger or consolidation
of Editas with a Third Party which results in the voting securities of Editas
outstanding immediately prior thereto ceasing to represent at least fifty
percent (50%) of the combined voting power of the surviving entity immediately
after such merger or consolidation, (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
owner of fifty percent (50%) or more of the combined voting power of Editas’
outstanding securities other than through issuances by Editas of securities of
Editas in a bona fide financing transaction or series of related bona fide
financing transactions, or (c) the sale or other transfer to a Third Party of
all or substantially all of Editas’ assets or all or substantially all of
Editas’ business to which this Agreement relates.  

“Clinical Trial” means a human clinical trial, including any Phase 1 Clinical
Trial, Phase 2 Clinical Trial or Phase 3 Clinical Trial. 

“Collaboration Development Program” means a Development program initially
undertaken by Editas pursuant to this Agreement to study the use of Gene Editing
Therapy(ies)





-  3  -

--------------------------------------------------------------------------------

 

 

directed at a Target and an Indication and approved as a Collaboration
Development Program by the ASC.  An initial list of Collaboration Development
Programs is set forth as Exhibit A-1, which list may be updated from time to
time by mutual agreement of the Parties pursuant to Section 3.1.4.

“Commercialization” and “Commercialize” means all activities undertaken relating
to the marketing, promotion (including advertising, detailing, sponsored product
or continuing medical education), any other offering for sale, distribution, and
sale of a product.

“Commercially Reasonable Efforts” means (a) with respect to the efforts to be
expended by a Party with respect to an agreed objective, except as otherwise
provided in clause (b), such reasonable, diligent, and good faith efforts as
such Party would normally use to accomplish a similar objective under similar
circumstances taking into account the responsible allocation of such Party’s
resources under the circumstances, and (b) (i) with respect to Allergan’s
obligations [**].  

“Competitive Product” means, with respect to a Licensed Product or Editas
Product, [**].  

“Control,” “Controls,” “Controlled” or “Controlling” means, with respect to any
intellectual property, possession of the right (whether through ownership or
license (other than by operation of this Agreement) or control over an Affiliate
with such right) to grant the licenses or sublicenses as provided herein without
violating the terms of any agreement or other arrangement with any Third
Party.  Notwithstanding the foregoing, intellectual property of a Party that is
licensed from a Third Party after the Effective Date and would otherwise be
considered to be under the Control of a Party shall not be deemed to be under
the Control of such Party, unless such Third Party license becomes an In-License
pursuant to Section 6.6.4(b).

“Core Option Package Criteria” means the core data package criteria for each
Option Package, as set forth on Exhibit B.  

“Cover,” “Covering” or “Covered” means, with respect to a product, composition,
technology, process or method that, in the absence of ownership of or a license
granted under a Patent, the manufacture, use (where such use is for the
treatment of an Indication approved by the applicable Regulatory Authority),
offer for sale, or sale of such product or composition, would infringe such
Patent (or, in the case of a Patent that has not yet issued, would infringe such
Patent if it were to issue).

“CRISPR” means a clustered regularly interspaced short palindromic repeat.

“CRISPR Technology” means an enzymatically active or inactive Cas9, Cpf1 or
other CRISPR-derived endonuclease and one or more nucleic acid sequence(s).

“Develop” or “Development” means all activities relating to research,
non-clinical and preclinical testing and trials, clinical testing and trials,
including Clinical Trials, toxicology testing, modification, optimization and
animal efficacy testing of pharmaceutical compounds, statistical analysis,
publication and presentation of study results and reporting, preparation and
submission to Regulatory Authorities of applications (including any CMC
information) relating to Licensed Products.





-  4  -

--------------------------------------------------------------------------------

 

 

“Development Costs” means the FTE Costs and the direct out-of-pocket costs
incurred by or on behalf of a Party or any of its Affiliates in the conduct of
the Development of a Licensed Product.

“DOJ” means the Antitrust Division of the United States Department of Justice.

“Dollars” or “$” means the legal tender of the U.S.

“Editas Background IP” means, collectively, the Editas Background Patents and
Editas Background Know-How.

“Editas Background Know-How” means all Know-How which is Controlled by Editas or
its Affiliates at any time during the Term, that either (a) relates to the
type(s) of Genome Editing Technology used (or intended to be used) in the
conduct of a Collaboration Development Program and (b) is reasonably necessary
or useful to Develop, Commercialize or Manufacture a Licensed Product; provided
that Additional Third Party IP licensed by Editas shall only be included in the
Editas Background Know-How if the license for such Additional Third Party IP
becomes an In-License pursuant to Section 6.6.4(b)(iii).  The CDP Know-How shall
not be Editas Background Know-How.  Notwithstanding anything in this Agreement
to the contrary, Editas Background Know-How shall not include any Know-How to
the extent Controlled by any Person that acquires all or any part of Editas or
an Affiliate of Editas, or any affiliates of such Person, in each case (A) which
is Controlled by such Person immediately prior to the effective date of the
acquisition or (B) which is Controlled by such Person on or after the effective
date of acquisition but is not Controlled by Editas or an Affiliate of Editas
(excluding for purposes of this provision, such Person and Affiliates of Editas
that are such Affiliates by virtue of controlling, being controlled by or under
common control with such Person) and was developed, invented or obtained without
the direct or indirect use of any non-public Editas Background Know-How. 

“Editas Background Patents” means the Patents set forth on Exhibit I and all
other Patents which are owned or Controlled by Editas or its Affiliates at any
time during the Term to the extent they claim or cover the Editas Background
Know-How; provided that Additional Third Party IP licensed by Editas shall only
be included in the Editas Background Patents if the license for such Additional
Third Party IP becomes an In-License pursuant to Section 6.6.4(b)(iii).  The CDP
Patents shall not be Editas Background Patents.  Notwithstanding anything in
this Agreement to the contrary, Editas Background Patents shall not include any
Patents to the extent owned or Controlled by any Person that acquires all or any
part of Editas or an Affiliate of Editas, or any affiliates of such Person, in
each case (A) which is Controlled by such Person immediately prior to the
effective date of the acquisition or (B) which is Controlled by such Person on
or after the effective date of acquisition but is not Controlled by Editas or an
Affiliate of Editas (excluding for purposes of this provision, such Person and
Affiliates of Editas that are such Affiliates by virtue of controlling, being
controlled by or under common control with such Person) and was developed,
invented, or obtained without the direct or indirect use of any non-public
Editas Background Know-How.    





-  5  -

--------------------------------------------------------------------------------

 

 

“Editas CDP Patents” means all Patents that claim an Invention conceived solely
by or on behalf of Editas or its Affiliates in the course of performing
activities conducted pursuant to a Collaboration Development Program.

“Editas Product” means a Gene Editing Therapy that is Developed or
Commercialized by Editas under an Editas Program. 

“Editas Program” means (a) a Collaboration Development Program for which
Allergan fails to exercise its Option before expiration or termination of the
Initial Option Period or the Extended Option Period, as applicable, (including
any applicable HSR Extension Period) or (b) an Allergan Development Program
terminated pursuant to Section 5.3.2, 12.4, 12.5.1, 12.6 or 12.7.

“EMA” means the European Medicines Agency, and any successor entity thereto. 

“European Union” means the European Union member states as then-currently
constituted.  As of the Effective Date, the European Union member states are
Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia,
Spain, Sweden, and United Kingdom.

“Executive Officers” means, with respect to Allergan, its Chief R&D Officer, and
with respect to Editas, its chief scientific officer.

“Existing In-Licenses” means the license agreements set forth on Exhibit C, as
amended or restated from time to time.

“FDA” means the U.S. Food and Drug Administration, and any successor entity
thereto.

“Field” means a category of human diseases or conditions affecting the same
therapeutic area.  By way of example, the following are each deemed a different
therapeutic area and thus a different Field: Ocular Field, otology, central
nervous system, gastrointestinal, medical aesthetics/dermatology, urology,
women’s health, immunology/infectious diseases, cardiology/vascular diseases,
and oncology.

“First Commercial Sale” means, with respect to a Licensed Product or an Editas
Product and a country, the first sale of such Licensed Product or Editas
Product, as applicable, made by the applicable Party, its Affiliates, Licensees,
or Sublicensees to a Third Party in such country for end use or consumption in
such country after any necessary Regulatory Approval and, with respect to the
European Union, separate pricing approval (but, for clarity, excluding any sales
for Clinical Trials or compassionate use programs).

“First Field” means, with respect to the achievement of a Milestone Event in an
Allergan Development Program, the Field in which the first Licensed Product to
achieve a particular Milestone Event is directed.  First Field, Second Field and
Third Field shall be determined on a Milestone Event-by-Milestone Event basis
for each Allergan Development Program.

“FTC” means the United States Federal Trade Commission.





-  6  -

--------------------------------------------------------------------------------

 

 

“FTE” means one (1) person (or the equivalent of one (1) person) working full
time for one (1) twelve (12) month period in a Development, regulatory or other
relevant capacity (excluding persons employed in general and administrative,
non-technical management or other non-technical capacities) employed or
contracted by Editas or any of its Affiliates and assigned to perform specified
work, with such commitment of time and effort to constitute one (1) employee
performing such work on a full-time basis, which for purposes hereof shall be
[**] hours per year.  No additional payment shall be made with respect to any
person who works more than [**]) hours per year and any person who devotes less
than [**] hours per year shall be treated as an FTE on a pro rata basis based
upon the actual number of hours worked divided by [**].

“FTE Costs” means the FTE Rate multiplied by the applicable number of FTEs who
perform a specified activity pursuant to this Agreement.

“FTE Rate” means $[**] per FTE for the period commencing on the Effective Date
and ending December 31, 2017.  On January 1, 2018 and on January 1st of each
subsequent Calendar Year, the foregoing rate shall be increased for the Calendar
Year then commencing by the percentage increase, if any, in the Consumer Price
Index (“CPI”) as of December 31 of the then most recently completed Calendar
Year with respect to the level of the CPI on December 31, 2016.  Consumer Price
Index or CPI means the Consumer Price Index – Urban Wage Earners and Clerical
Workers, US City Average, All Items, 1982-84 = 100, published by the United
States Department of Labor, Bureau of Labor Statistics (or its successor
equivalent index).

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Gene Editing Therapy” means a product that uses Genome Editing Technology that
functions through a mechanism of action of (a) editing (including modifying) of
Genetic Material or (b) targeting of Genetic Material (including targeting of
Genetic Material to modify associated chromatin), either (i) ex vivo for
subsequent administration to a human, in the case of the foregoing clause (a) or
(b) of a product so edited or targeted, or (ii) in vivo, by a product
administered to a human, in the case of the foregoing clause (a) or (b) of a
product that so edits or targets. 

“Genetic Material” means all DNA (including DNA in and outside chromosomes) and
RNA.

“Genome Editing Technology” means any CRISPR Technology, zinc finger nuclease,
transcription activator-like effector nucleases (TALEN),  and/or any other
therapeutic endonuclease genome editing technology.

“GLP-Toxicology Study” means a toxicology study conducted in animals in
accordance with current good laboratory practice, to the extent applicable, as
required by the FDA under 21 CFR Part 58 and all applicable FDA rules,
regulations, orders and guidance, or applicable requirements with respect
thereto under current good laboratory practices prescribed by the European
Community, the Organization for Economic Cooperation and Development Council
(OECD), and the ICH Guidelines.





-  7  -

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency, division, board or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any governmental
arbitrator or arbitral body.

“HHMI” means the Howard Hughes Medical Institute.

“HSR Act” or “HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (15 U.S.C. Sec. 18a), and the rules and regulations promulgated
thereunder.

“HSR Clearance” means either (a) early termination of the applicable waiting
period under the HSR Act with respect to the HSR Filings or (b) expiration of
the applicable waiting period under the HSR Act with respect to the HSR Filings.

“HSR Filings” means the filings by Editas and Allergan with the FTC and the DOJ
of a Notification and Report Form for Certain Mergers and Acquisitions (as that
term is defined in the HSR Act) with respect to the matters set forth in this
Agreement, together with all required documentary attachments thereto.

“In-License” means (a) the Existing In-Licenses and (b) any Third Party license
agreements that become In-Licenses pursuant to Section 6.6.4(b).

“In-License Payment” means the royalty amounts payable by Editas to its Inbound
Licensors pursuant to the In-Licenses on sales of Licensed Products, calculated
on a Licensed Product-by-Licensed Product basis.

“Inbound Licensor” means the licensor(s) under an In-License.

“IND” means an investigational new drug application submitted to the FDA
pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any amendments thereto.  References herein to IND shall include, to
the extent applicable, any comparable filing(s) outside the U.S. for the
investigation of any product in any other country or group of countries (such as
a Clinical Trial application in the European Union). 

“Indication” means the intended use of a product for the treatment, control,
mitigation, prevention or cure of a distinct recognized human disease or
condition, or of a manifestation of a recognized human disease or condition, or
for the relief of symptoms associated with a recognized human disease or
condition, and which, if approved in the U.S., would be reflected in the
“Indications and Usage” section of labeling pursuant to 21 C.F.R. §201.57(c)(2)
or, to the extent applicable, any comparable labeling section outside the U.S. 

“Institution” means each of Harvard, Broad and MGH.

“Invention” means any new and useful process, article of manufacture, compound,
composition of matter, formulation or apparatus, or any improvement thereof,
discovery or finding, whether or not patentable. 





-  8  -

--------------------------------------------------------------------------------

 

 

“Iowa” means the University of Iowa Research Foundation.

“Joint CDP Patents” means all Patents that claim an Invention conceived jointly
by or on behalf of Editas and Allergan in the course of performing activities
conducted pursuant to a Collaboration Development Program.

“Juno Field” means the diagnosis, treatment or prevention of any cancer in
humans through the use of engineered T-cells, which shall exclude the diagnosis,
treatment or prevention of medullary cystic kidney disease 1 regardless of
whether such disease is characterized as a cancer.

“Know-How” means any ideas, Inventions, know-how, trade secrets, data,
specifications, instructions, processes, formulas, technology, expert opinions
and information, including biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, clinical, safety, manufacturing and
quality control data or information. 

“Law” or “Laws” means all laws, statutes, rules, regulations, treaties, orders,
judgments, or ordinances having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision.

“LCA10” or “Leber’s Congenital Amaurosis 10” means any disease caused by a
mutation in or around the CEP290 gene.

“LCA10 Program” means the Collaboration Development Program to Develop a
Licensed Product for the treatment of LCA10.

“Licensed Product” means any Gene Editing Therapy that modifies a Target that is
(i) Developed by Editas as the result of a Collaboration Development Program for
which Allergan has exercised its Option or (ii) Developed by Allergan as the
result of an Allergan Development Program,  provided each such Gene Editing
Therapy shall cease to be a Licensed Product upon termination of Allergan’s
rights thereto pursuant to the terms hereof.

“Licensee” means, with respect to a particular Licensed Product or Editas
Product, a Third Party to whom Allergan or Editas, as applicable, has granted a
license under any Know-How or Patents Controlled by the granting Party, but
excluding any Third Party acting solely as a distributor.

“Major European Country” means any of the following countries:  [**].  “Major
European Countries” means all of the foregoing countries.   

“Manufacture” means all activities related to the manufacturing of a compound or
product, including test method development and stability testing, formulation,
process development, manufacturing scale-up, manufacturing for use in
non-clinical and clinical studies, manufacturing for commercial sale, packaging,
release of product, quality assurance/quality control development, quality
control testing (including in-process, in-process release and stability testing)
and release of product or any component or ingredient thereof, and regulatory
activities related to all of the foregoing.





-  9  -

--------------------------------------------------------------------------------

 

 

“MIT” means the Massachusetts Institute of Technology.

“Net Sales” shall mean, with respect to a Licensed Product or Editas Product in
a country in the Territory, the gross amount invoiced for sale or other
disposition of such Licensed Product or Editas Product in such country by a
Party, its Affiliates, Licensees, or Sublicensees to Third Parties (including
distributors, wholesalers and end users), less the following deductions
accounted for in accordance with GAAP: 

(a)         sales returns and allowances actually paid, granted or accrued on
the Licensed Product, including trade quantity, prompt pay and cash discounts
and adjustments, granted on account of price adjustments or billing errors;

(b)         credits or allowances given or made for rejection, recall, return or
wastage replacement of, and for uncollectible amounts on, Licensed Products or
Editas Products or for rebates or retroactive price reductions;

(c)         price reductions, rebates and chargeback payments granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
national, state/provincial, local, and other governments, their agencies and
purchasers and reimbursers, or to trade customers (including Medicare, Medicaid,
managed care and similar types of rebates and chargebacks);

(d)         costs of outbound freight, insurance, and other transportation
charges to the extent separately invoiced to the customer and included in gross
amounts invoiced, as well as inventory management fees or similar fees for bona
fide services provided by wholesalers, distributors, warehousing chains and
other Third Parties related to the distribution of such Licensed Product or
Editas Product;

(e)         taxes, duties or other governmental charges (including any tax such
as a value added or similar tax, other than any taxes based on income) relating
to the sale of such Licensed Product, as adjusted for rebates and refunds,
including pharmaceutical excise taxes;

(f)         the portion of administrative fees paid during the relevant time
period to group purchasing organizations or pharmaceutical benefit managers
relating to such Licensed Product;

(g)         that portion of, as applicable, (A) the annual fee on prescription
drug manufacturers imposed by the PPACA or (B) the user fees imposed on device
manufacturers by the Medical Device User Fee and Modernization Act of 2002, in
each case that a Party or its Affiliates allocates to sales of the Licensed
Products or Editas Products in accordance with such Party’s or its Affiliate’s
standard policies and procedures consistently applied across its products; and

(h)         any other deductions not otherwise itemized above but which are
hereinafter consistently applied across Allergan’s products as a result of a
change in applicable Law or GAAP, provided that [**];





-  10  -

--------------------------------------------------------------------------------

 

 

to the extent such deductions: (i) are applicable and in accordance with
standard allocation procedures, (ii) have not already been deducted or excluded,
(iii) are incurred in the ordinary course of business in type and amount
consistent with good industry practice, and (iv) except with respect to the
uncollectible amounts and pharmaceutical excise taxes described in subsections
(b) and (e) above, are determined in accordance with GAAP.  Net Sales shall not
be imputed to transfers of Licensed Product or Editas Product without
consideration or for nominal consideration for use in any clinical trial, or for
any bona fide charitable, compassionate use or indigent patient program purpose
or as a sample.  For the avoidance of doubt, in the case of any transfer of any
Licensed Product or Editas Product between or among a Party and its Affiliates,
Licensees, or Sublicensees for resale, Net Sales shall be determined based on
the sale made by such Affiliate, Licensee, or Sublicensee to a Third Party.  In
the case of any sale for value, such as barter or counter-trade, of a Licensed
Product or Editas Product, or part thereof, other than in an arm’s length
transaction exclusively for cash, Net Sales shall be deemed to be the Net Sales
at which substantially similar quantities of such Licensed Product and Editas
Product are sold for cash in an arm’s length transaction in the relevant
country. 

Notwithstanding anything to contrary contained herein, the following shall not
be considered Net Sales for purposes of this Agreement: sales of (w) a
Biosimilar Product by any Licensee or Sublicensee that has received a license
from a Party in settlement of any dispute or pursuant to any judgment (provided
that, any actual monies received by a Party or its Affiliates from such
settlement after a deduction of such Party’s out-of-pocket costs and expenses
shall be treated as Net Sales in accordance with Section 8.3.2(f)), (x) a
Licensed Product, Editas Product, or a Biosimilar Product by a Licensee or
Sublicensee pursuant to a compulsory license (provided that, any actual monies
received by a Party or its Affiliates pursuant to such compulsory license shall
be treated as Net Sales) or (y) a Licensed Product or Editas Product as to which
a Party or its Affiliate, Licensee, or Sublicensee does not receive any
consideration tied to sales of such Licensed Product or Editas Product.  If a
Party appoints a distributor to sell an authorized Biosimilar Product of a
Licensed Product or Editas Product, then only the consideration actually paid to
such Party or its Affiliate by such distributor shall be included in the
calculation of Net Sales.

“Ocular Field” means the treatment, control, mitigation, prevention or cure of
any disease of the eye or its adnexa.

“Ocular Indication” means an Indication in the Ocular Field.    

“Option Exercise Fee” means the fee applicable to Allergan’s exercise of an
Option, as set forth in the table in Section 6.3.

“Option Package” means, with respect to a given Collaboration Development
Program, the results and data to be delivered to Allergan at the conclusion of
Editas’ Development obligations with respect to such Collaboration Development
Program, which results and data shall be sufficient for the ASC to evaluate each
category of the Option Package Criteria determined in advance for such
Collaboration Development Program. 

“Option Package Criteria” means the Core Option Package Criteria, as may be
customized for each Collaboration Development Program by the Parties, acting
through the ASC





-  11  -

--------------------------------------------------------------------------------

 

 

pursuant to Section 3.1.4, prior to the commencement of a Collaboration
Development Program, or by the Parties from time to time thereafter by mutual
agreement.   

“Patent” means (a) all patents and patent applications in any country or
supranational jurisdiction in the Territory, (b) any substitutions, divisionals,
continuations, continuations-in-part, provisional applications, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications, and (c) foreign counterparts of any of the foregoing. 

“Patent-Based Exclusivity” means, with respect to a Licensed Product or Editas
Product in a country in the Territory, that at least one Valid Claim of the
Editas Background Patents, the Editas CDP Patents or the Joint CDP Patents
Covers such Licensed Product in such country.  

“Patent Challenge”  means any direct or indirect dispute or challenge, or any
knowing, willful, or reckless assistance in the dispute or challenge, of the
validity, patentability, priority, inventorship, ownership or enforceability of
any Editas Background Patent or any claim thereof, or opposition or assistance
in the opposition of the grant of any letters patent within the Editas
Background Patents, in any legal or administrative proceedings, including in a
court of law, before the United States Patent and Trademark Office or other
agency or tribunal in any jurisdiction, or in arbitration including, without
limitation, by reexamination, inter partes review, opposition, interference,
post-grant review, nullity proceeding, preissuance submission, third party
submission, derivation proceeding or declaratory judgment action; provided,
however, that the term Patent Challenge shall not include (i) Allergan or its
Affiliates being an essential party in any patent interference proceeding before
the United States Patent and Trademark Office, which interference Allergan or
its Affiliates acts in good faith to try to settle, (ii) Allergan or its
Affiliates, due to its status as an exclusive licensee of Patents other than the
Editas Background Patents, being named by the licensor of such Patents as a real
party in interest in such an interference, so long as Allergan or the applicable
Affiliate either abstains from participation in, or acts in good faith to
settle, the interference, (iii) any assertion by Allergan or its Affiliates
relating to validity, patentability, scope, priority, construction,
non-infringement, inventorship, ownership or enforceability as a defense in any
legal proceeding, administrative proceeding or arbitration brought by Editas,
its Licensee or assignee asserting infringement against Allergan or its
Affiliates or (iv) any dispute or challenge brought by a Third Party which
subsequently becomes an Affiliate of Allergan, provided Allergan causes such
Third Party to take commercially reasonable steps to rescind such dispute or
challenge within [**] days after such Third Party becomes an Affiliate of
Allergan.  For clarity, a Patent Challenge shall not include arguments made by
Allergan that (a) distinguish the inventions claimed in Patents owned or
controlled by Allergan (“Allergan Patents”) from those claimed in the Editas
Background Patents but (b) do not disparage the Editas Background Patents or
raise any issue of Editas Background Patents’ compliance with or sufficiency
under applicable patent laws, regulations or administrative rules, in each case
(i) in the ordinary course of ex parte prosecution of the Allergan Patents or
(ii) in inter partes proceedings before the United States Patent and Trademark
Office or other agency or tribunal in any jurisdiction (excluding interferences
or derivation proceedings), or in arbitration, wherein the Allergan Patents have
been challenged.    [**].

“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other out-of-pocket expenses paid to Third
Parties, incurred in





-  12  -

--------------------------------------------------------------------------------

 

 

connection with the Prosecution and Maintenance of Patents, as determined in
accordance with GAAP (as applicable).

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
governmental authority or agency, or any other entity not specifically listed
herein. 

“Phase 1 Clinical Trial” means a human clinical trial of a product in any
country, the principal purpose of which is a preliminary determination of safety
in healthy individuals or patients, that would satisfy the requirements of 21
C.F.R. 312.21(a), or a similar clinical study prescribed by the relevant
Regulatory Authorities in a country other than the United States, but excluding
so-called “phase 0 trials” conducted using small doses in fewer than twenty (20)
people. 

“Phase 2 Clinical Trial” means a human clinical trial of a product in any
country that would satisfy the requirements of 21 C.F.R. 312.21(b) and is
intended to explore a variety of doses, dose response, and duration of effect,
and to generate initial evidence of clinical safety and activity in a target
patient population, or a similar clinical study prescribed by the relevant
Regulatory Authorities in a country other than the United States. 

“Phase 3 Clinical Trial” means a human clinical trial of a product in any
country that would satisfy the requirements of 21 C.F.R. 312.21(c) and is
intended to (a) establish that the product is safe and efficacious for its
intended use, (b) define warnings, precautions and adverse reactions that are
associated with the product in the dosage range to be prescribed, and
(c) support Regulatory Approval for such product. 

“Profit-Sharing Option Information Package” means an information package
provided by Allergan to Editas consisting of a copy of the first IND filed for
the applicable Allergan Development Program and a preliminary, non-binding plan
and, for the next [**] years, a budget for the clinical Development of Licensed
Products in such Allergan Development Program, which plan and budget have been
prepared in good faith by Allergan.

“Program” means any of the following: Collaboration Development Program,
Allergan Development Program, Co-Co Program or Editas Program. “Programs” means
all of the foregoing. 

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent, the preparation, filing, prosecution and maintenance of such Patent,
as well as re-examinations, reissues, appeals, and requests for patent term
adjustments and patent term extensions with respect to such Patent, together
with the initiation or defense of interferences, the initiation or defense of
oppositions and other similar proceedings with respect to the particular Patent,
and any appeals therefrom.  For clarification, “Prosecution and Maintenance” or
“Prosecute and Maintain” shall not include any other enforcement actions taken
with respect to a Patent.

“Regulatory Approval” means the approval, license or authorization of the
applicable Regulatory Authority for the marketing and sale of a product for a
particular Indication in a country in the Territory.





-  13  -

--------------------------------------------------------------------------------

 

 

“Regulatory Authority” means the FDA in the U.S. or any health regulatory
authority in another country in the Territory that is a counterpart to the FDA
and holds responsibility for granting Regulatory Approval in such country,
including the EMA and any successor(s) thereto. 

“Regulatory-Based Exclusivity” means with respect to a Licensed Product or
Editas Product in a country in the Territory, that, with respect to such
Licensed Product or Editas Product, (a) Allergan or Editas, as applicable, or
any of such Party’s Affiliates, Licensees, or Sublicensees has been granted the
exclusive legal right by a Regulatory Authority (or is otherwise entitled to the
exclusive legal right by operation of applicable Law) in such country to market
and sell the Licensed Product or Editas Product, as applicable, in such country,
or (b) the data and information submitted by Allergan or Editas, as applicable,
or any of such Party’s Affiliates, Licensees, or Sublicensees to the relevant
Regulatory Authority for purposes of obtaining Regulatory Approval may not be
disclosed, referenced, used or relied upon in any way by the relevant Regulatory
Authority (including by relying upon the Regulatory Authority’s previous
findings regarding the safety or effectiveness of the Licensed Product) to
support the Regulatory Approval or marketing of any product by a Third Party.

“Research Term” means seven (7) years from the Effective Date, provided that, if
Editas has not delivered  Option Packages that are deemed to satisfy the
applicable Option Package Criteria by the ASC (pursuant to Section 2.2.2) for
five (5) Collaboration Development Programs, then the Research Term shall
automatically extend by one-year increments until such obligation is satisfied,
up to a maximum of ten (10) years from the Effective Date.

“Rockefeller” means The Rockefeller University. 

“Safety Concern” means any toxicity, serious adverse event, or other safety
finding in any preclinical or clinical studies required by or performed for the
purpose of submission to Regulatory Authorities that leads to a good faith
determination by any data monitoring committee or by Regulatory Authorities that
the Licensed Product exposes or could expose humans to an unacceptable safety
risk in relation to therapeutic benefit.

“Second Field” means, with respect to the achievement of a Milestone Event in an
Allergan Development Program, the second Field for which a Licensed Product (or
a different Licensed Product within the same Allergan Development Program)
achieves the same Milestone Event as that achieved for the First Field; provided
that Development for the Licensed Product in the First Field has not been
abandoned at the time such Milestone Event for such Licensed Product is achieved
in the Second Field.  First Field, Second Field and Third Field shall be
determined on a Milestone Event-by-Milestone Event basis for each Allergan
Development Program.

“Sublicensee” means, with respect to a particular Licensed Product or Editas
Product, a Third Party to whom Allergan or Editas, as applicable, has granted a
sublicense under any Know-How or Patents licensed to such Party pursuant to this
Agreement, but excluding any Third Party acting solely as a distributor or
manufacturer. 

“Target” means any Genetic Material, the editing, modification, or other
manipulation of which may be used to cure, mitigate, treat, or prevent any
disease.  An initial list of Targets that





-  14  -

--------------------------------------------------------------------------------

 

 

may be designated as Targets of a Collaboration Development Program is set forth
as Exhibit A-2, which list may be updated from time to time by mutual agreement
of the Parties.

“Tax Treaty” means the Convention between the Government of the United States of
America and the Government of Ireland for the Avoidance of Double Taxation and
the Prevention of Fiscal Evasion with respect to Taxes on Income and Capital
Gains, signed at Dublin on July 28, 1997, as amended and in effect from time to
time.

“Territory” means the entire world. 

“Third Field” means, with respect to the achievement of a Milestone Event in an
Allergan Development Program, the third Field for which a Licensed Product (or a
different Licensed Product within the same Allergan Development Program)
achieves the same Milestone Event as that achieved for the First Field and the
Second Field, provided that Development for the Licensed Product in the First
Field and the Second Field has not been abandoned at the time such Milestone
Event for such Licensed Product is achieved in the Third Field.  First Field,
Second Field and Third Field shall be determined on a Milestone
Event-by-Milestone Event basis for each Allergan Development Program.

“Third Party” means any Person other than Editas or Allergan that is not an
Affiliate of Editas or of Allergan. 

“Utokyo” means the University of Tokyo.

“United States” or “U.S.” means the United States of America and all of its
territories and possessions. 

“[**]”  any Patent issuing from or reasonably expected to claim priority to
or otherwise issue from a Patent application claiming priority to [**] and any
foreign counterpart thereto. 

“Valid Claim” means (a) a claim of an issued patent in the U.S. or in a
jurisdiction outside the U.S., that has not expired, lapsed, been cancelled or
abandoned, or been dedicated to the public, disclaimed, or held unenforceable,
invalid, or cancelled by a court or administrative agency of competent
jurisdiction in an order or decision from which no appeal has been or can be
taken, including through opposition, reexamination, reissue or disclaimer, or
(b) a claim of a pending patent application that is filed and being prosecuted
in good faith and that has not been finally abandoned or finally rejected and
which has been pending for no more than [**] years from the date of filing of
the earliest patent application to which such pending patent application claims
priority.  (For clarity, a claim of an issued patent that ceased to be a Valid
Claim before it issued because it had been pending for more than [**] years from
the date of filing of the earliest patent application to which such pending
patent application claims priority, but subsequently issued and is otherwise
described by clause (a) of the foregoing sentence shall again be considered to
be a Valid Claim once it issues.  The same principle shall apply in similar
circumstances such as if, for example (but without limitation), a final
rejection of a claim is overcome.)

“Wageningen” means Wageningen University.





-  15  -

--------------------------------------------------------------------------------

 

 

1.2         Additional Definitions.  Each of the following definitions is set
forth in the section of this Agreement indicated below: 

Definition:

Section:

Acquiring Party

7.3(d)

Additional Third Party IP

6.6.4(b)(i)

Agreement

Preamble

Allergan

Preamble

Allergan Indemnitee

11.2

Allergan-Prosecuted Joint CDP Patents

8.2.3(a)

Alliance Steering Committee or ASC

3.1

Arbitration Request

13.3

Bankruptcy Code

4.5

Breaching Party

12.5.1

Chairperson

3.1.1

Claims

11.1.1

Co-Co Products

5.2.3

Co-Co Program

5.2.3

Collaboration Manager

3.2

[**]

6.4.1(e)

Competing Acquired Program

7.3(d)

Competing Acquirer Program

7.3(e)

Competing Product Transaction

7.3(d)

Confidential Information

9.1

Defense Proceeding

8.2.1(a)

Development Plan

2.1.1(c)

Disclosing Party

9.1

Editas

Preamble

Editas Indemnitee

11.1.1

Editas-Prosecuted Joint CDP Patents

8.2.3(c)

Effective Date

Preamble

[**]

6.4.1(e)

Existing Confidentiality Agreement

9.1.4

Extended Option Period

4.1.2(b)

Extension Notice

4.1.2(b)

GLP-Toxicology and Phase 1 Development Plan

4.1.2(b)

HSR Extension Period

4.1.5

Indemnified Party

11.3

Indemnifying Party

11.3

[**]

11.1.2

Initial Option Period

4.1.2(a)

JIPC

3.1.6(b)

Joint Working Group

3.1.6(a)

LCA10 Program Development Costs

5.1.2

-  16  -

--------------------------------------------------------------------------------

 

 

Definition:

Section:



Losses

11.1.1

[**]

11.1.3

Milestone Event

6.4.1(a)

Non-Breaching Party

12.5.1

Option

4.1.1

Option Extension Fee

6.3

Option Period

4.1.2(c)

Partner Rejection Right

5.2.2(a)

Party or Parties

Preamble

Payee

6.9

Payor

6.9

Phase 1 Data Package

4.1.2(b)

Pre-GLP-Toxicology Development Plan

4.1.2(b)

Profit-Sharing Agreement

5.2.1

Profit-Sharing Option

5.2.1

Receiving Party

9.1

Reference Date

2.2.2(a)

Royalty Term

6.6.4(a)

Second Request

4.1.5

Securities Laws

9.3.4

Subcommittee

3.1.6(c)

Terminal Exercise Disqualification Programs

4.1.2(a)

Transition Plan

4.3.1

[**]

6.4.1(e)

UPC

8.3.2(g)

[**]

6.4.1(e)

VAT

6.13

Withholding Taxes

6.12

 

 

 

ARTICLE 2
RESEARCH AND DEVELOPMENT

2.1         Collaboration Development Programs.    

2.1.1         Editas Responsibility.    

(a)         Pursuant to this Agreement and as further provided in this ARTICLE
2, during the Research Term, Editas shall use Commercially Reasonable Efforts to
Develop at least five (5) Collaboration Development Programs selected by the ASC
from the list of proposed Targets set forth in Exhibit A-2  (as amended from
time to time upon mutual agreement of the Parties) and to deliver Option
Packages for such Collaboration Development Programs, as determined by the ASC
(pursuant to Section 2.2.2).  Upon selection of a Collaboration Development
Program by the ASC, such Collaboration Development Program shall be added to
Exhibit A-1.





-  17  -

--------------------------------------------------------------------------------

 

 

(b)         Editas shall have responsibility for the conduct of, and shall have
sole responsibility for all Development Costs incurred in connection with, each
Collaboration Development Program (including any Clinical Trials, submissions to
Regulatory Authorities and Manufacture of CDP Products consistent with the
parameters to be agreed upon by the Parties and set forth on Exhibit D) until
such time that such program is no longer a Collaboration Development Program. 
Notwithstanding the foregoing, where Allergan possesses expertise that may
facilitate Editas’ Development under this Section 2.1.1, Editas may request
Allergan to provide reasonable assistance to Editas during the conduct of a
Collaboration Development Program.  Such assistance shall be provided (i)
pursuant to a separate material transfer agreement reasonably acceptable to the
Parties and (ii) reimbursed by Editas at Allergan’s cost.

(c)         Prior to the commencement of a Collaboration Development Program,
Editas shall prepare and deliver to the ASC, for the ASC’s review and approval,
a written Development plan for each particular Collaboration Development Program
setting forth the discovery and research activities to be conducted by Editas in
connection with such Collaboration Development Program (each, a “Development
Plan”).  In the event of a conflict between the terms of this Agreement and a
Development Plan, the terms of this Agreement shall govern.  Without limiting
the foregoing, the Development Plan shall include development milestones and
anticipated timelines therefor, including, with respect to the Development Plan
for the LCA10 Program, a timeline with respect to a successful IND filing. 
Editas shall use Commercially Reasonable Efforts to achieve the development
milestones and meet the timelines set forth in each Development Plan. 

2.2         Delivery and Evaluation of Option Package.    

2.2.1         Delivery of Option Package. On a Collaboration Development
Program-by-Collaboration Development Program basis for Collaboration Development
Programs not terminated pursuant to Section 3.1.4(e), promptly after generating
and analyzing data that Editas believes, in its reasonable opinion, to satisfy
the applicable Option Package Criteria, Editas shall provide the Option Package
for the applicable Collaboration Development Program to Allergan’s Collaboration
Manager and to the ASC.    

2.2.2         Evaluation of Option Package.  Unless otherwise agreed by the
Parties, the ASC will schedule an ad hoc meeting, not more than (i) [**] days
after its receipt of the Option Package for LCA10 and (ii) [**] days after its
receipt of each other Option Package, at which meeting the ASC shall review the
Option Package and determine whether the data contained therein satisfies the
applicable Option Package Criteria.

(a)         If the ASC determines that the Option Package satisfies the Option
Package Criteria, then the Initial Option Period with respect to the applicable
Collaboration Development Program shall commence on the date the ASC makes such
determination with the date of such determination to be accurately reflected in
the minutes approved by each of the Parties in accordance with Section 3.1.3
(the “Reference Date”).    

(b)         If the ASC determines that the Option Package does not satisfy
the Option Package Criteria, then unless the Parties agree to amend the
applicable Option Package Criteria such that the submitted Option Package meets
such amended Option Package Criteria or





-  18  -

--------------------------------------------------------------------------------

 

 

Allergan elects to accept the Option Package as delivered by Editas, Editas
shall continue to use Commercially Reasonable Efforts to Develop or supplement
such Option Package until the applicable Option Package Criteria have been
satisfied.  From and after the Reference Date, Editas shall have no further
obligation to conduct additional Development activities with respect to the
applicable Collaboration Development Program except (i) as may be requested by
Allergan with respect to any Collaboration Development Program for which
Allergan delivers an Extension Notice and pays an Option Extension Fee pursuant
to Section 4.1.2(b) (subject to Allergan’s reimbursement of Editas’ Development
Costs as set forth in Section 4.1.2(b)), (ii) as otherwise set forth in Section
5.1.2 with respect to the LCA10 Program, or (iii) as may otherwise be requested
by Allergan pursuant to Section 5.1.4.

2.3         Regulatory Matters; Compliance.    

2.3.1         Compliance.  All of the pre-clinical activities and Clinical
Trials to be conducted by the Parties under this Agreement shall be conducted in
all material respects in compliance with applicable Laws, including all
applicable cGMP requirements, good laboratory practice requirements and good
clinical practice requirements.    

2.3.2         Data Integrity.  Each Party shall use Commercially Reasonable
Efforts to carry out the Programs so as to collect and record any data generated
therefrom in a manner consistent with regulatory requirements as set forth in
Section 2.3.1 and Section 2.5.

2.3.3         Regulatory Filings.  Editas shall own and maintain in its
possession all regulatory filings for CDP Products, if any, until exercise of
the Option with respect thereto by Allergan (if at all).  Subject to Section
5.1.2 (with respect to the LCA10 Program), as soon as reasonably practicable
after Allergan’s exercise of the Option pursuant to Section 4.1 with respect to
a Collaboration Development Program, Editas shall assign or transfer to Allergan
the ownership and sponsorship of all regulatory filings for the applicable
Licensed Products and shall provide Allergan with copies of such regulatory
filings and all pre-clinical and clinical data and results.  Thereafter,
Allergan shall prepare, file and maintain all regulatory filings and Regulatory
Approvals for Licensed Products. 

2.4         Subcontracting.  Allergan shall have the right to engage Affiliates
or Third Party subcontractors to perform certain of its obligations under this
Agreement.  Editas shall have the right to subcontract its obligations under
this Agreement to any Third Party subcontractors with Allergan’s prior written
consent, not to be unreasonably withheld, conditioned or delayed; provided that,
such consent is not needed for any subcontracting to an Affiliate of Editas, to
[**] or to any of the subcontractors set forth on Exhibit E.  Any Affiliate or
subcontractor to be engaged by a Party to perform a Party’s obligations set
forth in this Agreement shall meet the qualifications typically required by such
Party for the performance of work similar in scope and complexity to the
subcontracted activity; provided that, any Party engaging an Affiliate or
subcontractor hereunder shall remain principally responsible and obligated for
such activities.  In addition, each Party engaging a subcontractor with respect
to its obligations under any Program shall in all cases retain or obtain
exclusive Control of any and all Know-How, Patents or other intellectual
property created by or used with the relevant Party’s permission by such
subcontractor directly related to such subcontracted activity under the
applicable Program.





-  19  -

--------------------------------------------------------------------------------

 

 

2.5         Records and Audits.  Editas shall, and shall require its Affiliates
and permitted subcontractors to, maintain materially complete, current and
accurate hard and/or electronic copies of records of all work conducted under
each Collaboration Development Program including, all work conducted to prepare
Option Packages, and all results, data, developments and Know-How made in
conducting such activities.  Such records shall accurately reflect all such work
done and results achieved in sufficient detail and in good scientific manner
appropriate for applicable patent and regulatory purposes.  Allergan shall have
the right to receive and retain a copy of all such records at reasonable times,
upon reasonable prior written notice to Editas.  Allergan shall also have the
right to conduct reasonable quality assurance audits with respect to all
facilities, operations and laboratories (and any records related thereto)
operated by Editas, its Affiliates or its permitted subcontractors, where
Development activities are conducted, as is reasonably necessary solely for the
purpose of verifying Editas’ compliance with this Agreement and applicable good
laboratory practices,  good clinical practices and other regulatory requirements
in each country in the Territory.  All audits initiated by Allergan will be
conducted at Allergan’s sole expense, upon reasonable prior notice to Editas,
and during regular business hours. 

ARTICLE 3
MANAGEMENT OF THE COLLABORATION

3.1         Alliance Steering Committee and Subcommittees.  The Parties shall
establish a committee (the “Alliance Steering Committee” or “ASC”) as more fully
described in this Section 3.1.  The ASC shall have review, oversight and
decision-making responsibilities for all Development activities performed under
this Agreement, as more specifically provided herein.  Each Party agrees to keep
the ASC informed of its progress and activities under the Programs.  The ASC may
establish Subcommittees as set forth in Section 3.1.6. 

3.1.1         Membership.  The ASC shall be comprised of three (3)
representatives (or such other number of representatives as the Parties may
agree) from each of Allergan and Editas.  Each Party shall provide the other
with a list of its initial members of the ASC no later than [**] days prior to
the first scheduled meeting of the ASC, which shall be no later than [**] days
after the Effective Date.  Each Party may replace any or all of its
representatives on the ASC at any time upon written notice to the other Party in
accordance with Section 13.8.  Each representative of a Party shall have
relevant expertise in pharmaceutical drug discovery and Development, and be
suitable in seniority and experience and have been delegated the authority to
make decisions on behalf of the applicable Party with respect to matters within
the scope of the ASC’s responsibilities.  Any member of the ASC may designate a
substitute to attend and perform the functions of that member at any meeting of
the ASC.  Each Party may, in its reasonable discretion, invite non-member
representatives of such Party to attend meetings of the ASC as non-voting
participants, subject to the confidentiality obligations of ARTICLE 9.  The
Parties shall designate a chairperson (the “Chairperson”) to oversee the
operation of the ASC, each such Chairperson to serve a [**] month term.  The
right to name the Chairperson shall alternate between the Parties, with [**]
designating the first such Chairperson.    

3.1.2         Meetings; Reports.    





-  20  -

--------------------------------------------------------------------------------

 

 

(a)         Prior to the expiration of the Research Term, the ASC shall meet at
least [**], and more or less frequently as the Parties mutually deem
appropriate, on such dates and at such places and times as provided herein or as
the Parties shall agree.  After conclusion of the Research Term, and only if
Allergan has exercised an Option, the ASC shall meet at least [**] in order to
(i) support ongoing collaboration, communication, and information exchange among
the Parties and (ii) provide Editas with an update regarding Allergan’s efforts
to Develop and Commercialize Licensed Products, including to review and discuss
the reports provided to Editas pursuant to Section 3.1.2(b).  Meetings of the
ASC that are held in person shall alternate between the offices of the Parties,
or such other location as the Parties may agree.  ASC meetings may be conducted
by telephone, videoconference or in person.  The members of the ASC also may be
polled or consulted from time to time by means of telecommunications, video
conferences, electronic mail or correspondence, as deemed necessary or
appropriate.  Each Party will bear all expenses it incurs in regard to
participating in all meetings of the ASC, including all travel and living
expenses.  Each Party may also call for special meetings of the ASC to discuss
particular matters requested by such Party.  The Collaboration Managers shall
provide the members of the ASC with no less than [**] Business Days’
notification of each regularly scheduled meeting and, to the extent reasonably
practicable under the circumstances, no less than [**] Business Days’
notification of any special meetings called by either Party.

(b)         Allergan shall provide Editas with a written report summarizing (to
the extent applicable) the activities of Allergan, its Affiliates, Licensees,
and Sublicensees with respect to the Development of Licensed Products.  Such
written report shall be provided to Editas at least [**] Business Days prior to
each ASC meeting and shall include: (i) material information, data and results
relating to such Development activities, (ii) summaries regarding any Clinical
Trial protocols, amendments to Clinical Trial protocols, any Clinical Trial
reports filed with Regulatory Authorities and Clinical Trial results, (iii)
discussion of material changes in the clinical Development plans for Licensed
Products and the status of Clinical Trial enrollment and (iv) the status of
regulatory filings and information regarding meetings with Regulatory
Authorities.  In addition, to the extent required by any applicable Existing
In-License, Allergan shall also include in such written reports summaries of the
activities of Allergan, its Affiliates, Licensees and Sublicensees with respect
to the Commercialization of Licensed Products and Manufacturing of Licensed
Products.

(c)         Editas shall provide Allergan with a written report summarizing (to
the extent applicable) the activities of Editas, its Affiliates, Licensees, and
Sublicensees with respect to the Development of CDP Products.  Such written
report shall be provided to Allergan at least [**] Business Days prior to each
ASC meeting and shall include: (i) material information, data, and results
relating to such Development activities, (ii) discussion of any proposed
material changes to any Development Plan, and (iii) the status of regulatory
filings and information regarding meetings with Regulatory Authorities, if any.

(d)         Neither Party shall have any obligation to provide the other Party
the reports referenced in Sections 3.1.2(b) and 3.1.2(c), as applicable,
following the dissolution of the ASC, provided that, thereafter Allergan shall
provide Editas with (i) filings and correspondence with Regulatory Authorities
that express a Safety Concern relating to Licensed Products, (ii) such
information which is reasonably required by any Inbound Licensor pursuant to any
In-License including, to the extent required by any applicable In-License, a
written report





-  21  -

--------------------------------------------------------------------------------

 

 

within [**] days at the end of each [**], summarizing (A) any Development
efforts, (B) the status of regulatory filings and information regarding meetings
with Regulatory Authorities, (C) Manufacturing efforts, (D) Commercialization
efforts, and (E) information regarding the identity and summarizing the
activities of Licensees and Sublicensees, in each case relating to a Licensed
Product that is Covered by the applicable In-License; provided that Allergan
shall have the right to redact such filings and correspondence to remove
information that Allergan considers proprietary or (iii) [**] summary reports of
the Development and Commercialization of any Co-Co Products.

3.1.3         Minutes.  The Collaboration Manager from the Party other than the
Party of the Chairperson, shall be responsible for preparing and circulating
minutes of each meeting of the ASC, setting forth, inter alia, an overview of
the discussions at the meeting and a list of any actions, decisions or
determinations approved by the ASC and a list of any issues to be resolved by
the Executive Officers pursuant to Section 3.1.5.  Such minutes shall be
effective only after approved by both Parties in writing.  With the sole
exception of specific items of the meeting minutes to which the members cannot
agree and that are escalated to the Executive Officers as provided in
Section 3.1.5, definitive minutes of all ASC meetings shall be finalized no
later than [**] days after the meeting to which the minutes pertain.  If, at any
time during the preparation and finalization of the ASC minutes, the Parties do
not agree on any issue with respect to the minutes, such issue shall be resolved
by the escalation process set forth in Section 3.1.5.  The decision resulting
from the escalation process shall be recorded by the Collaboration Manager in
amended finalized minutes for such meeting.    

3.1.4         Responsibilities.  The ASC shall perform the following functions,
subject to the final decision-making authority of the respective Parties as set
forth in Section 3.1.5:

(a)         discuss and mutually agree upon the Target from the list of
potential Targets in Exhibit A-2 and the initial Indication for a Gene Editing
Therapy to be Developed under a Collaboration Development Program.

(b)         prior to the designation of a Collaboration Development Program,
review and agree upon target product profile, including vector selection, gene
target sequence, applicable CRISPR Technology and nucleic acid sequence(s), and
applicable intellectual property related to the Collaboration Development
Program or reasonably expected to cover any Licensed Products developed
thereunder (including applicable Editas CDP Patents and Editas Background
Patents, In-Licenses and any necessary or useful intellectual property
Controlled by a Third Party);

(c)         prior to the designation of a Collaboration Development Program,
customize the Core Option Package Criteria to establish the Option Package
Criteria for such Collaboration Development Program, provided that,
notwithstanding Section 3.1.5, such customization of the Option Package Criteria
shall require the mutual written agreement of both Parties and,  provided
further, that if the ASC fails to reach consensus, the issue shall be escalated
to the Executive Officers of the Parties for resolution of the Option Package
Criteria pursuant to Section 3.1.5, and neither party shall have final
decision-making authority over such decision.  The Parties agree that within
[**] days after the date of this Agreement, the ASC shall determine the Option
Package Criteria for the LCA10 Program;





-  22  -

--------------------------------------------------------------------------------

 

 

(d)         review and provide comments on each Development Plan submitted by
Editas pursuant to Section 2.2.1 and approve such Development Plan or recommend
amendments or revisions thereto;

(e)         review and monitor progress under each Collaboration Development
Program and any reports or recommendations by the Joint Working Group, including
the evaluation of data generated during the course of Editas’ Development
efforts under each such Collaboration Development Program, and mutually agree
within [**] days after completion of item 2 of the Core Development Criteria
[**] for such Collaboration Development Program based upon recommendations made
to the ASC by the Joint Working Group whether or not to continue such
Collaboration Development Program.  Notwithstanding Section 3.1.5, if the ASC is
not unanimous with respect to a decision to continue Development for such
Collaboration Development Program within such [**] day period (after reviewing
any proposed recommendation of the Joint Working Group and the then-available
data and considering the likelihood of such Collaboration Development Program
yielding data that will satisfy the applicable Option Package Criteria), such
Collaboration Development Program shall be terminated.    For clarity, a
Collaboration Development Program terminated under this Section 3.1.4(e) shall
not be deemed a Collaboration Development Program for purposes of determining
whether Editas has satisfied its obligation to Develop five (5) Collaboration
Development Programs;    

(f)         determine additional or replacement Collaboration Development
Programs for inclusion on Exhibit A-1;  

(g)         within [**] days after an Option Package has been delivered by
Editas, determine whether the Option Package satisfies the applicable Option
Package Criteria,  provided that, notwithstanding Section 3.1.5, if the ASC
fails to reach consensus by the end of such [**]-day period, either Party shall
have the right to refer such dispute in writing to the respective Executive
Officers, and such Executive Officers shall attempt in good faith to resolve
such dispute.  If the Parties are unable to resolve a given dispute within [**]
days after referring such dispute to the Executive Officers, then Allergan shall
have final decision-making authority concerning whether such Option Package
satisfies the applicable Option Package Criteria, which final decision making
authority Allergan shall exercise in good faith based on the agreed Option
Package Criteria;    

(h)         discuss and attempt to resolve any deadlock issues submitted to it
by any Subcommittee in accordance with the procedures established in
Section 3.1.5;

(i)         serve as an information transfer vehicle, from time to time, to
facilitate discussions regarding the Development of Licensed Products; 

(j)         periodically review and provide comments on the Development and
post-approval status of each Licensed Product;

(k)         review and discuss Co-Co Program Development plans and budgets,
including the likelihood of whether Editas will want Allergan to submit a
Profit-Sharing Option Information Package with respect to any Allergan
Development Program;





-  23  -

--------------------------------------------------------------------------------

 

 

(l)         review and discuss Co-Co Program Commercialization plans;

(m)         review, and provide a forum for the Parties to discuss and approve,
any subcontractors through which Editas intends to conduct any Development or
Manufacturing activities hereunder;

(n)         review and discuss any potential In-Licenses and reports or
recommendations of the JIPC;

(o)         provide a forum for determining a publication strategy in relation
to the Collaboration Development Programs and approve proposed publications;

(p)         resolve disputes between the Parties with respect to the Co-Co
Programs; and

(q)         such other responsibilities as may be assigned to the ASC pursuant
to this Agreement or as may be mutually agreed upon by the Parties from time to
time. 

For clarity, the ASC shall not have any authority beyond the specific matters
set forth in this Section 3.1.4, and in particular shall not have any power to
amend or modify the terms of this Agreement.  In addition, (i) Allergan (and not
Editas or the ASC) shall have the sole right to make decisions with respect to
(1) the exercise of an Option, and (2) after exercise of an Option, subject to
Allergan’s diligence obligations in Section 5.1.1, and other obligations
explicitly set forth in this Agreement, the Development, progression,
Manufacture, and Commercialization of Licensed Products and (ii) subject to
Section 3.1.4(e),  Editas (and not Allergan or the ASC) shall have the sole
right to make decisions with respect to which Collaboration Development Programs
it Develops through delivery of the applicable Option Package.  In any case
where a matter within the ASC’s authority arises, the ASC shall convene a
meeting and consider such matter within [**] days after the matter is first
brought to the ASC’s attention, or, if earlier, at the next regularly-scheduled
ASC meeting. 

3.1.5         Decisions.  Except as otherwise provided herein, with respect to a
given Collaboration Development Program, all decisions of the ASC prior to
Option exercise by Allergan shall be made by consensus, with each Party having
one vote.  If the ASC cannot agree on a matter within its authority hereunder
within [**] days after it has met and attempted to reach such decision, then,
either Party may, by written notice to the other, have such issue referred to
the Executive Officers for resolution.  The Parties’ respective Executive
Officers shall meet within [**] days after such matter is referred to them, and
shall negotiate in good faith to resolve the matter.  If the Executive Officers
are unable to resolve the matter within [**] days after the matter is referred
to them, then the issue shall be finally resolved as follows: 

(a)         Editas shall have final decision-making authority with respect to
any disputes with respect to [**] and (ii) as otherwise set forth in
Sections 3.1.4(c),  3.1.4(e) and 3.1.4(g), for which decision-making authority
shall be as set forth therein;  

(b)         Allergan shall have final decision-making authority with respect
to [**]; and





-  24  -

--------------------------------------------------------------------------------

 

 

(c)         Any dispute regarding a matter within the ASC’s authority with
respect to which final decision-making authority is not otherwise specified in
this Section 3.1.5 shall, if not resolved by escalation to the respective
Executive Officers of the Parties, be deadlocked until resolved by the mutual
agreement of the Parties or by unanimous ASC consensus.

3.1.6         Subcommittee(s).    

(a)         The Parties shall establish a joint working group (the “Joint
Working Group”) within [**] days following the Effective Date.  The Joint
Working Group will be composed of an equal number of representatives from Editas
and Allergan.  The Joint Working Group will report to the ASC.  The Joint
Working Group, in particular, will be responsible for the oversight of the
Development of each Collaboration Development Program using the applicable
Development Plan and Option Package Criteria as the guidelines for the
Development and providing the ASC with all relevant information and any
recommendations necessary for the ASC to make its decisions under
Section 3.1.4(e).  The Joint Working Group will meet in person, by
teleconference or by video-teleconference at least [**], or as otherwise
scheduled by the ASC.    

(b)         Within [**] days of the Effective Date, the Parties will establish a
joint intellectual property committee (the “JIPC”) comprised of an equal number
of representatives from each Party.  The JIPC will report to the ASC, and any
disagreement between the Parties’ members on the JIPC shall be submitted for
resolution to the ASC.  The JIPC will provide a forum for discussing the
preparation, filing, prosecution and maintenance of the Joint CDP Patents,
Allergan CDP Patents to the extent Covering Genome Editing Technology, and
Editas CDP Patents.  The JIPC will be responsible for evaluating third party
intellectual property for freedom to operate with respect to the Parties’ Gene
Editing Therapies, Collaboration Development Programs and Licensed Products and
reporting their findings to the ASC and for discussing any challenges to any
Third Party Patents that may Cover any Collaboration Development Programs or
Licensed Products.    

(c)         From time to time, the ASC may establish additional subcommittees to
oversee particular projects or activities, as it deems necessary or advisable
(each, a “Subcommittee”).  Each Subcommittee shall consist of such number of
members as the ASC determines is appropriate from time to time.  Such members
shall be individuals with expertise and responsibilities in the relevant areas
such as non-clinical Development, pharmacology, clinical Development, patents,
process sciences, Manufacturing, quality, regulatory affairs, product
Development or product Commercialization, as applicable to the stage of the
project or activity. 

3.1.7         Dissolution on Change of Control.  Allergan may, in its sole
discretion, dissolve the ASC in the event of a Change of Control.    

3.2         Collaboration Managers.  Promptly after the Effective Date, each
Party shall appoint an individual (who may or may not be an existing member of
the ASC) to act as collaboration manager for such Party (each, a “Collaboration
Manager”).  Each Collaboration Manager shall thereafter be permitted to attend
meetings of the ASC, subject to the





-  25  -

--------------------------------------------------------------------------------

 

 

confidentiality provisions of ARTICLE 9.  The Collaboration Managers shall be
the primary point of contact for the Parties regarding the activities
contemplated by this Agreement and shall facilitate all such activities
hereunder.  The Collaboration Managers shall also be responsible for assisting
the ASC in performing its oversight responsibilities.  The name and contact
information for each Party’s Collaboration Manager, as well as any
replacement(s) chosen by Editas or Allergan, in their sole discretion, from time
to time, shall be promptly provided to the other Party in accordance with
Section 13.8.    

ARTICLE 4
GRANT OF RIGHTS TO ALLERGAN

4.1         Options.    

4.1.1         Grant.  Subject to the provision of this Section 4.1, Editas
hereby grants to Allergan the exclusive option, exercisable on a Collaboration
Development Program-by-Collaboration Development Program basis at Allergan’s
sole discretion, to obtain the exclusive license set forth in Section 4.2.1 as
to such Collaboration Development Program and all Licensed Products arising
therefrom (each, an “Option”).    

4.1.2         Option Exercise Period.    

(a)         Allergan shall have the right to exercise its Option with respect to
any Collaboration Development Program at any time after the Effective Date until
as follows (the “Initial Option Period”):

(i)         if Editas delivers an Option Package for such Collaboration
Development Program during the Research Term, the date that is [**] days after
the ASC’s determination that the applicable Option Package satisfies the Option
Package Criteria therefor;

(ii)         If Editas delivers an Option Package for such Collaboration
Development Program during the Research Term but the ASC determines that such
Option Package does not satisfy the Option Package Criteria and the Research
Term has expired before Editas has updated and redelivered an Option Package
which does meet the Option Package Criteria then:

(1)         if Editas has agreed to update and redeliver such Option Package
after the Research Term, the date that is [**] days after the ASC’s
determination that the updated Option Package for such Collaboration Development
Program satisfies the Option Package Criteria, or

(2)         if Editas has not agreed to update and redeliver such Option Package
after the Research Term, the date that is [**] days after the expiration of the
Research Term;

(iii)          if Editas has not provided an  Option Package prior to the end of
the Research Term, the date that is [**] days after the expiration of the
Research Term;  provided that, this clause (iii) shall not apply to any
Collaboration Development Program that is terminated (A) pursuant to Section
3.1.4(e), other than such Collaboration Development Program





-  26  -

--------------------------------------------------------------------------------

 

 

for which Allergan voted against such termination or (B) by the mutual agreement
in writing of the Parties (the programs described in (A) and (B), the “Terminal
Exercise Disqualification Programs”).  If Allergan exercises an Option with
respect to a Collaboration Development Program prior to Editas’ delivery of an
Option Package therefor, then Editas shall be deemed to have delivered an
 Option Package for such Collaboration Development Program for purposes of
determining whether Editas has satisfied its obligation to deliver  Option
Packages for five (5) Collaboration Development Programs.    

(b)         Allergan may extend the Initial Option Period with respect to any
Collaboration Development Program by providing written notice to Editas (an
“Extension Notice”) at any time prior to the expiration of such Initial Option
Period.  Upon receipt by Editas of Allergan’s written notice of its exercise of
its extension rights pursuant to this Section 4.1.2(b), the Parties shall
negotiate in good faith a mutually agreeable plan and budget for additional
Development work necessary to advance such Collaboration Development Program:
(i) to the commencement of the first GLP-Toxicology Study (the
“Pre-GLP-Toxicology Development Plan”), if any, and (ii) through the completion
of the first GLP-Toxicology and the completion of the first Phase 1 Clinical
Trial (the “GLP-Toxicology and Phase 1 Development Plan”).  After the Parties
reach agreement on the Pre-GLP-Toxicology Development Plan, if any, and the
GLP-Toxicology and Phase 1 Development Plan, Allergan shall pay to Editas the
Option Extension Fee.  Upon Allergan’s payment of the Option Extension Fee
pursuant to this Section 4.1.2(b), the period in which Allergan may exercise its
Option with respect to such Collaboration Development Program shall be extended
until the earlier of:  (i) the end of the Research Term and (ii) the date that
is [**] days after the end of the delivery of a Phase 1 Data Package (defined
below) for the first Phase 1 Clinical Trial for a CDP Product for such
Collaboration Development Program (the “Extended Option Period”) and thereafter:

(i)         Editas shall use Commercially Reasonable Efforts to complete the
additional Development work set forth in the Pre-GLP-Toxicology Development
Plan, if any, and shall solely bear the first [**] Dollars ($[**]) of
Development Costs incurred by Editas in conducting such additional Development
work (but in the event that Editas later exercises a Profit-Sharing Option as to
such Collaboration Development Program, such amounts borne by Editas shall count
as payments by Editas toward its Development Cost sharing obligations with
respect to such Collaboration Development Program);

(ii)         Allergan shall reimburse Editas for any Development Costs incurred
by Editas in the performance of such additional Development work set forth in
the Pre-GLP-Toxicology Development Plan which are in excess of [**] Dollars
($[**]).  Allergan shall reimburse Editas for such Development Costs within [**]
days after Allergan’s receipt of each Editas invoice for such Development Costs
(which invoice shall be provided [**]);

(iii)         Editas may at its option conduct the additional Development work
set forth in the GLP-Toxicology and Phase 1 Development Plan, and, subject to
clause (iv) below, Editas shall solely bear all Development Costs incurred by
Editas in conducting such additional Development work in accordance with the
GLP-Toxicology and Phase 1 Development Plan through such time, if ever, as
Allergan exercises its Option with respect to such Collaboration Development
Program; and





-  27  -

--------------------------------------------------------------------------------

 

 

(iv)         If Allergan exercises its Option with respect to a Collaboration
Development Program, Allergan shall reimburse Editas for any Development Costs
incurred by Editas in the performance of such additional Development work set
forth in the GLP-Toxicology and Phase 1 Development Plan prior to such Option
exercise concurrently with Allergan’s payment of the Option Exercise Fee
therefor as set forth in Section 6.3.

(v)         Without limiting the generality of the foregoing, Editas shall
provide to Allergan additional data generated as a result of the activities set
forth in the Pre-GLP-Toxicology Development Plan, if any, and, if Editas
undertakes a GLP-Toxicology Study or a Phase 1 Clinical Trial for a CDP Product
with respect to such Collaboration Development Program, Editas shall provide
Allergan with the data from such GLP-Toxicology Study or Phase 1 Clinical Trial
reasonably promptly after the conclusion thereof (the data from the Phase 1
Clinical Trial, the “Phase 1 Data Package”).

(c)         The Initial Option Period or the Extended Option Period, as
applicable to a given Collaboration Development Program, together with any
extensions pursuant to Section 4.1.5, is referred to herein as the “Option
Period.”

4.1.3         Exercise of Option.  Allergan shall have the right to exercise the
Option with respect to the applicable Collaboration Development Program by
written notice to Editas and payment of the applicable Option Exercise
Fee.  Upon Allergan’s exercise of an Option with respect to a Collaboration
Development Program and receipt by Editas of the applicable Option Exercise Fee,
(i) such Collaboration Development Program shall be designated as an Allergan
Development Program and (ii) the applicable CDP Products shall be designated as
Licensed Products.        

4.1.4         Expiration or Termination of Option.  With respect to a particular
Collaboration Development Program, if Allergan does not (i) exercise the Option
or deliver an Extension Notice and pay the Option Extension Fee within the
applicable Initial Option Period or (ii) exercise the Option within the Extended
Option Period after extending the Option Period in accordance with Section
4.1.2(b) then, as of the expiration of the Initial Option Period or Extended
Option Period (as applicable, subject to any extensions pursuant to Section
4.1.5) (a) such Option shall terminate and be of no further force or effect, (b)
the applicable Collaboration Development Program shall become an Editas Program,
and (c) the provisions of Section 5.3.1 shall apply.    

4.1.5         HSR.  If Allergan reasonably determines in good faith prior to the
expiration of the Initial Option Period or the Extended Option Period, as
applicable, that the transactions to be consummated upon the exercise of such
Option require HSR Filings, Allergan shall provide written notice of exercise of
the Option to Editas prior to the end of the Option Period, which notice shall
include Allergan’s irrevocable binding commitment to complete the exercise of
the Option, subject only to HSR Clearance, and the Option Period shall
automatically be extended for an additional [**] days (the “HSR Extension
Period”).  If the exercise of the Option does not comply with the requirements
of Section 4.1.3 and this Section 4.1.5, including, for example and without
limitation, because it includes other conditions to the completion of the
exercise of the Option other than the grant of HSR Clearance, then the Option
shall expire at the end of the Option Period (without applicable extensions)
unless Allergan exercises the Option in





-  28  -

--------------------------------------------------------------------------------

 

 

compliance with Section 4.1.3 and this Section 4.1.5 prior to such expiration of
the Option Period.  If HSR Clearance is not granted within the HSR Extension
Period, or if Allergan receives a Request for Additional Information and
Documentary Material (“Second Request”) from the FTC or the DOJ in connection
with such filing, the HSR Extension Period shall be extended for an additional
period of time (not to exceed an additional [**] days), to permit Allergan to
obtain HSR Clearance.  If Allergan elects to withdraw its request for HSR
Clearance, the Option shall terminate, and Editas shall have the same rights as
are set forth in Section 5.3.1 with respect to the applicable Collaboration
Development Program.  If HSR Clearance has not occurred by the end of the
extended HSR Extension Period, Editas and Allergan shall promptly meet to
discuss in good faith whether an additional extension of the HSR Extension
Period is reasonable under the circumstances; provided that, if Editas and
Allergan are unable to arrive at a mutually agreed additional extension or other
resolution within an additional [**] days after expiration of the HSR Extension
Period, then the Option shall terminate, and Editas shall have the same rights
as are set forth in Section 5.3.1 with respect to the applicable Collaboration
Development Program.  In connection with obtaining HSR Clearance, Allergan and
Editas shall use their respective commercially reasonable efforts to resolve as
promptly as practicable any objections that may be asserted by the FTC or the
DOJ with respect to the transactions notified in the HSR Filings.  The foregoing
provisions of this Section 4.1.5 notwithstanding, nothing in this Section 4.1.5
or otherwise in this Agreement shall require either Party to (a) offer, accept
or agree to sell, divest (including through a license or a reversion of licensed
or assigned rights), hold separate, transfer, or dispose of any assets,
operations, rights, product lines, or businesses, or interests therein, of
itself or any of its Affiliates (or consent to any of the foregoing actions),
(b) offer, accept or agree to any restraint, prohibition or limitation on the
ownership, operation or conduct of all or any portion of the businesses or
assets of itself or any of its Affiliates in any part of the world, (c) respond
to or certify substantial compliance with any Second Request, or (d) litigate or
otherwise formally oppose any determination (whether judicial or administrative
in nature) by a Governmental Authority seeking to impose any of the restrictions
referenced in clause (a) or (b) above; provided, that (i) Allergan shall not be
required to agree to or effectuate any remedy related to any Editas assets and
(ii) Editas shall not agree to or effectuate any remedy without the prior
written consent of Allergan.  [**].  If HSR Filings are required, each Party
shall use Commercially Reasonable Efforts to prepare and file its respective HSR
Filing as promptly as is practicable and advisable, and [**].  In connection
with obtaining HSR Clearance, each of Allergan and Editas shall (x) cooperate
with each other in connection with any investigation or other inquiry relating
to an HSR Filing and the transactions contemplated by this Agreement; (y) keep
the other Party or its counsel informed of any material communication received
from or given to the FTC or DOJ relating to the HSR Filings and the transactions
contemplated by this Agreement (and provide a copy to the other Party if such
material communication is in writing); and (z) permit the other Party or its
counsel to review in advance, and in good faith consider the views of the other
Party or its counsel concerning, any submission, filing or communication (and
documents submitted therewith) intended to be given to the FTC or DOJ; provided,
that after good faith consideration of any input from Editas, Allergan shall
make the final determination as to the appropriate strategy relating to any
filing or submission that is necessary under the HSR Act, including with respect
to any filings, notifications, submissions and communications with or to the FTC
or DOJ.

4.1.6         Tolling of Payment Obligations.  If the exercise by Allergan of
any Option under Section 4.1 requires the making of filings under the HSR Act,
then all rights and





-  29  -

--------------------------------------------------------------------------------

 

 

obligations related to the exercise of such Option (including payment of any
Option Exercise Fee or other milestone) shall be tolled until the expiration or
termination of the applicable HSR waiting period. 

4.2         License Grants.    

4.2.1         Licenses to Allergan With Respect to Licensed Products.  Subject
to the terms of this Agreement, upon (a) Allergan’s exercise of an Option for a
Collaboration Development Program pursuant to Section 4.1, and (b) Editas’
receipt of the applicable Option Exercise Fee, Editas hereby grants to Allergan,
and Allergan shall have, conditional upon such event, the exclusive right and
license (even as to Editas and its Affiliates) in the Territory in any Field
other than the Juno Field, with the right to grant sublicenses (subject to
Section 4.2.4), under the Editas Background IP and Editas’ interest in the CDP
IP, to Develop, Commercialize, make, have made, use, offer for sale, sell and
import Licensed Products arising from such Collaboration Development Program
during the Term,  provided that, Allergan shall not have the right to modify the
DNA, RNA or nuclease protein component of a Licensed Product without the prior
written consent of Editas, which consent shall not be unreasonably conditioned,
withheld or delayed, if the purpose of such modification is to improve
manufacturing capability, ocular delivery or ocular tolerability with respect to
such Licensed Product.    

4.2.2         Existing In-Licenses.  Allergan acknowledges and agrees that the
rights, licenses and sublicenses granted by Editas to Allergan in this Agreement
(including any sublicense rights) are subject to the terms of the Existing
In-Licenses and the rights granted to the Third Party counterparties thereunder,
the scope of the licenses granted to Editas or the applicable Affiliate
thereunder and the rights retained by such Third Party counterparties and any
other Third Parties (including Governmental Authorities) set forth therein,
including (a) Sections 2.1, 2.2, 2.5, 2.6 2.8, 2.9, 2.10 and 10.3.1.2 of the
Cas9-I Agreement, (b) Sections 2.1, 2.2, 2.5, 2.6, 2.8, 2.9,  2.10 and 10.3.1.2
of the Cas9-II Agreement, (c) Sections 2.1, 2.2, 2.5, 2.6, 2.8, 2.9, 2.10 and
10.3.1.2 of the Cpf1 Agreement, (d) Sections 2.1(a), 2.3 and 2.4 of the 2014 MGH
Agreement and (e) Sections 2.1(a), 2.3 and 2.4 of the 2016 MGH Agreement.  At
Editas’ request, Allergan shall use Commercially Reasonable Efforts to, and
cause its sublicensed Affiliates and all Sublicensees to use Commercially
Reasonable Efforts to, take such actions, as may be required to assist Editas in
complying with its obligations under the Existing In-Licenses, to the extent
applicable to Allergan’s rights or obligations under this Agreement, including
(v) Sections 4.5.3, 8.1, 9.2.3 and 11.2 of the Cas9-I Agreement, (w) and
Sections 4.5.3, 8.1, 9.2.3 and 11.2 of the Cas9-II Agreement, (x) Sections
4.4.3, 8.1, 9.2.3 and 11.2 of the Cpf1 Agreement, (y) Sections 10.5, 11.1, and
12.7 of the 2014 MGH Agreement and (z) Sections 10.5, 11.1, and 12.7 of the 2016
MGH Agreement.   

4.2.3         Termination of Existing In-Licenses.   Allergan acknowledges and
agrees that, if any of the licenses granted to Editas by Harvard and/or Broad
under the Cas9-I Agreement, the Cas9-II Agreement and/or the Cpf1 Agreement is
terminated, in whole or in part, including due to any failure by Editas and
Allergan, and their Affiliates and Sublicensees, to meet any of the diligence
obligations (including any diligence milestone) set forth in any of those
Agreements, then Allergan’s sublicense under such terminated license(s) shall
automatically terminate [**] days following the effective date of termination of
the Cas9-I Agreement, the Cas9-II Agreement and/or Cpfl Agreement, as
applicable, subject to Allergan’s right to receive a





-  30  -

--------------------------------------------------------------------------------

 

 

direct license from Harvard and/or Broad pursuant to Section 10.3.1.2 of the
Cas9-I Agreement, the Cas9-II Agreement and/or the Cpf1 Agreement, as
applicable.  In instances where an Existing In-License does not already provide
the foregoing right, Editas will use Commercially Reasonable Efforts to secure
written statements from each Inbound Licensor declaring that, should the
Existing In-License be terminated, the applicable Inbound Licensor shall provide
prompt notice thereof to Allergan and shall grant a direct license to Allergan
on the same terms as those set forth in (a) this Agreement, or (b) the Existing
In-License, in each case which apply to the Inbound Licensor’s intellectual
property that is sublicensed to Allergan under the Existing In-License, it being
agreed that Editas shall not be required to make any additional payments or
grant any concessions to such Inbound Licensor in order to secure such written
statements.    

4.2.4         Allergan’s Sublicensing Rights. 

(a)         Allergan shall have the right to grant sublicenses under the rights
granted to it under Sections 4.2.1 to any of its Affiliates and Third
Parties.  Allergan shall provide Editas with a fully-executed copy of any
agreement (redacted as necessary to protect confidential or commercially
sensitive information) reflecting any such sublicense promptly after the
execution thereof.  If Allergan grants a sublicense, the terms and conditions of
this Agreement that are applicable to Sublicensees shall apply to such
Sublicensee to the same extent as they apply to Allergan.  Allergan assumes full
responsibility, and shall remain primarily liable, for causing the performance
of all obligations of each Allergan Affiliate and Sublicensee to which it grants
a sublicense, and will itself pay and account to Editas for all payments due
under this Agreement by reason of operation of any such
sublicense.  Notwithstanding the foregoing, unless and until the receipt of
written agreement by the applicable Institutions to permit further sublicensing
to a Third Party, Allergan shall not have the right to grant any sublicenses
(other than to Affiliates of Allergan and other than as may be agreed in writing
by the applicable Institutions, in each case subject to all restrictions on the
granting of sublicenses herein).  If Editas is unable to obtain written
agreement from the applicable Institutions to allow for the further granting of
sublicenses by Allergan under the Existing In-Licenses, then upon Allergan’s
request at any time during the Term, Editas shall grant, without further
consideration, a direct license to any Third Party as Allergan directs, as and
to the extent permitted under Editas’ obligations to the applicable Institutions
and provided such direct license is within the scope of Allergan’s licenses
granted under Section 4.2.1.

4.2.5         No Grant of Rights to Third Parties.  Except for licenses to
Institutions for research and education purposes or for non-exclusive licenses
granted to a Third Party making a bona fide proposal to an Institution, in each
case, as required under any Existing In-License, and except as may be permitted
under the exceptions in Section 7.3, Editas shall not itself exercise, nor grant
to any Third Party, rights to the Editas Background IP or Editas’ interest in
the CDP IP that are inconsistent with or that would interfere with the grant of
the rights, Option and licenses granted or potentially to be granted to Allergan
hereunder. 

4.3         Technology Transfer after Option Exercise.    

4.3.1         As soon as reasonably practicable after Editas receives payment of
the Option Exercise Fee with respect to a Collaboration Development Program and
in any event after receipt of such payment, the Parties shall agree to a plan
(“Transition Plan”) to transfer to





-  31  -

--------------------------------------------------------------------------------

 

 

Allergan (or its designee) of all Development and Manufacturing activities then
being undertaken by Editas.  Editas shall transition all such activities to
Allergan in accordance with the Transition Plan at Editas’ own cost and
expense.  Without limiting the foregoing, Editas shall disclose and deliver to
Allergan all tangible embodiments of all CDP Know-How in its possession and
Control that are useful or necessary to research, develop, make, use, sell,
offer for sale or import the Licensed Products in such Allergan Development
Program, in each case to the extent not provided to Allergan prior to such
Option exercise.  Editas shall make such CDP Know-How available in a mutually
agreed upon format and where feasible in electronic form; provided that, if
Allergan requests a form other than the form in which Editas otherwise maintains
such CDP Know-How then Allergan shall reimburse Editas for all Development Costs
reasonably incurred by Editas in converting such CDP Know-How to the form
requested by Allergan.  

4.3.2         Without limiting the foregoing, Editas will provide reasonable
assistance to Allergan or its designee in connection with understanding and
using the Editas Know-How within the scope of the license granted under Section
4.2.1.  In providing CDP Know-How under Section 4.3.1, Editas shall deliver
written and electronic materials to Allergan, and assistance from its
professional staff for meetings, telephone calls, and other reasonable
assistance as requested by Allergan to enable it to understand and use such
Know-How, provided that, for any request by Allergan which will require work by
Editas that is not part of the work to be performed as part of the Transition
Plan (or Editas’ other obligations under this Agreement, including
Section 4.3.1), the Parties shall agree upon a budget and Allergan shall
reimburse Editas at the FTE Rate plus any direct out-of-pocket costs.    

4.3.3         In addition, upon the reasonable request of Allergan, Editas shall
reasonably cooperate with Allergan to transition the Manufacture of the
applicable Licensed Products to a contract manufacturing organization designated
by Allergan.  Without limiting the generality of the foregoing, upon request by
Allergan, Editas will deliver to Allergan (or its designee) all manufacturing
batch records, Development reports, analytical results, filings and
correspondence with any Regulatory Authority (including notes or minutes of any
meetings with any Regulatory Authority), raw material and excipient sourcing
information, quality audit findings and any other relevant technical information
in Editas’ possession and/or control relating to any Licensed Products, and
Editas will reasonably assist Allergan in the transfer of manufacturing
activities to a contract manufacturing organization designated by Allergan.    

4.4         Rights Retained by the Parties.  Any rights of Editas or Allergan,
as the case may be, not expressly granted to the other Party pursuant to this
Agreement shall be retained by such Party. 

4.5         Section 365(n) of the Bankruptcy Code.  All rights and licenses
granted pursuant to any section of this Agreement, including pursuant to Section
4.2, are rights and licenses to “intellectual property” (as defined in Section
101(35A) of title 11 of the United States Code (the “Bankruptcy Code”)).  Each
Party shall retain and may fully exercise all of its rights and elections under
the Bankruptcy Code.





-  32  -

--------------------------------------------------------------------------------

 

 

ARTICLE 5
POST-EXERCISE ACTIVITIES

5.1         Allergan Development and Commercialization.    

5.1.1         After exercise of an Option with respect to a Collaboration
Development Program, Allergan, either itself or by and through its Affiliates,
Licensees, Sublicensees, or contractors, shall be responsible for all
Development, Manufacturing, and Commercialization activities in connection with
Licensed Products arising from such Collaboration Development Program (except as
set forth below with respect to the LCA10 Program).    

5.1.2         Allergan shall have sole decision-making authority with respect to
the Development, Manufacturing, and Commercialization of any Licensed Product
within an Allergan Development Program, without submitting such matter to the
ASC or Executive Officers, provided that, if Allergan exercises its Option with
respect to the LCA10 Program, Editas shall remain primarily responsible for
conducting the LCA10 Program through the acceptance for filing of a first IND
with respect to the LCA10 Program, but Allergan shall have final decision-making
authority with respect to such additional Development activities (including any
Development budget) following Allergan’s exercise of its Option and Editas shall
not submit an IND with respect to the LCA10 Program without Allergan’s prior
written approval of the form and content of such IND, which approval Allergan
shall not withhold, delay or condition other than for a bona fide scientific or
safety concern.  Allergan shall reimburse Editas for all Development Costs
incurred by Editas in conducting such post-exercise activities consistent with
the approved Development budget (the “LCA10 Program Development Costs”) within
[**] days after Allergan’s receipt of each Editas invoice for such LCA10 Program
Development Costs (which invoice shall be provided [**]), and Editas shall
consult with and reasonably consider any input of Allergan regarding the conduct
of such activities.  If Allergan exercises its Option with respect to the LCA10
Program, then Editas shall, except as may otherwise be agreed by the Parties,
transfer the IND filed by Editas, following acceptance for filing thereof, to
Allergan as requested by Allergan and thereafter Allergan shall, except as
otherwise may be agreed by the Parties, have sole responsibility for conducting
the LCA10 Program.    

5.1.3         After Allergan’s exercise of an Option (or, in the case of the
LCA10 Program, after Editas’ filing of an IND) with respect to a Collaboration
Development Program, Allergan shall use its Commercially Reasonable Efforts to
Develop and obtain Regulatory Approval for at least one (1) Licensed Product
from such Allergan Development Program and, after receiving the applicable
Regulatory Approval, to Commercialize at least one (1) Licensed Product from
such Allergan Development Program in [**].    

5.1.4         Subject to the reasonable availability of Editas resources, in
addition to its obligation under Section 4.3, Editas shall continue to provide
Development support for Allergan Development Programs as reasonably requested by
Allergan after Allergan’s exercise of the applicable Option.  Prior to beginning
any such Development support, Editas shall prepare a reasonable budget for
Allergan’s review and approval.  Allergan shall reimburse Editas for all
Development Costs incurred by Editas or any of its Affiliates in performing
activities requested by Allergan under this Section 5.1.4 within [**] days after
Allergan’s receipt of each Editas invoice therefor provided such expenses are
consistent with the approved budget.        





-  33  -

--------------------------------------------------------------------------------

 

 

5.1.5         Subject to applicable Law, Allergan shall provide Editas with
copies of material filings submitted to and material correspondence with
applicable Regulatory Authorities; provided that, with respect to filings made
for Licensed Products that are not Co-Co Products, such filings and
correspondence will be limited to those that express a Safety Concern relating
to such Licensed Products and Allergan shall have the right to redact such
filings and correspondence to remove information that Allergan considers
proprietary.    

5.2         Editas Profit-Sharing Options.

5.2.1         Profit-Sharing Option. Following Allergan’s exercise of its Option
as to each Collaboration Development Program, on an Allergan Development
Program-by-Allergan Development Program basis, (a) Editas may request, and
Allergan shall provide, within [**] days following the earliest date on which
Allergan has exercised its Option with respect to such Allergan Development
Program, a Profit-Sharing Option Information Package and (b) within [**] days of
Allergan providing such Profit-Sharing Option Information Package, Editas shall
have the right to elect, by written notice to Allergan of such election, to
participate with Allergan in the profits and losses resulting from the
Development and Commercialization in the United States of Licensed Products from
the LCA10 Program and up to one additional Allergan Development Program of
Editas’ choosing (each, a “Profit-Sharing Option”) in accordance with the terms
and conditions set forth in an agreement (the “Profit-Sharing Agreement”) to be
negotiated in good faith between the Parties, which agreement shall be based on
the terms and conditions substantially the same as those set forth on Exhibit F
and consistent with this Agreement.

5.2.2         Approval of Profit-Sharing Option.    

(a)         Within [**] days following Editas’ exercise of a Profit-Sharing
Option, Allergan may request from Editas reasonable information regarding
Editas’ [**] for the purpose of determining whether Editas has [**] to satisfy
its obligations as a profit and loss sharing partner in the United States with
respect to the Development and Commercialization of Licensed Products from the
applicable Allergan Development Program based on the budget set forth in the
Profit-Sharing Option Information Package.  If Allergan reasonably and in good
faith believes that Editas does not have [**] to satisfy its obligations as a
profit and loss sharing partner in the Development and Commercialization in the
United States of Licensed Products from the applicable Allergan Development
Program based on such budget, then such matter shall be referred to the
Executive Officers for resolution.  If the Executive Officers agree that Editas
lacks the [**] or the Executive Officers are unable to agree with respect to
such matter within [**] days after such referral, then Allergan may elect within
[**] days thereafter, by written notice to Editas of such election, not to allow
Editas to participate as a profit and loss sharing partner in the Development
and Commercialization in the United States of Licensed Products from the
applicable Allergan Development Program (the “Partner Rejection Right”), in
which case Editas’ exercise of such Profit-Sharing Option shall be cancelled as
if such exercise had not occurred and Editas will receive an additional
Profit-Sharing Option that it may exercise for a subsequent Allergan Development
Program, subject to this Section 5.2.2. 





-  34  -

--------------------------------------------------------------------------------

 

 

(b)         If Editas enters into a Change of Control, then Allergan may elect,
by written notice to Editas, to not allow Editas (or its successor in interest,
as applicable) to exercise any subsequent Profit-Sharing Option.

5.2.3         Effects of Exercising Profit-Sharing Option.  If Editas exercises
a Profit-Sharing Option as to an Allergan Development Program and Allergan has
not exercised the Partner Rejection Right, then (a) such Allergan Development
Program shall thereby be designated a “Co-Co Program” hereunder and Licensed
Products from such Program shall thereby be designated “Co-Co Products”
hereunder, (b) Allergan’s obligation to pay the royalty set forth in Section
6.6.1 with respect to the applicable Co-Co Products in the United States shall
terminate and the Parties shall equally share the Net Profits/Losses (as defined
in the applicable Profit-Sharing Agreement) with respect to such Co-Co Products
as set forth in the applicable Profit-Sharing Agreement and (c) Allergan’s
obligations to make milestone payments with respect to such Co-Co Products shall
be modified as set forth in ARTICLE 6. Furthermore, upon Editas’ exercise of the
Profit-Sharing Option for an Allergan Development Program and provided that
Allergan has not exercised the Partner Rejection Right, Editas shall reimburse
Allergan for fifty percent (50%) of the Development Costs incurred by Allergan
for the period from Allergan’s exercise of the Option Package of such Allergan
Development Program until Editas’ exercise of the Profit-Sharing Option with
respect to such Allergan Development Program, which, with respect to the LCA10
Program, shall include the LCA10 Program Development Costs Allergan paid to
Editas under Section 5.1.2.

5.2.4         Termination of Profit-Sharing Agreement.    

(a)         If a Profit-Sharing Agreement is terminated as set forth in Section
12.2, as set forth below in this Section 5.2.4 or in accordance with the terms
of such Profit-Sharing Agreement, then (a) the Co-Co Products from such
Profit-Sharing Agreement shall be deemed Licensed Products hereunder for the
remainder of the Term, (b) the Parties shall cease to share the Net
Profits/Losses with respect to such Licensed Products and Allergan’s obligation
to pay the royalty set forth in Section 6.6.1 with respect to the applicable
Licensed Products in the United States shall be reinstated and (c) Allergan’s
obligations to make milestone payments with respect to such Licensed Products
shall thereafter be as set forth in ARTICLE 6 for Licensed Products that are not
Co-Co Products; provided, that Allergan shall not have any obligation to make
milestone payments with respect to milestones that occurred prior to the
termination of the Profit-Sharing Agreement. 

(b)         In addition to the termination provisions of Section 12.2.1, Editas
may terminate the Profit-Sharing Agreement for any or no reason (i) before
Regulatory Approval of the Co-Co Product, by providing [**] months’ written
notice of termination to Allergan and (ii) after Regulatory Approval of the
Co-Co Product, by providing [**] days’ written notice of termination to
Allergan.  For the avoidance of doubt, if Editas elects to terminate a
Profit-Sharing Agreement for convenience as set forth in this Section 5.2.4(b),
 Editas shall not be entitled to any refund or credit for amounts that it may
have paid under such Profit-Sharing Agreement prior to termination (other than
amounts that may be payable or creditable to Editas as a final reconciliation of
its share of profits and losses through termination) and Editas’ prior exercise
of its Profit-Sharing Option with respect to such Allergan Development Program
shall





-  35  -

--------------------------------------------------------------------------------

 

 

continue to count as one of Editas’ two (2) permitted exercises of
Profit-Sharing Options under Section 5.2.1.  

5.2.5         Responsibility for Development and Commercialization.  Editas’
exercise of a Profit-Sharing Option shall not alter Allergan’s right to control
all Development and Commercialization activities under the applicable Allergan
Development Program or Allergan’s obligations hereunder with respect to such
Development and Commercialization.

5.3         Editas Programs.    

5.3.1         Option Expiration.    If the Option Period (including any
applicable HSR Extension Period) for an Option with respect to a particular
Collaboration Development Program expires without exercise by Allergan, then (i)
such Collaboration Development Program shall become an Editas Program and the
applicable CDP Products shall become Editas Products for which Editas shall,
subject to Editas’ obligations and Allergan’s rights under ARTICLE 7 and
provided that, there is no other Allergan Development Program directed at [**],
have the right (but not the obligation), in its sole discretion, to Develop and
Commercialize such Editas Product in the Territory in any Field, alone or
through any Affiliate and, after the Research Term, with any Third Party,
Licensee or Sublicensee, (ii) the obligations of Editas and rights of Allergan
under ARTICLE 2 with respect to such Collaboration Development Program will
terminate, and (iii) Allergan will have no further obligations to make any
milestone, royalty or other payments to Editas under ARTICLE 6 with respect to
such Collaboration Development Program, except for any such obligations that
accrued prior to the date such Collaboration Development Program became an
Editas Program.

5.3.2         Allergan Development Termination.  After exercising an Option with
respect to a particular Collaboration Development Program, Allergan may
terminate this Agreement with respect to such Collaboration Development Program
pursuant to Section 12.4.    Upon such termination, the Licensed Products within
such Allergan Development Program shall be deemed Editas Products for the
remainder of the Term, such Allergan Development Program shall be deemed an
Editas Program for the remainder of the Term and Sections 12.8.2(c), 12.8.2(e)
and 12.8.2(f) shall apply. 

ARTICLE 6
PAYMENTS

6.1         Initial Fee.  In partial consideration for the Options granted to
Allergan hereunder Allergan shall pay Editas a one-time, non-refundable,
non-creditable payment of Ninety Million Dollars ($90,000,000) within ten (10)
Business Days after the Effective Date after receipt of an invoice from Editas. 

6.2         LCA10 Program IND Acceptance Payment.  In partial consideration for
the rights and licenses granted to Allergan hereunder, whether or not Allergan
exercises its Option with respect to the LCA10 Program, Allergan shall pay
Editas a one-time, non-refundable, non-creditable payment of Twenty-Five Million
Dollars ($25,000,000) within forty-five (45)  days following acceptance by the
applicable Regulatory Authority of Editas’ submission of an IND under the LCA10
Program. 





-  36  -

--------------------------------------------------------------------------------

 

 

6.3         Option-Related Fees.  In partial consideration for the rights and
licenses granted to Allergan hereunder, Allergan shall pay Editas the following
non-refundable, non-creditable fees, on a Collaboration Development
Program-by-Collaboration Development Program basis, as set forth below:

Type of Fee

$ in Millions

Initial Option Exercise Fee (applies if Option is exercised during the Initial
Option Period under Section 4.1.2(a)(i) or Section 4.1.2(a)(ii)(1))

15

Option Extension Fee (“Option Extension Fee”)

5

Extended Option Exercise Fee (applies if Option is exercised during the Extended
Option Period)

22.5 plus Editas’ Development Costs incurred in conducting Development work [**]

Terminal Option Exercise Fee (applies in lieu of the initial Option Exercise Fee
if Option is exercised at the end of the Research Term pursuant to Section
4.1.2(a)(ii)(2) or Section 4.1.2(a)(iii) if a Collaboration Development Program
other than a Terminal Exercise Disqualification Program has not progressed to
delivery of the  Option Package which meets the Option Package Criteria)

[**]

 

6.4         Clinical and Regulatory Milestone Fees. 

6.4.1         Milestone Payments.

(a)         In partial consideration for the rights and licenses granted to
Allergan hereunder Allergan shall make the following non-refundable,
non-creditable (except as set forth in Section 6.4.1(e))  milestone payments to
Editas, on an Allergan Development Program-by-Allergan Development Program
basis, within [**] days after the first achievement by Editas, Allergan, or
their respective Affiliates, Licensees, or Sublicensees of the clinical or
regulatory milestone events set forth in the tables in Section 6.4.2 and 6.4.3
below (each, a “Milestone Event”).    

(b)         In the event a Milestone Event occurs in an Allergan Development
Program, all prior Milestone Events that have not occurred shall be deemed to
have occurred, and any payment(s) associated with such prior Milestone Events
that have not previously been paid shall be due and payable with the payment
associated with the Milestone Event that occurred;  provided that, such deemed
achievement of Milestone Events in such Allergan Development Program shall be
determined on a Field-by-Field basis for each of the First Field, Second Field
and Third Field; provided further that, if Development for a Licensed Product is
abandoned in the First Field and thereafter, a Milestone Event is achieved by
such Licensed Product in the Second Field, no payments shall be due for such
Licensed Product in the Second Field with respect to any Milestone Event
payments already paid with respect to such Licensed





-  37  -

--------------------------------------------------------------------------------

 

 

Product in the First Field.  Similarly if Development for a Licensed Product is
abandoned in the Second Field and thereafter a Milestone Event is achieved by
such Licensed Product in the Third Field, no payment shall be due for such
Licensed Product in the Third Field with respect to any Milestone Event payments
already paid with respect to such Licensed Product in the Second Field.  

(c)         If Editas does not timely exercise its Profit-Sharing Option with
respect to an Allergan Development Program, the table in Section 6.4.2 shall
apply.  If Editas exercises its Profit-Sharing Option with respect to an
Allergan Development Program, the table in Section 6.4.3 shall apply for so long
as such Program remains a Co-Co Program (thereafter the table in Section 6.4.2
shall apply, but only with respect to Milestone Events achieved after
termination of the Co-Co Program).  If Allergan makes a milestone payment
pursuant to the table in Section 6.4.2, which payment would not have been due
pursuant to the table in Section 6.4.3 if Editas exercised its Profit-Sharing
Option with respect to such Development Program prior to achievement of the
applicable Milestone Event, then, in the event that Editas exercises its
Profit-Sharing Option subsequent to Allergan making such milestone payment,
Allergan shall have the right to offset any such milestone payment amounts paid
against other payments due to Editas hereunder.  

(d)         For the avoidance of doubt, each milestone payment in the tables in
Section 6.4.2 and Section 6.4.3 is eligible to be paid only once for each
Allergan Development Program and, with respect to each Allergan Development
Program, each milestone payment is due only once regardless of the number of
Clinical Trials conducted under such Allergan Development Program, the number of
Licensed Products under an Allergan Development Program or the number of times
that a particular Milestone Event is achieved.

(e)         Notwithstanding the foregoing, if Allergan has a good faith belief
that [**] is necessary for the Manufacture or Commercialization of a Licensed
Product or if a Third Party otherwise enforces or threatens in writing to
enforce the [**] against Allergan, its Affiliates or Sublicensees in connection
with the Manufacture or Commercialization of a Licensed Product (“[**]”) in the
US and Allergan has not obtained an [**] at or prior to the time of the First
Commercial Sale of such Licensed Product in the US, Allergan shall have the
right to [**] from its milestone payment for the [**] Milestone Event set forth
in the table in Section 6.4.2 [**].  Similarly, if a [**] is not obtained by
Allergan in a Major European Country at or prior to the time of the First
Commercial Sale of such Licensed Product in such Major European Country, then
Allergan shall have the right to [**] from its milestone payment for the [**]
Milestone Event set forth in the table in Section 6.4.2 [**].  Each of the [**]
and the [**] may hereinafter be referred to as a “[**]”.  Allergan shall have
the right to [**] from the applicable [**] with respect to such Licensed
Product.  If the [**], then Allergan shall be permitted to [**] due to Editas
pursuant to Section 6.6.1 in accordance with and subject to the limitations set
forth in Section 6.6.4(b)(iv) and the milestone payments made pursuant to
Section 6.5.2 with respect to the applicable Allergan Development Program,
provided that no milestone payment pursuant to Section 6.5.2 shall be [**] the
full amount set forth in Section 6.5.2 as a result of [**] under this Section
6.4.1(e).  Upon [**], Allergan shall [**] the applicable [**] to Editas [**]
pursuant to this Section 6.4.1(e) and Section 6.6.4(b)(iv).  If no written claim
has been made against Allergan, its Affiliates or Sublicensees within [**] after
the First Commercial Sale of a Licensed





-  38  -

--------------------------------------------------------------------------------

 

 

Product in the US or a Major European Country, Allergan shall [**] the
applicable [**] to Editas [**] during such year pursuant to Section
6.6.4(b)(iv).

(f)         Notwithstanding anything to the contrary (but subject to the final
sentence of this Section 6.4.1(f)), (i) the milestone payments for the [**]
Milestone Event set forth in the tables in Sections 6.4.2 and 6.4.3 shall be
reduced to (A) [**] percent ([**]%) of the amounts set forth in such tables if
the First Commercial Sale in the US has not occurred on the date that is [**]
months after Regulatory Approval in the US (but occurs prior to the date that is
[**] months after Regulatory Approval in the US) or (B) [**] percent ([**]%) of
the amounts set forth in such tables if the applicable First Commercial Sale in
the US has not occurred on the date that is [**] months after Regulatory
Approval in the US, provided that, in each case ((A) and (B)), Allergan, its
Affiliate or Sublicensee had operational capability sufficient to supply launch
quantities of such Licensed Product prior to the date that is [**] months after
Regulatory Approval in the U.S. [**] in the US until after such date (and
Allergan, its Affiliate or Sublicensee had made appropriate preparations for
launch at the time such In-License was anticipated to be obtained) and (ii) the
milestone payments for the [**] Milestone Event set forth in the tables in
Section 6.4.2 and Section 6.4.3 shall be reduced to (A) [**] percent ([**]%) of
the amounts set forth in such tables if the First Commercial Sale triggering
such Milestone Event has not occurred on the date that is [**] months after the
applicable Regulatory Approval and separate pricing approval in the applicable
Major European Country (but occurs prior to the date that is [**] months after
Regulatory Approval and separate pricing approval in such Major European
Country) or (B) [**] percent ([**]%) of the amounts set forth in such tables if
the First Commercial Sale triggering such Milestone Event has not occurred on
the date that is [**] months after Regulatory Approval and separate pricing
approval in the applicable Major European Country, provided that, in each case
((A) and (B)), Allergan, its Affiliate or Sublicensee had operational capability
sufficient to supply launch quantities of such Licensed Product prior to the
date that is [**] months after Regulatory Approval and separate pricing
approval in the applicable Major European Country [**] in such Major European
Country until after such date (and Allergan, its Affiliate or Sublicensee had
made appropriate preparations for launch at the time such In-License was
anticipated to be obtained).  Notwithstanding anything to the contrary in the
provisions of Sections 6.4.1(e) and 6.6.4(b)(iv) and this Section 6.4.1(f), in
no event shall any of the milestone payments for the [**] Milestone Event set
forth in the tables in Sections 6.4.2 and 6.4.3 be reduced to less than [**]
percent ([**]%) of the amounts set forth in such tables. 





-  39  -

--------------------------------------------------------------------------------

 

 

6.4.2         Milestone Events for Allergan Development Program for which Editas
has not exercised its Profit-Sharing Option:

 

Milestone Event

Allergan Development Program

for which Editas has not exercised its Profit-Sharing Option

$ in Millions

 

 

For the first Licensed Product within an Allergan Development Program which is
directed to an Indication in the First Field to achieve said Milestone Event: 

For the first Licensed Product within the same Allergan Development Program
directed to an Indication in the Second Field to achieve said Milestone Event:

For the first Licensed Product within the same Allergan Development Program
directed to an Indication in the Third Field to achieve said Milestone Event:

First Milestone Event

[**]

8

[**]

[**]

Second Milestone Event

[**]

[**]

[**]

[**]

Third Milestone Event

[**]

[**]

[**]

[**]

Fourth Milestone Event

[**]

[**]

[**]

[**]

Fifth Milestone Event

[**]

[**]

[**]

[**]

Sixth Milestone Event

[**]

[**]

[**]

[**]

Seventh Milestone Event

[**]

[**]

[**]

[**]

 

[**].





-  40  -

--------------------------------------------------------------------------------

 

 

6.4.3         Milestone Events for Allergan Development Program for which Editas
has exercised its Profit-Sharing Option:

 

Milestone Event

Allergan Development Program

for which Editas has exercised its Profit-Sharing Option

$ in Millions

 

 

 

For the first Licensed Product within an Allergan Development Program which is
directed to an Indication in the First Field to achieve said Milestone Event: 

For the first Licensed Product within the same Allergan Development Program
directed to an Indication in the Second Field to achieve said Milestone Event:

For the first Licensed Product within the same Allergan Development Program
directed to an Indication in the Third Field to achieve said Milestone Event:

First Milestone Event

[**]

[**]

[**]

[**]

Second Milestone Event

[**]

[**]

[**]

[**]

Third Milestone Event

[**]

[**]

[**]

[**]

Fourth Milestone Event

[**]

[**]

[**]

[**]

Fifth Milestone Event

[**]

[**]

[**]

[**]

Sixth Milestone Event

[**]

[**]

[**]

[**]

-  41  -

--------------------------------------------------------------------------------

 

 

 

Milestone Event

Allergan Development Program

for which Editas has exercised its Profit-Sharing Option

$ in Millions

 

 

 

For the first Licensed Product within an Allergan Development Program which is
directed to an Indication in the First Field to achieve said Milestone Event: 

For the first Licensed Product within the same Allergan Development Program
directed to an Indication in the Second Field to achieve said Milestone Event:

For the first Licensed Product within the same Allergan Development Program
directed to an Indication in the Third Field to achieve said Milestone Event:



Seventh Milestone Event

[**]

[**]

[**]

[**]

 

[**].

6.5         Commercial Milestone Fees. 

6.5.1         In partial consideration for the rights and licenses granted to
Allergan hereunder Allergan shall make the following non-refundable,
non-creditable (except as set forth in Sections 6.4.1(e) and 6.6.4(b)(iv))
milestone payments to Editas, on an Allergan Development Program-by-Allergan
Development Program basis, upon the first achievement by Allergan or its
respective Affiliates, Licensees, or Sublicensees of the commercial milestone
events set forth in the table in Section 6.5.2 under each Allergan Development
Program.  Payments due from Allergan to Editas under this Section 6.5 shall be
paid concurrently with the royalty payment due to Editas under Section 6.6.1
with respect to the Calendar Quarter in which the applicable milestone is
achieved.  Each milestone payment in the table in Section 6.5.2 is eligible to
be paid once for each Allergan Development Program.  For clarity, with respect
to each such Allergan Development Program, each milestone payment is due only
once regardless of the number of Licensed Products Commercialized under such
Allergan Development Program.  For further clarity, when determining a
commercial milestone for a particular Allergan Development Program, Net Sales
from a Licensed Product arising from a different Allergan Development Program
shall not be counted towards such commercial milestone.

6.5.2         Commercial Milestones:    





-  42  -

--------------------------------------------------------------------------------

 

 

Commercial Milestone

$ in Millions

First calendar year in which aggregate world-wide Net Sales of Licensed Products
under the applicable Allergan Development Program are greater than or equal to
$[**]

[**]

First calendar year in which aggregate world-wide Net Sales of Licensed Products
under the applicable Allergan Development Program are greater than or equal to
$[**]

[**]

First calendar year in which aggregate world-wide Net Sales of Licensed Products
under the applicable Allergan Development Program are greater than or equal to
$[**]

[**]

Total


90

 

6.6         Royalty Payments for Licensed Products.    

6.6.1         In General.  In partial consideration for the rights and licenses
granted to Allergan hereunder Allergan shall pay Editas tiered royalties on Net
Sales of Licensed Products at the royalty rates set forth in the table below, on
a Licensed Product-by-Licensed Product basis.  Payments due from Allergan to
Editas under this Section 6.6.1 shall be paid within [**] days after the end of
each Calendar Quarter.    

Annual Net Sales of Licensed Products

Royalty Rate Applicable to such Net Sales

Portion up to and including $[**]

[**]%

Portion greater than $[**]

[**]%

 

6.6.2         At Allergan’s request, no earlier than [**], the Parties shall in
good faith negotiate a buy-down of Allergan’s royalty obligations under Section
6.6.1 with respect to such Licensed Product.  Such buy-down agreement shall
permit Allergan to reduce each of the royalty rates in the royalty tiers set
forth in Section 6.6.1 with respect to such Licensed Product by either [**]
percent ([**]%) or [**] percent ([**]%) of Net Sales, as elected by Allergan, in
exchange for [**].  In the event the Parties do not agree on such [**], they
shall jointly engage a mutually agreeable independent Third Party [**].

6.6.3         In License Payments.  The Party that is a party to each In-License
shall, subject to Section 6.6.4(b), be  responsible for making any In-License
Payments due to the applicable Inbound Licensor arising under or in connection
with such In-License, provided that, if Editas is the party to such In-License
and fails to make such payment, then, in addition to any other rights or
remedies available to Allergan at law or in equity, Allergan shall have the
right to





-  43  -

--------------------------------------------------------------------------------

 

 

make such payment on Editas’ behalf and shall have the right to treat such
payment as an In-License Payment made by Allergan pursuant to Section 6.6.4(b). 

6.6.4         Royalty Term and Adjustments.    

(a)         Royalty Term.  Allergan’s royalty obligations to Editas under this
Section 6.6.4(a) shall commence on a country-by-country and Licensed
Product-by-Licensed Product basis on date of the first sale by Allergan, its
Affiliates, Licensees, or Sublicensees of the relevant Licensed Product in the
relevant country and shall expire on a country-by-country basis and Licensed
Product-by-Licensed Product basis on the latest of the following, as
applicable:  (a) the expiration of Patent-Based Exclusivity with respect to such
Licensed Product in such country, (b) the expiration of Regulatory-Based
Exclusivity with respect to such Licensed Product in such country, and (c) the
tenth (10th) anniversary of the First Commercial Sale of such Licensed Product
in such country by Allergan, its Affiliates, Licensees, or Sublicensees (the
“Royalty Term”).  The foregoing provisions of this Section 6.6 notwithstanding,
the royalties payable with respect to Net Sales of Licensed Products shall be
reduced, on a Licensed Product-by-Licensed Product and country-by-country basis,
to [**] percent ([**]%) of the amounts otherwise payable pursuant to Section
6.6.1 (with respect to Licensed Products) during any portion of the Royalty Term
when neither Patent-Based Exclusivity nor Regulatory-Based Exclusivity applies
to such Licensed Product in such country.

(b)         Future In-Licenses.    

(i)         If during the Term, a Party believes that a license to additional
technology or intellectual property (including any Patents) is necessary or
useful to Develop, Commercialize or Manufacture a CDP Product or a Licensed
Product, including as part of settlement of any claim, litigation or
administrative proceedings (“Additional Third Party IP”), such Party shall
promptly provide to the other Party, via the ASC, a written description of such
Additional Third Party IP together with the proposed licensing terms therefor. 
If the Parties are in agreement that Additional Third Party IP should be
licensed, then the Parties shall discuss which Party shall lead such
negotiations and thereafter, the designated Party shall use good faith efforts
to license such Additional Third Party IP.  The negotiating Party shall provide
the other Party with a reasonable opportunity to review and comment on the
proposed terms of such license that would be applicable to such other Party as a
sublicensee thereunder, and shall reasonably consider and advocate for such
comments when negotiating the terms of such license.

(ii)         Notwithstanding the foregoing, Allergan shall have the right,
without seeking the consent of the ASC, to independently negotiate a license to
any Additional Third Party IP.  In addition, Editas shall have the right,
without seeking the consent of the ASC, to independently negotiate a license to
(A) Know-How that relates to the Genome Editing Technology with applicability
outside the Ocular Field or with applicability across the Ocular Field and other
Fields and (B) Patents that claim or cover any of the Know-How described in
clause (A).  For clarity, Editas shall not, without Allergan’s prior written
consent, enter into any license agreement for Additional Third Party IP having
applicability, or, which provides for license rights which are, solely within
the Ocular Field, provided that, after the Research Term, Editas shall have the
right to enter into license agreements for Additional Third Party IP having
applicability outside the Allergan Development Program(s), including in the





-  44  -

--------------------------------------------------------------------------------

 

 

Ocular Field.  Each Party shall keep the other Party reasonably informed
regarding any such independent negotiations; and provided further that if Editas
is independently negotiating a license under this Section 6.6.4(b)(ii) which
covers any Additional Third Party IP which may be applicable to any
Collaboration Development Program or Allergan Development Program, then Editas
shall provide Allergan with a reasonable opportunity to review and comment on
the proposed terms of such license that would be applicable to Allergan as a
sublicensee thereunder, and shall reasonably consider and advocate for such
comments in negotiating the terms of such license.

(iii)         If Editas obtains a license or other agreement to Additional Third
Party IP (whether under Section 6.6.4(b)(i) or Section 6.6.4(b)(ii), Editas
shall promptly provide to Allergan a written description of such Additional
Third Party IP, together with a true and correct copy of such license or other
agreement.  If Allergan notifies Editas in writing after receipt thereof that
Allergan elects to receive a sublicense of rights granted under such Third Party
license agreement, then such Third Party license agreement shall be an
“In-License” under this Agreement.  Allergan shall, in addition to the other
payments made by Allergan to Editas pursuant to this ARTICLE 6, pay to Editas
[**] percent ([**]%) of the amounts payable by Editas pursuant to such
In-License with respect to the Development, Commercialization and Manufacture of
Licensed Products hereunder, and the Parties shall [**].  Editas shall use
Commercially Reasonable Efforts to ensure that (A) the royalty payments
applicable to the Licensed Products shall be no higher than those royalty
payments applicable to any other products licensed thereunder (including any
products of Editas’ other licensees) and (B) the rights and obligations
applicable to the Licensed Products shall be no more restrictive than those
rights and obligations applicable to other products licensed thereunder
(including any products of Editas’ other licensees).

(iv)         On a Licensed Product-by-Licensed Product basis,  if Allergan
directly obtains a license or other agreement to any [**] other Additional Third
Party IP (whether under Section 6.6.4(b)(i) or Section 6.6.4(b)(ii)), such
license shall automatically be deemed an “In-License” and Allergan shall have
the right to (A) [**],  deduct [**] percent ([**]%) of the amounts paid by
Allergan under any In-License [**] from the applicable [**] with respect to the
applicable Licensed Product as set forth in Section 6.4.1(e) and (B) deduct [**]
percent ([**]%) of the amounts paid by Allergan under any In-License [**] (to
the extent not deducted as described in the foregoing clause (A)) or other
Additional Third Party IP from any royalty payments due to Editas under Section
6.6.1 with respect to the applicable Licensed Product and, solely with respect
to Additional Third Party IP filed with a patent office in any jurisdiction on
or prior to the Reference Date, any milestone payments due to Editas under
Section 6.5.2 provided that no milestone payment pursuant to Section 6.5.2 shall
be reduced to less than [**] percent ([**]%) of the full amount set forth in
Section 6.5.2 as a result of any such deduction under this Section
6.6.4(b)(iv).  In addition, on a Licensed Product-by-Licensed Product basis,
Allergan shall have the right to deduct [**] percent ([**]%) of any costs,
damages and expenses (including settlement payments) incurred by Allergan in
connection with any claim, litigation or administrative proceedings or
settlements thereof regarding any Patents a Third Party enforces or threatens in
writing to enforce against Allergan, its Affiliates or Sublicensees in
connection with the Manufacture or Commercialization of a Licensed Product from
any royalty payments due to Editas under Section 6.6.1 with respect to the
applicable Licensed Product(s) and, solely with respect to Additional Third
Party IP filed with a patent





-  45  -

--------------------------------------------------------------------------------

 

 

office in any jurisdiction on or prior to the Reference Date, any milestone
payments due to Editas under Section 6.5.2 provided that no milestone payment
pursuant to Section 6.5.2 shall be reduced to less than [**] percent ([**]%) of
the full amount set forth in Section 6.5.2 as a result of any such deduction
under this Section 6.6.4(b)(iv).  [**].  If any amount that Allergan is entitled
to deduct from the royalty payments due to Editas under Section 6.6.1 with
respect to a Licensed Product is not fully offset against such royalty amounts
as a result of the preceding sentence, such amount may be carried forward and
applied to future periods until fully exhausted.    

(c)           Biosimilar Product Competition.  If, on a Licensed
Product-by-Licensed Product, country-by-country and Calendar Quarter-by-Calendar
Quarter basis, Biosimilar Product Competition is present with respect to such
Licensed Product in such country during such Calendar Quarter, then the
royalties payable with respect to such Licensed Product pursuant to Section
6.6.1 in such country during such Calendar Quarter shall be reduced to [**]
percent ([**]%) of the amounts otherwise payable pursuant to Section 6.6.1,
 provided that, in no event shall such royalty payments, as adjusted by Section
6.4.1(e) and this Section 6.6.4, be [**] it being understood that if, for a full
subsequent Calendar Quarter, there are no Biosimilar Products being
commercialized with respect to such Licensed Product in such country, then
royalties shall once again be payable at the full rates set forth in Section
6.6.1.  If any amount that Allergan is entitled to deduct from the royalty
payments due to Editas under Section 6.6.1 with respect to a Licensed Product is
not fully offset against such royalty amounts as a result of the proviso in the
preceding sentence, such amount may be carried forward and applied to future
periods until fully exhausted. 

6.7         Royalty Payments for Editas Products. 

6.7.1         Returned Collaboration Development Programs.  With respect to any
Allergan Development Program that (i) becomes an Editas Program subsequent to
the [**], if Editas elects to Develop or Commercialize Editas Products, Editas
shall pay Allergan a royalty, on an Editas Product-by-Editas Product basis, on
Net Sales of such Editas Products by Editas, its Affiliates, Licensees, or
Sublicensees at the rate of [**] percent ([**]%) of Net Sales, subject to the
limitation in Section 6.7.2, and (ii) becomes an Editas Program prior to the
[**], if Editas elects to Develop or Commercialize Editas Products, Editas shall
pay Allergan a royalty, on an Editas Product-by-Editas Product basis, on Net
Sales of such Editas Products by Editas, its Affiliates, Licensees, or
Sublicensees at the rate of [**] percent ([**]%) of Net Sales, subject to the
limitation in Section 6.7.2, provided that, as to the LCA10 Program, such
royalty shall only become payable if the LCA10 Program becomes an Allergan
Development Program and then the [**] occurs in such Allergan Development
Program prior to such program becoming an Editas Program.  Payments due from
Editas to Allergan under this Section 6.7.1 shall be paid on a Calendar Quarter
basis within [**] days after the end of such Calendar Quarter.

6.7.2         Royalty Term for Editas Products.  Editas’ royalty obligations to
Allergan under this Section 6.7 shall commence on a country-by-country and
Editas Product-by-Editas Product basis on the date of First Commercial Sale by
Editas, its Affiliates, Licensees, or Sublicensees of the relevant Editas
Product in the relevant country and shall expire on a country-by-country and
Editas Product-by-Editas Product basis on the latest of the following, as
applicable: (a) the expiration of Patent-Based Exclusivity with respect to such
Editas Product in





-  46  -

--------------------------------------------------------------------------------

 

 

such country, (b) the expiration of Regulatory-Based Exclusivity with respect to
such Editas Product in such country, and (c) the tenth (10th) anniversary of the
First Commercial Sale of such Editas Product in such country by Editas, its
Affiliates, Licensees, or Sublicensees.

6.8         Reports; Development and Sales Milestones; Royalty Payments.  Until
the expiration of a Party’s royalty and other payment obligations under this
ARTICLE 6, such Party agrees to make written unaudited reports to the other
Party within [**] days after the end of each Calendar Quarter covering sales of
Licensed Products or Editas Products (as the case may be) on a
product-by-product, country-by-country basis in the Territory by such Party, its
Affiliates, Licensees, and Sublicensees during such Calendar Quarter.  Each such
written report shall provide (a) the Net Sales in Dollars and local currency for
each Licensed Product in the Territory during the reporting period; (b) the
royalties payable, in Dollars, which shall have accrued hereunder with respect
to such Net Sales and (c) to the extent required under any applicable Existing
In-License Covering a Licensed Product(s), the number of units of such Licensed
Product(s) sold during the reporting period.  In addition, each such written
report shall contain such additional information as reasonably requested by
Editas in order to satisfy Editas’ reporting obligations to any of its Inbound
Licensors.  The information contained in each report under this Section 6.8
shall be considered Confidential Information of the Party providing the
report.  Concurrent with the delivery of each such report, the Party delivering
such report shall make the royalty payment due the other Party under ARTICLE 6
for the Calendar Quarter covered by such report.  In the case of transfers or
sales of any Licensed Product or Editas Product (as applicable) between the
royalty-paying Party and an Affiliate, Licensee or Sublicensee of such Party, a
royalty shall be payable only with respect to the sale of such Licensed Product
or Editas Product to an independent Third Party that is not an Affiliate,
Licensee or Sublicensee of the seller.    

6.9         Methods of Payments.  All payments due from one Party (the “Payor”)
to the other Party (the “Payee”) under this Agreement shall be paid in Dollars
by wire transfer to a bank in the United States designated in writing by the
Payee.    

6.10         Accounting.    

6.10.1         Payor agrees to keep, and to require its Affiliates, Licensees,
and Sublicensees to keep, full, clear and accurate records for a minimum period
of [**] years after the conclusion of the Calendar Year in which the relevant
payment is owed pursuant to this Agreement, setting forth the sales and other
disposition of Licensed Products and Editas Products sold or otherwise disposed
of in sufficient detail to enable royalties and compensation payable to the
Payee hereunder to be determined.    

6.10.2         Payor further agrees, upon not less than [**] days prior written
notice, to permit, and to require its Affiliates, Licensees, and Sublicensees to
permit, the books and records relating to such Licensed Product and Editas
Product to be examined by an independent accounting firm selected by Payee and
reasonably acceptable to Payor for the purpose of verifying reports provided by
Payor under this ARTICLE 6.  Such audit shall not be performed more frequently
than [**], and shall be conducted under appropriate confidentiality provisions,
for the sole purpose of verifying the accuracy and completeness of all
financial, accounting and numerical information and calculations provided under
this Agreement. The independent





-  47  -

--------------------------------------------------------------------------------

 

 

accounting firm shall have reasonable access, on reasonable notice and during
Payor’s normal business hours to individuals, records and responses to questions
from auditors in a timely manner and have the right to make copies of relevant
portions of Payor’s books and records; provided that, any such copies shall be
the Confidential Information of Payor, shall be protected by appropriate
confidentiality obligations and shall not be shared with Payee or any other
Person.    

6.10.3         Such examination is to be made at the expense of Payee, except if
the results of the audit reveal an underpayment of royalties, milestones, or
other payments to Payee under this Agreement of [**] percent ([**]%) or more in
any Calendar Year, in which case reasonable audit fees for such examination
shall be paid by Payor.    

6.11         Currency.  All amounts payable and calculations hereunder shall be
in Dollars.  When conversion of payments from any foreign currency is required
to be undertaken by the Payor, the USD equivalent shall be calculated using
Payor’s then-current standard exchange rate methodology as applied in its
external reporting.

6.12         Taxes and Withholding.  Each Party shall be responsible for its own
taxes, duties, levies, imposts, assessments, deductions, fees, withholdings or
similar charges imposed on or measured by net income or overall gross income
(including branch profits), gross receipts, capital, ability or right to do
business, property, and franchise or similar taxes pursuant to applicable
Law.  If the Payor is required to deduct or withhold from any payment due
hereunder any taxes, duties, levies, imposts, assessments, deductions, fees, and
other similar charges by applicable Law or any Governmental Authority
(“Withholding Taxes”), then the Payor shall pay such Withholding Taxes to the
applicable Governmental Authority and make the payment to the Payee of the net
amount due after deduction or withholding of such taxes, and such Withholding
Taxes shall be treated for all purposes of this Agreement as having been paid to
the Payee hereunder.  Notwithstanding the foregoing, if the Payor is required to
deduct or withhold Withholding Taxes from any payment due hereunder and any
portion of such payment (a “Pass-Through Amount”)  is required to be paid to a
licensor under an Existing In-License, then the Pass-Through Amount shall be
treated as a separate payment and such Pass-Through Amount shall be increased so
that the net amount thereof payable to the Payee, after the deduction of all
Withholding Taxes directly related to such Pass-Through Amount, equals the
Pass-Through Amount; provided, however, that Payee shall take all reasonable
best efforts necessary to obtain any lawful reductions or eliminations of such
Withholding Taxes available under applicable Law.  The Payor shall submit
reasonable proof of payment of any Withholding Taxes within a reasonable period
of time after such Withholding Taxes are remitted to the Governmental
Authority.  The Parties shall reasonably cooperate to eliminate or minimize any
Withholding Taxes.  Except for Pass-Through Amounts, the Payor shall provide to
the Payee reasonable prior notice of its intention to withhold in order to allow
the Payee reasonable opportunity to provide sufficient information or
documentation to eliminate or minimize Withholding Taxes.  The Payor shall
reasonably provide sufficient documentation to enable the Payee to receive any
credits available under applicable tax Laws.  Payee shall indemnify and hold
harmless Payor for any taxes, including Withholding Taxes, Payee owes to a
Governmental Authority for which Payor is held responsible and for which prior
withholding has not been made (provided that, subject to Editas’ representation
as to its status as beneficial owner and its United States tax residency as of
the Effective Date set forth below being correct, Allergan shall not withhold
any Withholding Taxes from the upfront payment set forth in Section 6.1 and such
indemnity and hold harmless





-  48  -

--------------------------------------------------------------------------------

 

 

obligations shall not apply to any Withholding Taxes on the upfront payment set
forth in Section 6.1), and Payor shall hold Payee harmless for any fees,
penalties and interest that are imposed on Payee arising out of Payor’s failure
to withhold and remit Withholding Taxes to Governmental Authorities in
accordance with this Section 6.12 and applicable Laws, unless such failure
arises from the acts or omissions of Payee (for example, the provision of
incorrect beneficial owner information or invalid forms).   Editas represents
and agrees that it is the beneficial owner of the payments to which it is
entitled under this Agreement, that, as of the Effective Date and until and
unless it notifies Allergan of a change in its residency status, it is a
resident of the United States by virtue of the applicable Law of the United
States, that it qualifies for benefits as a resident of the United States under
the Tax Treaty, including without limitation Articles 4 and 23 thereof, and that
it does not have a fixed base, office or permanent establishment in Ireland
through which it carries on a trade or business. 

6.13         Value Added Tax.  Notwithstanding anything contained in Section
6.12, this Section 6.13 shall apply with respect to any value added tax, ad
valorem, goods and services or similar tax chargeable on the supply or deemed
supply of goods or services, sales and use taxes, transaction taxes, consumption
taxes and other similar taxes required by applicable Law including any interest,
penalties or other additions to tax thereon, required under applicable Law
(“VAT”). All payments required under this Agreement are exclusive of VAT. If any
VAT is required in respect of any such payment under applicable Law, the Payor
shall pay VAT at the applicable rate in respect of such payment as follows: (a)
where the liability to collect, account for, or remit such VAT is a liability of
the Payee, following the receipt of a valid VAT invoice in the appropriate form
issued by the Payee in respect of such payment, such VAT to be payable on the
later of the due date of the payment to which such VAT relates and [**] days
after the receipt by the Payor of the applicable valid invoice relating to that
VAT payment (provided, however, that the Payee shall return such VAT within a
reasonable period of time to the extent that Payee actually receives under
applicable Law a refund or recovery of such VAT) or (b) where the liability to
collect, account for, or remit such VAT is a liability of the Payor, timely
account and pay for all applicable VAT to the proper tax authority.  If the
liability to collect, account for, or remit such VAT is a liability of Payee,
the Payor shall not be responsible for any penalties, interest, and other
additions thereon resulting from the failure by the Payee to collect (if not
included on a valid VAT invoice) or remit any such VAT. 

6.14         Late Payments.  Any undisputed amount owed by Payor to Payee under
this Agreement that is not paid on or before the date such payment is due shall
bear interest at a rate per annum equal to the lesser of the prime or equivalent
rate per annum quoted by The Wall Street Journal on the first Business Day after
such payment is due, plus [**] percent ([**]%), or the highest rate permitted by
applicable Law, calculated on the number of days such payments are paid after
such payments are due and compounded monthly.  Interest shall not accrue on
undisputed amounts that were paid after the due date as a result of mistaken
Payee actions (e.g., if a payment is late as a result of Payee providing an
incorrect account for receipt of payment).  In addition, the Payor shall
reimburse the Payee for all costs, including attorneys’ fees and legal expenses,
incurred in the collection of late payments; provided that, the foregoing shall
not apply to payments disputed in good faith by the Payor unless the Payee is
successful in such dispute or the Payor ceases to dispute such payments.





-  49  -

--------------------------------------------------------------------------------

 

 

ARTICLE 7
EXCLUSIVITY

7.1         During the Research Term.

7.1.1         Editas.  Except pursuant to this Agreement, during the Research
Term, neither Editas nor any of its Affiliates shall, except as otherwise
permitted in Section 7.3, (a) either alone or with or for any Third Party,
Develop, Manufacture or Commercialize any Gene Editing Therapy in the Ocular
Field, or (b) grant a license or sublicense to Develop, Manufacture or
Commercialize any Gene Editing Therapy in the Ocular Field.

7.1.2         Allergan.  Except pursuant to this Agreement, during the Research
Term, neither Allergan nor any of its Affiliates shall, except as otherwise
permitted in Section 7.3, (a) either alone or with or for any Third Party,
Develop, Manufacture or Commercialize any Gene Editing Therapy in the Ocular
Field directed to (i) any Ocular Indication to which any Gene Editing Therapy in
any non-terminated Collaboration Development Program is directed or (ii) the
same Target to which any Gene Editing Therapy in any non-terminated
Collaboration Development Program is directed, or (b) grant a license or
sublicense to Develop, Manufacture or Commercialize any Gene Editing Therapy in
the Ocular Field directed to (i) any Ocular Indication to which any Gene Editing
Therapy in any non-terminated Collaboration Development Program is directed
or (ii) the same Target to which any Gene Editing Therapy in any non-terminated
Collaboration Development Program is directed.    

7.2         After the Research Term.  Except pursuant to this Agreement, after
the Research Term and during the Term, neither Party nor any of its respective
Affiliates shall, except as otherwise permitted in Section 7.3, (a) either alone
or with or for any Third Party, Develop, Manufacture or Commercialize any Gene
Editing Therapy in the Ocular Field directed to (i)  any  Ocular Indication to
which any Licensed Product is directed or (ii) any Target to which any Licensed
Product is directed, or (b) grant a license or sublicense to Develop,
Manufacture or Commercialize any Gene Editing Therapy in the Ocular Field
directed to (i) any Ocular Indication to which any Licensed Product is directed
or (ii) any Target to which any Licensed Product is directed. 

7.3         Exceptions.

(a)         Subject to Section 2.4, the restrictions set forth in Section 7.1
and 7.2 shall not restrict either Party or its Affiliates from using Third Party
contractors to perform Development, Manufacturing or Commercialization
activities that such Party is permitted to perform directly under this
Agreement.  

(b)         The restrictions set forth in Section 7.1.1(b) and 7.2(b) are
subject to any requirement in an Existing In-License that permits the upstream
licensor of any In-License to grant rights or licenses [**] to Third Parties.
 In the event that an Inbound Licensor provides Editas with a Proposed Product
Notice or a Proposed Broad Target Notice (each as defined in the applicable
Existing In-License) for a potential product [**], Editas shall promptly notify
Allergan and the Parties shall thereafter meet and discuss the matter and take
such actions as the





-  50  -

--------------------------------------------------------------------------------

 

 

Parties mutually agree are reasonably necessary to avoid the loss of rights to
such potential product or target.

(c)         The restrictions set forth in Sections 7.1.1 and 7.2 shall not
restrict Editas and its Affiliates, alone or with or for Juno Therapeutics,
Inc., from performing their obligations under that certain Collaboration and
License Agreement by and between Editas and Juno Therapeutics, Inc., dated May
26, 2015  (amended by the parties from time to time), with respect to the use of
[**]. 

(d)         In the event that either Party (the “Acquiring Party”) acquires all
or substantially all of the business or assets of a Third Party (in each case
whether by merger, stock purchase, change of control or purchase of assets), and
such Third Party or any of its Affiliates is, prior to or as of the date of such
transaction, engaged in any activities that would violate Sections 7.1 or 7.2,
as applicable, if conducted by the Acquiring Party (such transaction, a
“Competing Product Transaction” and such activities, a “Competing Acquired
Program”), which Competing Acquired Program is not the primary asset or business
purchased under the Competing Product Transaction, the Acquiring Party shall
promptly provide written notice to the other Party of such Competing Product
Transaction within [**] Business Days after the closing of such transaction. 
The Acquiring Party shall (a) segregate the Competing Acquired Program from the
Development and Commercialization activities under this Agreement, including, to
the extent practicable, by establishing separate teams and (b) use good faith,
diligent efforts to prevent any Confidential Information of the other Party from
being disclosed to, or used by, individuals conducting any activities with
respect to the Competing Acquired Program.  Subject to compliance with this
Section 7.3(d),  the Acquiring Party’s activities with respect to any Competing
Acquired Program shall not be a breach of this ARTICLE 7.

(e)         In the event that any Third Party acquires all or any part of either
Party (in each case whether by merger, stock purchase, change of control or
purchase of assets), and, after the closing of such transaction, such Third
Party or any of its Affiliates engages in any activities that would violate
Sections 7.1 or 7.2, as applicable, if conducted by such acquired Party (such
activities, a “Competing Acquirer Program”), such acquired Party shall (a)
segregate the Competing Acquirer Program from the Development and
Commercialization activities under this Agreement, including, to the extent
practicable, by establishing separate teams and (b) use good faith, diligent
efforts to prevent any Confidential Information of the other Party from being
used by individuals conducting any activities with respect to the Competing
Acquirer Program.  Subject to the acquired Party’s compliance with this Section
7.1.2(e), the activities of such Party’s Third Party acquirer with respect to
any Competing Acquirer Program shall not be a breach of this ARTICLE 7.

(f)         The restrictions set forth in Section 7.1.1(a) shall not restrict
Editas and its Affiliates (other than with or for a Third Party) from Developing
or Manufacturing any Editas Product; provided that Editas may not Commercialize
any such Editas Product until after the Research Term and only if, at such time,
there is no other Licensed Product directed at (i) the same Ocular Indication at
which such Editas Product is directed or (ii) the same Target at which such
Editas Product is directed, unless such Editas Product is directed at such
Target for an Indication outside the Ocular Field.





-  51  -

--------------------------------------------------------------------------------

 

 

(g)         After the seventh (7th) anniversary of the Effective Date, the
restrictions set forth in Section 7.1.1 shall not restrict Editas and its
Affiliates, whether alone or with or for any Third Party, as to any CDP Product
as to which Allergan does not exercise its Option within the Initial Option
Period or the Extended Option Period, as applicable.

(h)         The restrictions set forth in Section 7.2 shall not apply as to any
Editas Product, provided that, there is no other Licensed Product at such time
directed at [**].  

ARTICLE 8

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS

8.1         Ownership of Inventions; Disclosure.

8.1.1         Ownership.  Title to all Inventions and other intellectual
property made solely by employees or agents of Editas in the course of
activities conducted pursuant to any Collaboration Development Program shall be
owned by Editas; title to all Inventions and other intellectual property made
solely by employees or agents of Allergan in the course of activities conducted
pursuant to any Collaboration Development Program shall be owned by Allergan;
title to all Inventions and other intellectual property made jointly by
employees or agents of Allergan and Editas in the course of performing, or in
connection with, any Collaboration Development Program shall be owned jointly by
Allergan and Editas.  Inventorship of Inventions and other intellectual property
made pursuant to this Agreement shall be determined in accordance with the
patent laws of the United States.  Except as expressly provided in this
Agreement, neither Party shall have any obligation to account to the other for
profits, or to obtain any approval of the other Party to license or exploit
jointly-owned subject matter, by reason of joint ownership thereof, and each
Party hereby waives any right it may have under the laws of any jurisdiction to
require any such consent or accounting.  For the avoidance of doubt, any
jointly-owned Inventions and other intellectual property shall be deemed to be
covered by the license granted under Section 4.2.1 and subject to the terms of
this Agreement, including ARTICLE 7.

8.1.2         Disclosure of Inventions.  Editas shall promptly disclose to
Allergan any Inventions made in connection with any Collaboration Development
Program or Allergan Development Program. Allergan shall promptly disclose to
Editas any Inventions made in connection with any Collaboration Development
Program that Cover Genome Editing Technology.  In connection with any license
granted by Allergan to Editas under Section 12.8.2(e) and upon such license
taking effect, Allergan shall disclose any Inventions that Cover Genome Editing
Technology made in connection with any Allergan Development Program that is
terminated by Allergan.    

8.1.3         Background IP.  Each Party shall retain ownership of intellectual
property rights existing as of the Effective Date, or developed or acquired
independently of any Collaboration Development Program, and nothing in this
Agreement shall assign any ownership to the other Party with respect to such
intellectual property rights.

8.2         Patent Prosecution.    

8.2.1         Editas CDP Patents.    





-  52  -

--------------------------------------------------------------------------------

 

 

(a)         Editas shall be responsible, at its expense, and shall have the
exclusive right for preparing, filing, Prosecuting and Maintaining the Editas
CDP Patents and for conducting any opposition, reexamination request, nullity
action, interference, or other attack upon the validity, title or enforceability
thereof (each, a “Defense Proceeding”) relating thereto (except that in
connection with any counterclaims brought in actions subject to Section
8.3.2(a), the Party with responsibility for such action pursuant to Section
8.3.2(a) shall have responsibility for such Defense Proceedings).  Without
limiting the foregoing, Editas shall, to the extent practicable, Prosecute and
Maintain the Editas CDP Patents and conduct the actions in the immediately
preceding sentence for at least the following countries: [**].  To the extent
that Editas CDP Patents relate to CDP Products, Editas shall keep Allergan fully
informed with respect to (a) the issuance of patents filed by Editas pursuant to
this Section 8.2.1(a) and (b) the abandonment of any Patent or Patent
application maintained by Editas pursuant to this Section 8.2.1.  Without
limiting the foregoing, Editas shall (i) provide Allergan with copies of the
text of the applications for Editas CDP Patents specifically relating to CDP
Products arising in Collaboration Development Programs to which Allergan retains
Option rights or in Allergan Development Programs as soon as practicable but at
least [**] days before filing, except for urgent filings in which case Editas
shall provide copies as soon as practicable before, simultaneously with or
immediately after filing; (ii) provide Allergan with a copy of each submission
made to and material document received from a patent authority, court or other
tribunal regarding such Editas CDP Patents reasonably promptly after making such
filing or receiving such material document, including a copy of each application
as filed together with notice of its filing date and application number; (iii)
keep Allergan advised of the status of all material communications, actual and
prospective filings or submissions regarding such Editas CDP Patents, and shall
give Allergan copies of any such material communications, filings and
submissions proposed to be sent to any patent authority or judicial body; and
(iv) consider in good faith and reasonably incorporate Allergan’s comments on
the material communications, filings and submissions for such Editas CDP
Patents.

(b)         Editas shall notify Allergan as to any decision to abandon, to cease
Prosecution and Maintenance of, or not to continue to pay the expenses of
Prosecution and Maintenance of, any such Editas CDP Patent in any country in
which it was filed.  Editas will provide such notices at least [**] days prior
to any filing or payment due date, or any other due date that requires action,
in connection with such Editas CDP Patent.  Thereafter, Allergan may, upon
written notice to Editas, in Editas’ name and at Allergan’s sole cost, control
the filing for, Prosecution and Maintenance of such Editas CDP Patent
thereafter.  Allergan will keep Editas reasonably informed of the status of the
Editas CDP Patents.  Any claims under an Editas CDP Patent for which Allergan
controls the filing, Prosecution and Maintenance pursuant to this Section
8.2.1(b) shall not be deemed a Valid Claim for purposes of determining
expiration of Patent Based Exclusivity under Section 6.6.4(a).

8.2.2         Allergan CDP Patents.  Allergan shall be responsible, at its
expense, and shall have the exclusive right, but not the obligation, for
preparing, filing, Prosecuting and Maintaining the Allergan CDP Patents and for
conducting Defense Proceedings relating thereto.    

8.2.3         Joint CDP Patents.





-  53  -

--------------------------------------------------------------------------------

 

 

(a)         Allergan shall be responsible for preparing, filing, Prosecuting and
Maintaining Joint CDP Patents specifically relating to CDP Products arising in
Collaboration Development Programs to which Allergan retains Option rights or in
Allergan Development Programs (the “Allergan-Prosecuted Joint CDP Patents”) and
for conducting any Defense Proceedings relating thereto.  The Parties shall [**]
related to the Allergan-Prosecuted Joint CDP Patents.  Allergan shall keep
Editas fully informed with respect to (a) the issuance of any
Allergan-Prosecuted Joint CDP Patent and (b) the abandonment of
Allergan-Prosecuted Joint CDP Patent.  Without limiting the foregoing, Allergan
shall (i) provide Editas with copies of the text of the applications for such
Allergan-Prosecuted Joint CDP Patents as soon as practical but at least [**]
days before filing, except for urgent filings in which case Allergan shall
provide copies as soon as practical before, simultaneously with or immediately
after filing; (ii) provide Editas with a copy of each submission made to and
material document received from a patent authority, court or other tribunal
regarding any such Allergan-Prosecuted Joint CDP Patents reasonably promptly
after making such filing or receiving such material document, including a copy
of each application as filed together with notice of its filing date and
application number; (iii) keep Editas advised of the status of all material
communications, actual and prospective filings or submissions regarding such
Allergan-Prosecuted Joint CDP Patents, and shall give Editas copies of any such
material communications, filings and submissions proposed to be sent to any
patent authority or judicial body; and (iv) consider in good faith Editas’
comments on the material communications, filings and submissions for such
Allergan-Prosecuted Joint CDP Patents.

(b)         Allergan shall notify Editas as to any decision to abandon, to cease
Prosecution and Maintenance of, or not to continue to pay the expenses of
Prosecution and Maintenance of, any Allergan-Prosecuted Joint CDP Patent in any
country in which it was filed.  Allergan will provide such notices at least [**]
days prior to any filing or payment due date, or any other due date that
requires action, in connection with such Allergan-Prosecuted Joint CDP
Patent.  Thereafter, Editas may, upon written notice to Allergan, in both
Parties’ names and at Editas’ sole cost, control the filing for, Prosecution and
Maintenance of such Allergan-Prosecuted Joint CDP Patents thereafter.  Editas
will keep Allergan reasonably informed of the status of the Allergan-Prosecuted
Joint CDP Patents. 

(c)         Editas shall be responsible for preparing, filing, prosecuting and
maintaining Joint CDP Patents other than the Joint CDP Patents for which
Allergan has such responsibility pursuant to Section 8.2.3(a) (the
“Editas-Prosecuted Joint CDP Patents”) and for conducting any Defense
Proceedings relating thereto.  The Parties shall [**] related to the
Editas-Prosecuted Joint CDP Patents.  Editas shall keep Allergan fully informed
with respect to (a) the issuance of Editas-Prosecuted Joint CDP Patents and (b)
the abandonment of any Editas-Prosecuted Joint CDP Patent.  Without limiting the
foregoing, Editas shall (i) provide Allergan with copies of the text of the
applications for such Editas-Prosecuted Joint CDP Patents as soon as practical
but at least [**] days before filing, except for urgent filings in which case
Editas shall provide copies as soon as practical before, simultaneously with or
immediately after filing; (ii) provide Allergan with a copy of each submission
made to and material document received from a patent authority, court or other
tribunal regarding any such Editas-Prosecuted Joint CDP Patents reasonably
promptly after making such filing or receiving such material document, including
a copy of each application as filed together with notice of its filing date and
application number; (iii) keep Allergan advised of the status of all material
communications, actual and





-  54  -

--------------------------------------------------------------------------------

 

 

prospective filings or submissions regarding such Editas-Prosecuted Joint CDP
Patents, and shall give Allergan copies of any such material communications,
filings and submissions proposed to be sent to any patent authority or judicial
body; and (iv) consider in good faith Allergan’s comments on the material
communications, filings and submissions for such Editas-Prosecuted Joint CDP
Patents.

(d)         Editas shall notify Allergan as to any decision to abandon, to cease
Prosecution and Maintenance of, or not to continue to pay the expenses of
Prosecution and Maintenance of, any Editas-Prosecuted Joint CDP Patent in any
country in which it was filed.  Editas will provide such notices at least [**]
days prior to any filing or payment due date, or any other due date that
requires action, in connection with such Editas-Prosecuted Joint CDP
Patents.  Thereafter, Allergan may, upon written notice to Editas, in both
Parties’ names and at Allergan’s sole cost, control the filing for, Prosecution
and Maintenance of such Editas-Prosecuted Joint CDP Patent thereafter.  Allergan
will keep Editas reasonably informed of the status of the Editas-Prosecuted
Joint CDP Patents.  Any claims under an Editas-Prosecuted Joint CDP Patents for
which Allergan controls the filing, Prosecution and Maintenance pursuant to this
Section 8.2.3(d) shall not be deemed a Valid Claim for purposes of determining
expiration of Patent Based Exclusivity under Section 6.6.4(a).

8.2.4         Cooperation.  Each Party shall reasonably cooperate with and
assist the other Party in connection with the activities of such Party under
this Section 8.2 upon the reasonable request of the other Party, including by
making scientists and scientific records reasonably available and the execution
of all such documents and instruments and the performance of such acts as may be
reasonably necessary in order to permit the other Party to continue any filing,
prosecution, maintenance or extension of such patents and patent applications.  
 

8.2.5         Patent Term Extension.  Allergan shall have the sole right to make
decisions regarding, and Allergan shall have the sole right to apply for, patent
term extensions in the Territory, including in the United States with respect to
extensions pursuant to 35 U.S.C. § 156 et. seq. and in other jurisdictions
pursuant to supplementary protection certificates, and in all jurisdictions with
respect to any other extensions that are now or become available in the future,
wherever applicable, for CDP Patents with respect to Licensed Products, in each
case including whether or not to so apply; provided, that, Allergan shall
consult with Editas to determine the course of action with respect to such
filings.  Editas shall provide prompt and reasonable assistance, as requested by
Allergan, including by taking such action as is required under any applicable
Law to obtain such extension or supplementary protection certificate.  With
respect to Editas Background Patents, Allergan may notify Editas in writing of
its interest in seeking patent term extensions in the Territory, including in
the United States with respect to extensions pursuant to 35 U.S.C. § 156 et.
seq. and in other jurisdictions pursuant to supplementary protection
certificates, and in all jurisdictions with respect to any other extensions that
are now or become available in the future, wherever applicable, for one or more
Editas Background Patent.  To the extent that Editas has the right to make
decisions regarding and applying for patent term extensions under an applicable
In-License, Editas shall exercise its rights to extend such Patents as directed
by Allergan.  To the extent that Editas does not have such right under an
applicable In-License but can or is otherwise not prohibited from requesting
patent term extensions under such In-License, Editas shall request such patent
term extension





-  55  -

--------------------------------------------------------------------------------

 

 

under such In-License and if the Inbound Licensor under such In-License
consents, then Editas shall exercise its rights to extend such Patents as
directed by Allergan.  Notwithstanding the foregoing, with respect to Patents
licensed by Editas under the 2014 MGH Agreement or 2016 MGH Agreement, Editas
shall exercise its rights to extend such Patents with respect to any Allergan
Development Program as directed by Allergan.

8.3         Enforcement and Defense.    

8.3.1         Notice.  Each Party shall promptly notify the other of any
knowledge it acquires of any actual or potential infringement of the Editas
Background Patents or Editas CDP Patent or Joint CDP Patent with respect to any
Competitive Product, in each case by a Third Party.

8.3.2         Actions.

(a)         If any Editas Background Patent, Editas CDP Patent or Joint CDP
Patent, including any Patent that is licensed through an In-License, is
infringed by the manufacture, use, offer for sale, sale or importation of a
Competitive Product by a Third Party in any country in the Territory, which
Competitive Product is competitive with a Licensed Product, then Allergan shall
have the primary right, but not the obligation, to institute, prosecute, and
control any action or proceeding with respect to such infringement of such
patent, by counsel of its own choice.  If in any such proceeding brought by
Allergan, Editas is required to join for standing purposes or in order for
Allergan to commence or continue any such proceeding, then Editas shall join
such proceeding, at Allergan’s expense, and shall be represented in such
proceeding by counsel of Editas’ choice.  The exercise by Allergan of the right
to bring an infringement action shall be subject to and consistent with the
terms of all applicable In-Licenses; provided that, if, under the terms of an
applicable In-License, Editas has an applicable enforcement right that it cannot
delegate to Allergan then, at Allergan’s request and expense, Editas shall
exercise such rights in such infringement action as directed by Allergan.  If
Allergan does not take action in the prosecution, prevention, or termination of
any infringement pursuant to this Section 8.3.2(a), and has not commenced
negotiations with the suspected infringer for the discontinuance of said
infringement, within [**] days after receipt of notice of the existence of an
infringement (or in cases where there is a relevant statutory period during
which an infringement action must be commenced that would expire prior to the
expiration of such [**] day period and of which Editas has notified Allergan
promptly after it becomes aware, [**] days prior to the expiration of such
relevant statutory period), Editas and Allergan shall meet and discuss
Allergan’s reasons for not initiating a lawsuit or otherwise making or
prosecuting a claim.  If after having given due consideration to Allergan’s
reasons, Editas (or an Inbound Licensor) desires to initiate a lawsuit or
otherwise make or prosecute a claim of infringement with respect to the
Competitive Product, Editas shall so notify Allergan and Editas (or an Inbound
Licensor) may thereafter institute, prosecute, and control such action.  If in
any such proceeding Allergan is required to join for standing purposes or in
order for Editas (or an Inbound Licensor) to commence or continue any such
proceeding, then Allergan shall join such proceeding, at Editas’ (or Inbound
Licensor’s, as applicable) expense, and shall be represented in such proceeding
by counsel of Allergan’s choice.    





-  56  -

--------------------------------------------------------------------------------

 

 

(b)         Any and all expenses, including reasonable attorneys’ fees, incurred
by Editas (or an Inbound Licensor, as applicable) with respect to the
prosecution, adjudication and/or settlement of a suit in accordance with this
section, including any related appeals, shall be paid entirely by Editas (or an
Inbound Licensor, as applicable). 

(c)         The party initiating the suit shall have the sole and exclusive
right to elect counsel for any suit initiated by it pursuant to Section
8.3.2(a); provided that such counsel is reasonably acceptable to the other
Party.  The other Party (and/or an Inbound Licensor) shall have the right to
participate in and be represented by counsel of its own selection and at its own
expense in any suit instituted under Section 8.3.2(a) by the other Party for
infringement.

(d)         Each Party agrees to cooperate fully in any action under this
Section 8.3.2 that is controlled by the other Party, including executing legal
papers and cooperating in the prosecution as may be reasonably requested by the
Controlling Party.

(e)         If any Joint CDP Patent is infringed by the manufacture, use, offer
for sale, sale or importation of a Competitive Product by a Third Party in any
country in the Territory, which Competitive Product is competitive with an
Editas Product, then Editas shall have the sole right, but not the obligation,
to institute, prosecute, and control any action or proceeding with respect to
such infringement of such patent, by counsel of its own choice.  If in any such
proceeding Allergan is required to join for standing purposes or in order for
Editas to commence or continue any such proceeding, then Allergan shall join
such proceeding, at Editas’ expense, and shall be represented in such proceeding
by counsel of Allergan’s choice.

(f)         Unless otherwise agreed by the Parties in writing, the amount of any
recovery from a proceeding brought under Section 8.3.2 shall first be applied to
the out-of-pocket costs of such action by the Party prosecuting the applicable
action, and (A) if the prosecuting Party is the Party (together with its
Affiliates, Licensees, and Sublicensees) Commercializing the applicable Licensed
Product or Editas Product affected by the infringing Competitive Product, any
remaining recovery amount shall be treated as Net Sales hereunder and the
prosecuting Party shall pay royalties thereon in accordance with Section 6.6.1
or 6.7, as applicable, or (B) otherwise, any remaining recovery amount shall be
allocated first, such percentage owed to the Inbound Licensor pursuant to the
applicable Existing In-License, and then, of the remaining amount, [**] percent
([**]%) to the prosecuting Party and [**] percent ([**]%) to the other
Party.  If in connection with a proceeding brought under Section 8.3.2, an
In-License counterparty is entitled to a portion of any recovery that is greater
than the portion of the recovery payable, after costs, to Editas, the Parties
will meet and agree in good faith on an alternative sharing of such recovery to
that set forth in the immediately preceding sentence that takes into account the
amounts payable to the applicable In-License counterparties and results in an
equitable allocation of the amounts remaining to Allergan and Editas after
payment of such amounts to the applicable In-License counterparties.

(g)         For avoidance of doubt, in the event that the European Unified
Patent Court (“UPC”) comes into existence, the decision on whether to opt-in or
opt-out of the UPC for any CDP Patents shall be made by Allergan in Allergan’s
sole discretion; provided that,  





-  57  -

--------------------------------------------------------------------------------

 

 

as to CDP Patents specifically relating to an Editas Product, Editas shall make
such decision from and after the time the applicable product becomes an Editas
Product.

8.3.3         Defense.  With respect to any defense or declaratory judgment
actions relating to an Editas CDP Patent, an Allergan CDP Patent and Joint CDP
Patent, including any Defense Proceeding, the Party with responsibility for the
prosecution of such Patent shall have the first right, but not the obligation,
to assume the defense thereof at its sole cost and expense.  With respect to any
Defense Proceeding relating to a Joint CDP Patent, if the Party with
responsibility for the prosecution of the Joint CDP Patent declines to assume
the defense of such Patent, then the other Party shall have the right, but not
the obligation, to assume the defense thereof at its sole cost and expense.  For
the avoidance of doubt, with respect to any Defense Proceeding relating to
Editas CDP Patents, Editas shall have the sole right, but not the obligation to
assume the defense thereof at its sole cost and expense; provided, that Allergan
has the right, at its sole cost and expense, to join any such defense with
counsel of its choice.  With respect to any Defense Proceeding relating to
Allergan CDP Patents, Allergan shall have the sole right, but not the obligation
to assume the defense thereof at its sole cost and expense.  Each Party agrees
to render such reasonable assistance as the defending Party may request, at the
defending Party’s expense, with respect to actions brought pursuant to this
Section 8.3.3.

8.4         Infringement Claimed by Third Parties.

8.4.1         In the event a Third Party commences, or threatens to commence,
any proceeding against a Party to this Agreement alleging infringement of a
Third Party’s intellectual property by the Manufacture, Commercialization use,
sale, offer for sale, export and/or import by Allergan, its Affiliates,
Licensees, or Sublicensees of any Licensed Product, the Party against whom such
proceeding is threatened or commenced shall give prompt notice to the other
Party.

8.4.2         Unless the Party against whom such proceeding is filed [**], such
Party shall control the defense and settlement of any such proceeding under this
Section 8.4.2  at its own cost.

8.5         Patent Challenge.    

8.5.1         Allergan shall comply with Section 4.5.3 of the Cas9-I Agreement,
Section 4.5.3 of the Cas9-II Agreement, Section 4.4.3 of the Cpf1 Agreement,
Section 10.5 of the 2014 MGH Agreement and Section 10.5 of the 2016 MGH
Agreement and acknowledges that any breach by Allergan or its Affiliates or
sublicensees of such provisions shall entitle the Inbound Licensor to certain
remedies which if enforced by such Inbound Licensor shall be passed through to
Allergan with respect to the Patents licensed under such Existing In-Licenses.  
 

8.5.2         For any Patent Challenge with respect to a Patent that is not
subject to Section 8.5.1, in the event that Allergan or any of its Affiliates,
brings, assumes or participates in or that knowingly, willfully or recklessly
assists in bringing a Patent Challenge (except if Allergan is required to
participate in such Patent Challenge pursuant to a subpoena or court order or
participates in a proceeding that is initiated by a patent office and not at the
instigation of Allergan), then (a) Allergan shall provide Editas with at least
[**] days’ notice prior to taking any such action, (b) the exclusive licenses
granted in this Agreement may, as of the date of





-  58  -

--------------------------------------------------------------------------------

 

 

initiation of said challenge or opposition, upon notice by Editas to Allergan,
be converted by Editas at its option into non-exclusive licenses for the
remainder of the Term solely with respect to the country in which Allergan or
any of its Affiliates brings such Patent Challenge, and in such event Editas
shall have the right to grant licenses under the Editas Background Patents to
Third Parties in the Field in such country, subject to the then-existing
non-exclusive license provided herein; and (c) at any time after the Patent
Challenge is brought, Editas may, at its option, terminate this Agreement
according to Section 12.6;  provided that, if any of subsections (a) through (c)
are held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any of the other said subsections.

8.6         Marking.  To the extent required under any applicable Existing
In-License, Allergan or any of its Affiliates, Licensees or Sublicensees shall
mark all Licensed Products Covered by such Existing In-License sold or otherwise
disposed of in such a manner to conform with the patent laws and practice of the
country to which such Licensed Products are shipped or in which such Licensed
Products are sold for purposes of ensuring maximum enforceability of Patents in
such country.

ARTICLE 9
CONFIDENTIALITY

9.1         Confidentiality; Exceptions.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that the receiving Party (the “Receiving Party”) shall keep confidential and
shall not publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement any Know-How or other confidential and
proprietary information and materials, patentable or otherwise, in any form
(written, oral, photographic, electronic, magnetic, or otherwise) which is
disclosed to it by the other Party (the “Disclosing Party”) or otherwise
received or accessed by a Receiving Party in the course of performing its
obligations or exercising its rights under this Agreement, including trade
secrets, Know-How, inventions or discoveries, proprietary information, formulae,
processes, techniques and information relating to a Party’s past, present and
future marketing, financial, and Development activities of any product or
potential product or useful technology of the Disclosing Party and the pricing
thereof (collectively, “Confidential Information”), except to the extent that it
can be established by the Receiving Party that such Confidential Information: 

9.1.1         was in the lawful knowledge and possession of the Receiving Party
prior to the time it was disclosed to, or learned by, the Receiving Party, or
was otherwise developed independently by the Receiving Party, as evidenced by
written records kept in the ordinary course of business, or other documentary
proof of actual use by the Receiving Party; 

9.1.2         was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party; 

9.1.3         became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party in breach of this Agreement; or 





-  59  -

--------------------------------------------------------------------------------

 

 

9.1.4         was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others.    

For the avoidance of doubt, any information disclosed by Editas to Allergan
prior to the Effective Date pursuant to the Mutual Confidential Disclosure
Agreement by and between Editas and Allergan, Inc. dated as of August 18, 2016
(the “Existing Confidentiality Agreement”) shall be Confidential Information of
Editas and Editas Know-How for all purposes under this Agreement.

9.2         Authorized Disclosure.  Except as expressly provided otherwise in
this Agreement, a Receiving Party may use and disclose Confidential Information
of the Disclosing Party as follows:  (a) under appropriate confidentiality
provisions similar to those in this Agreement, in connection with the
performance of its obligations or exercise of rights granted or reserved in this
Agreement (including the rights to Develop and Commercialize Licensed Products
and to grant licenses and sublicenses hereunder); or (b) to the extent such
disclosure is reasonably necessary in filing or prosecuting patent, copyright
and trademark applications, prosecuting or defending litigation, complying with
applicable governmental regulations, seeking and obtaining Regulatory Approval,
conducting non-clinical activities or clinical trials, preparing and submitting
INDs to Regulatory Authorities, or is otherwise required by Law, the rules of a
recognized stock exchange or automated quotation system applicable to such
Party; provided,  however, that if a Receiving Party is required by Law to make
any such disclosure of a Disclosing Party’s Confidential Information it will,
except where impracticable, give reasonable advance notice to the Disclosing
Party of such disclosure requirement and, if requested by the Disclosing Party,
cooperate with the Disclosing Party to secure confidential treatment of such
Confidential Information required to be disclosed; or (c) in communication with
existing or prospective investors, consultants, advisors, licensees, or
collaborators or others on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
or (d) to the extent mutually agreed to in writing by the Parties.

9.3         Press Release; Disclosure of Agreement.    

9.3.1         Use of Names.  Neither Party shall use the name, symbol,
trademark, trade name or logo of the other Party or its Affiliates in any press
release, publication or other form of public disclosure without the prior
written consent of the other Party in each instance (such consent not to be
unreasonably withheld or delayed), except for those disclosures for which
consent has already been obtained.  In addition, Allergan shall not, use or
register the name “The Broad Institute, Inc.,” “Wyss Institute for Biologically
Inspired Engineering at Harvard University,” “President and Fellows of Harvard
College,” “Massachusetts Institute of Technology,” “The Rockefeller University,”
“University of Tokyo,” “TODAI TLO, Ltd.,” “Wageningen University,” “Wageningen
University & Research,” “University of Iowa Research Foundation,” “University of
Iowa,” “The General Hospital Corporation,” “Massachusetts General Hospital,”
“MGH” or any variation, adaptation, or abbreviation thereof (alone or as part of
another name) or any logos, seals, insignia or other words, names, symbols or
devices that identify such Persons or any of such Persons’ schools, units,
divisions or affiliates or any trustee, director, officer, staff member,
employee, student or other agent of such Person (“Institution Names”) for any
purpose except with the prior written approval of, and in accordance with





-  60  -

--------------------------------------------------------------------------------

 

 

restrictions required by, such Person.  Without limiting the foregoing, Allergan
shall cease all use of Institution Names as permitted under or in connection
with this Agreement on the termination or expiration of this Agreement except as
otherwise approved in writing by the applicable Institution or MIT, as
applicable.  Allergan shall not use or register the name “Howard Hughes Medical
Institute” or any variation, adaptation, or abbreviation thereof (alone or as
part of another name) or any logos, seals, insignia or other words, names,
symbols or devices that identify HHMI or any unit of HHMI (“HHMI Names”) or of
any HHMI employee (including [**]) in a manner that reasonably could constitute
an endorsement of a commercial product or service; but that use for other
purposes, even if commercially motivated, is permitted provided that (1) the use
is limited to accurately reporting factual events or occurrences, and (2) any
reference to an HHMI Name or any HHMI employees (including [**]) in press
releases or similar materials intended for public release is approved by HHMI in
advance.     

9.3.2         Press Releases and Publicity Related to this Agreement.  Except
with respect to the press releases attached to this Agreement as Exhibit H, each
Party agrees not to issue any press release or other public statement, whether
oral or written, disclosing the existence of this Agreement, the terms hereof or
any information relating to this Agreement without the prior written consent of
the other Party, which shall not be unreasonably withheld or delayed. 

9.3.3         Public Disclosures and Publications Related to Collaboration
Development Programs and/or Licensed Products.  Any proposed public disclosure
(whether written, electronic, oral or otherwise) by Editas relating to any
Collaboration Development Program or a Licensed Product shall require the prior
written consent of Allergan; provided, that the foregoing shall not apply to
information which is in the public domain. 

9.3.4         Disclosures Required By Law.  Notwithstanding the provisions of
Sections 9.3.1, 9.3.2, and 9.3.3, each Party may make any disclosures required
of it to comply with any duty of disclosure it may have pursuant to law or
governmental regulation or pursuant to the rules of any recognized stock
exchange (“Securities Laws”).  In the event of a disclosure required by
Securities Laws, the Parties shall coordinate with each other with respect to
the timing, form and content of such required disclosure.  If so requested by
the other Party, the Party subject to such obligation shall reasonably cooperate
with efforts undertaken by the requesting Party to obtain an order protecting to
the maximum extent possible the confidentiality of such provisions (including
financial terms) of this Agreement as reasonably requested by the other
Party.  If the Parties are unable to agree on the form or content of any
required disclosure, such disclosure shall be limited to the minimum appropriate
disclosure, as reasonably determined by the disclosing Party in consultation
with its legal counsel.  Without limiting the foregoing, each Party shall
consult with the other Party on the provisions of this Agreement, together with
exhibits or other attachments attached hereto, to be redacted in any filings
made by Editas or Allergan with the Securities and Exchange Commission (or other
regulatory body) or as otherwise required by law. 

9.3.5         No Liability for Public Disclosures by Other Party.  Nothing in
this Agreement shall be construed to impose upon either Party any liability or
other obligation (either to the other Party or to any other Person) with respect
to any press release, publication or other form of public disclosure or
statement of the other Party.





-  61  -

--------------------------------------------------------------------------------

 

 

9.4         Termination of Prior Agreement.  This Agreement supersedes and
replaces the Existing Confidentiality Agreement.  All information exchanged
between the Parties under the Existing Confidentiality Agreement shall be deemed
Confidential Information hereunder and shall be subject to the terms of this
ARTICLE 9. 

9.5         Remedies.  Each Party shall be entitled to seek, in addition to any
other right or remedy it may have, at Law or in equity, a temporary injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this ARTICLE 9.

9.6         Publications.  Neither Party nor its Affiliates shall publish or
publicly disclose the results of any of the Development or Commercialization
activities conducted by either Party under this Agreement without the prior
written consent of the other Party, except as expressly permitted in this
Agreement.  The Parties recognize that it may be useful or required by Allergan
or required by Editas pursuant to its Existing In-Licenses to publish or
publicly disclose the results of Development work on Allergan Development
Programs or be useful or required by Editas to publish or publicly disclose the
results of Development work on Editas Programs, and (i) Allergan (and its
Affiliates, Licensees, and Sublicensees) shall be free to publish or publicly
disclose such results relating to Allergan Development Programs and (ii) Editas
shall be permitted to publish or publicly disclose such results to the extent
required by the terms of its Existing In-Licenses or relating to Editas
Programs, subject, in each case, to the prior review by the other Party for
patentability and protection of its Confidential Information as described in
this Section 9.6.  The Party that desires to publish results hereunder shall
provide the other Party with a copy of such proposed abstract, manuscript, or
presentation no less than [**] days ([**] days in the case of abstracts) prior
to its intended submission for publication.  The reviewing Party shall respond
in writing promptly and in no event later than [**] days ([**] days in the case
of abstracts) after receipt of the proposed material, with one or more of the
following:  (a) comments on the proposed material, which the publishing Party
must consider in good faith, (b) a specific statement of concern, based upon the
need to seek patent protection or to block publication if the reviewing Party
determines that the proposed disclosure is intellectual property that should be
maintained as a trade secret, or (c) an identification of the reviewing Party’s
Confidential Information that is contained in the material reviewed.  In the
event of concern over patent protection or whether maintaining a trade secret
would be a priority, the publishing Party agrees not to submit such publication
or to make such presentation that contains such information until the reviewing
Party is given a reasonable period of time, and in no event less than [**] days,
to seek patent protection for any material in such publication or presentation
which it believes is patentable or to resolve any other issues or to abandon
such proposed publication or presentation if the reviewing Party reasonably
determines in good faith that maintaining such information as a trade secret is
a commercially-reasonable priority.  Any Confidential Information of the
reviewing Party shall, if requested by the reviewing Party, be
removed.  Furthermore, with respect to any proposed abstracts, manuscripts or
summaries of presentations by investigators or other Third Parties, such
materials shall be subject to review under this Section 9.6 to the extent that
Allergan or Editas (as the case may be) has the right to do so.  Notwithstanding
the foregoing, (i) prior to and after the exercise of the relevant Option to a
given Collaboration Development Program by Allergan, any proposed publication by
Editas relating to such Collaboration Development Program or corresponding CDP
Product(s) shall be subject to review by Allergan in accordance with this
Section 9.6, but after the expiration of the





-  62  -

--------------------------------------------------------------------------------

 

 

relevant Option Period (including any applicable HSR Extension Period) without
exercise by Allergan or after the termination of an Allergan Development Program
which then reverts to Editas as an Editas Program, Editas shall then be free to
publish or publicly disclose any results that relate to any applicable Editas
Program or Editas Products without any review by Allergan under this
Section 9.6, and (ii) after the exercise by Allergan of its Option to a
Collaboration Development Program (and subject to clause (i) with respect to any
termination of such program by Allergan), except as required by applicable Law,
Allergan shall have the right to make any such publication relating to such
Collaboration Development Program or corresponding Licensed Products that
describes work solely carried out by or on behalf of Allergan, its Affiliates,
Licensees, and Sublicensees without any review by Editas under this Section 9.6.
   

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

10.1         Representations and Warranties of Both Parties.  Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:

10.1.1         such Party is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof; 

10.1.2         such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; 

10.1.3         this Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with the terms hereof; 

10.1.4         the execution, delivery and performance of this Agreement by such
Party does not conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over such Party; 

10.1.5         no government authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable Laws currently in effect, is or will be necessary
for, or in connection with, the transaction contemplated by this Agreement or
any other agreement or instrument executed in connection herewith, or for the
performance by it of its obligations under this Agreement and such other
agreements except as may be required to obtain HSR Clearance, to conduct
Clinical Trials or to seek or obtain Regulatory Approvals; and 

10.1.6         it has not (i) employed and has not used a contractor or
consultant that has employed, any individual or entity debarred by the FDA (or
subject to a similar sanction of EMA), or (ii) employed any individual who or
entity that is the subject of an FDA debarment investigation or proceeding (or
similar proceeding of EMA), in the conduct of any pre-clinical activities or
clinical studies of Genome Editing Technology.    





-  63  -

--------------------------------------------------------------------------------

 

 

10.2         Representations and Warranties of Editas.  Editas hereby represents
and warrants to Allergan, as of the Effective Date and, to the extent pertinent
to the Collaboration Development Program for which an Option Package is
delivered, as of the date of delivery of an Option Package (subject to any
disclosures in such Option Package which disclosures shall be deemed to be
exceptions to such representations and warranties) that:

10.2.1         Except as indicated in Exhibit I, Editas is the sole and
exclusive owner of, or otherwise Controls via an exclusive license to, the
Editas Background Patents listed in Exhibit I and, as of the Effective Date
Editas has no contractual or payment obligation to any Person with respect to
such Editas Background Patents except for the Existing In-Licenses;

10.2.2         Editas has the right to grant all rights and licenses it purports
to grant to Allergan with respect to the Editas Background IP and Editas’
interest in the CDP IP under this Agreement;

10.2.3         Editas has not granted any right or license to any Third Party
relating to any of the Editas Background IP or Editas’ interest in the CDP IP
that conflicts or interferes with any of the rights or licenses granted or to be
granted to Allergan hereunder pursuant to the exercise of any Option to any
Collaboration Development Program; 

10.2.4         No claim or litigation has been brought or asserted against
Editas or, to its knowledge, any Third Party by any Person alleging that the
Editas Background IP or Editas’ Genome Editing Technology is infringing or if
practiced or commercialized will infringe the rights of any Third Party;

10.2.5         To its knowledge, the Editas Background Patents are valid and
enforceable and Editas has complied (and to its knowledge its Inbound Licensors
have complied) with all applicable Laws and duties of candor with respect to the
filing, prosecution and maintenance of the Editas Background Patents.  Editas
has paid (and to its knowledge its Inbound Licensors have paid) all maintenance
and annuity fees with respect to the Editas Background Patents due as of the
Effective Date.  Except as Editas has disclosed to Allergan as of the Effective
Date, to Editas’ knowledge, no dispute regarding inventorship of an Editas
Background Patent has been alleged or threatened;

10.2.6         To its knowledge as of the Effective Date, the Commercialization
(except for the Manufacturing of a CRISPR Gene Editing Therapy other than a
CRISPR Gene Editing Therapy in the LCA10 Program) of Gene Editing Therapies
using CRISPR as Developed by Editas hereunder during the Term is not reasonably
expected to require a license from any Third Party under any Third Party Patent,
other than Patents licensed under the Existing In-Licenses and [**], excluding
[**]; and

10.2.7         Editas represents and warrants that it has, as of the Effective
Date, provided to Allergan all material information in its possession regarding
the safety and efficacy of the Gene Editing Therapies which may be the subject
of a Collaboration Development Program and will, as of the time of Editas’
delivery of an Option Package,  provide to Allergan all material information in
its possession regarding the safety and efficacy of the Gene Editing Therapies
which are the subject of the applicable Collaboration Development Program
covered





-  64  -

--------------------------------------------------------------------------------

 

 

by such Option Package, except to the extent that any of the foregoing would not
be reasonably expected to have a material adverse effect on the applicable
Collaboration Development Program.

10.3         Mutual Covenants.  Each Party hereby covenants to the other Party
that:

10.3.1      All employees, officers and consultants of a Party or its Affiliates
who are or will be working under this Agreement or who otherwise have access to
any Confidential Information of the other Party shall have executed and
delivered to such Party an assignment or other agreement, requiring such Person
to protect the confidentiality of any such Confidential Information to which
such Person may have access;

10.3.2      All employees, officers and consultants of a Party or its Affiliates
who are or could reasonably be expected to develop inventions or discoveries
during the conduct of any activities under this Agreement shall have executed
and delivered to such Party an assignment or other agreement requiring such
Person to assign all right, title and interest in and to their inventions and
discoveries, whether or not patentable, to such Party as the sole owner thereof,
including any CDP Patents (unless such an assignment is not required under
applicable Law); 

10.3.3      Such Party will not (a) employ or use any contractor or consultant
that employs, any individual or entity debarred by the FDA (or subject to a
similar sanction of EMA) or, (b) employ any individual who or entity that is the
subject of an FDA debarment investigation or proceeding (or similar proceeding
of EMA), in each of clauses (a) and (b) in the conduct of its activities under
any Program.  Each Party agrees to inform the other Party in writing promptly if
it or any such Person who is performing services hereunder is debarred or is
subject to an FDA debarment investigation or proceeding (or similar proceeding
of EMA) or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of its or its Affiliates’ knowledge, is
threatened, relating to the debarment or conviction of it or any such Person
performing services hereunder; 

10.3.4      Such Party shall (a) perform its activities pursuant to this
Agreement in compliance in all material respects with good laboratory practices
and good clinical practices and cGMP, in each case as applicable under
applicable Laws; and (b) with respect to any biological samples obtained from
humans, obtain the appropriate informed consents in advance for the use of all
such human biological samples, and use such samples at all times within the
scope of the relevant informed consents; and

10.3.5      Neither Party shall, during the Term, grant any right or license to
any Third Party relating to any of the intellectual property rights it owns or
Controls which would conflict with any of the rights or licenses granted or to
be granted to the other Party hereunder pursuant to the provisions of ARTICLE 4,
ARTICLE 5 or ARTICLE 12.





-  65  -

--------------------------------------------------------------------------------

 

 

10.4         Additional Editas Covenants.   Additionally, Editas covenants to
Allergan that:

10.4.1         During the Term, Editas will not grant any right or license to
any Third Party relating to any of the Editas Background IP or Editas’ interest
in the CDP IP that conflicts or interferes with any of the rights or licenses
granted or to be granted to Allergan hereunder pursuant to the exercise of any
Option to any Collaboration Development Program;

10.4.2      Within [**] days after the Effective Date, Editas shall use
Commercially Reasonable Efforts to [**].

10.4.3      During the Term, Editas shall maintain each of the In-Licenses
(other than In-Licenses entered into by Allergan pursuant to Section
6.6.4(b)(iv)) in good standing and shall not take any action, or omit or fail to
take any action (including making necessary payments), which would result in a
breach or early termination of any such In-Licenses or any rights thereunder,
except in each case to the extent the same would not adversely affect Allergan’s
rights or license hereunder, and provided that, Editas’ obligations with respect
to [**] pursuant to this Agreement.  Editas covenants that it shall not amend,
modify or supplement the terms of, or waive any rights under, any In-License
(other than In-Licenses entered into by Allergan pursuant to Section
6.6.4(b)(iv)) without the prior written consent of Allergan where and to the
extent that any such amendment or waiver would adversely affect the rights and
licenses granted to Allergan pursuant to this Agreement.  Editas shall promptly
notify Allergan upon receipt by Editas of any notice from any Inbound Licensor
of any actual or alleged breach under any In-License that could result in the
termination of such agreement or a material reduction or other material
limitation in Editas’ rights thereunder to the extent the same would adversely
affect Allergan’s rights or license hereunder, and Editas shall promptly cure
any such breach within the allotted cure period [**]; and

10.4.4         As of the date Editas delivers an Option Package to the ASC for a
Collaboration Development Program, such Option Package shall, to Editas’
knowledge, have identified all intellectual property under which a license from
a Third Party is or may be required for the Commercialization of the Licensed
Products as Developed by Editas thereunder, other than the In-Licenses existing
as of such date.

10.5         Disclaimer.  Except as otherwise expressly set forth in this
Agreement, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENTS ARE
VALID OR ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  Without limiting the
generality of the foregoing, except as otherwise expressly set forth in this
Agreement, each Party disclaims any warranties with regards to: (a) the success
of any study or test commenced under this Agreement, (b) the safety or
usefulness for any purpose of the technology or materials it provides or
discovers under this Agreement; or (c) the validity, enforceability, or
non-infringement of any intellectual property rights or technology it provides
or licenses to the other Party under this Agreement. 





-  66  -

--------------------------------------------------------------------------------

 

 

ARTICLE 11
INDEMNIFICATION; INSURANCE

11.1         Indemnification by Allergan.  Allergan shall indemnify, defend and
hold harmless:

11.1.1         Editas and its Affiliates, and their respective directors,
officers, employees and agents, (each, an “Editas Indemnitee”) from and against
any and all liabilities, damages, losses, costs and expenses, including the
reasonable fees of attorneys and other professional Third Parties (collectively,
“Losses”), arising out of or resulting from any and all Third Party suits,
claims, actions, proceedings or demands (“Claims”) based upon: 

(a)         the negligence, recklessness or wrongful intentional acts or
omissions of Allergan or its Affiliates and its or their respective directors,
officers, employees and agents, in connection with Allergan’s performance of its
obligations or exercise of its rights under this Agreement;

(b)         any breach of any representation or warranty or express covenant
made by Allergan under ARTICLE 10 or any other provision under this Agreement;

(c)         failure by Allergan to comply with any Law; or 

(d)         the Development that is actually conducted by or on behalf of
Allergan (excluding any Development carried out by or on behalf of Editas
hereunder), the handling and storage by or on behalf of Allergan of any chemical
agents or other compounds for the purpose of conducting Development by or on
behalf of Allergan, and the Manufacture, marketing, Commercialization and sale
by Allergan, its Affiliates, Licensees, or Sublicensees (excluding Editas) of
any Licensed Product (other than a Co-Co Product in the US), including [**],
 except, in each case, to the extent any such Losses or Claims (i) result from
the gross negligence or willful misconduct of an Editas Indemnitee, (ii) arises
from the breach of any representation or warranty or obligation under this
Agreement by Editas and/or (iii) are subject to indemnification by Editas under
Section 11.2;

11.1.2         [**].    

11.1.3         [**].

11.2         Indemnification by Editas.  Editas shall indemnify, defend and hold
harmless Allergan and its Affiliates, and their respective directors, officers,
employees and agents (each, an “Allergan Indemnitee”), from and against any and
all Losses, arising out of or resulting from any and all Claims based upon: 

11.2.1         the negligence, recklessness or wrongful intentional acts or
omissions of Editas or its Affiliates or its or their respective directors,
officers, employees and agents, in connection with Editas’ performance of its
obligations or exercise of its rights under this Agreement; 





-  67  -

--------------------------------------------------------------------------------

 

 

11.2.2         any breach of any representation or warranty or express covenant
made by Editas under ARTICLE 10 or any other provision under this Agreement; 

11.2.3         failure by Editas to comply with any Law; or

11.2.4         the Development actually conducted by or on behalf of Editas
(excluding any Development carried out by Third Parties on behalf of Allergan),
the handling and storage by or on behalf of Editas of any chemical agents or
other compounds for the purpose of conducting Development by or on behalf of
Editas, and the Manufacture, marketing, Commercialization and sale by Editas,
its Affiliates, Licensee or Sublicensee (excluding Allergan) of any Editas
Product [**], except, in each case, to the extent any such Losses or Claims (i)
result from the gross negligence or willful misconduct of an Allergan
Indemnitee, (ii) arises from the breach of any representation or warranty or
obligation under this Agreement by Allergan and/or (iii) are subject to
indemnification by Allergan under Section 11.1.

11.3         Procedure.  A Person entitled to indemnification under this ARTICLE
11 (an “Indemnified Party”) shall give prompt written notification to the Person
from whom indemnification is sought (the “Indemnifying Party”) of the
commencement of any action, suit or proceeding relating to a Third Party claim
for which indemnification may be sought or, if earlier, upon the assertion of
any such claim by a Third Party (it being understood and agreed, however, that
the failure by an Indemnified Party to give notice of a Third-Party claim as
provided in this Section 11.3 shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually damaged as a result of such failure to
give notice).  Within [**] days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel reasonably satisfactory to the Indemnified Party.  If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense and, without limiting the Indemnifying Party’s
indemnification obligations, the Indemnifying Party shall reimburse the
Indemnified Party for all costs and expenses, including attorney fees, incurred
by the Indemnified Party in defending itself within [**] days after receipt of
any invoice therefor from the Indemnified Party.  The Party not controlling such
defense may participate therein at its own expense; provided that, except with
respect to [**],  if the Indemnifying Party assumes control of such defense and
the Indemnified Party in good faith concludes, based on advice from counsel,
that the Indemnifying Party and the Indemnified Party have conflicting interests
with respect to such action, suit, proceeding or claim, the Indemnifying Party
shall be responsible for the reasonable fees and expenses of one counsel to the
Indemnified Party in connection therewith.  The Party controlling such defense
shall keep the other Party advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the other Party with respect thereto.  The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, delayed or conditioned.  The Indemnifying Party shall not agree to any
settlement of such action, suit, proceeding or claim or consent to any judgment
in respect thereof that does not include a complete and unconditional release of
the Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party or that acknowledges fault by
the Indemnified Party without the prior written consent of the Indemnified
Party.





-  68  -

--------------------------------------------------------------------------------

 

 

11.4         Insurance. 

11.4.1         Beginning at the time any Licensed Product is being
Commercialized by Allergan, or by an Affiliate of Allergan, Allergan Sublicensee
or agent of Allergan, Allergan shall, at its sole cost and expense, procure and
maintain commercial general liability insurance and product liability insurance
in amounts not less than $[**] per incident and $[**] annual aggregate and
naming Editas, [**].  During clinical trials of any Licensed Product, [**]. 

11.4.2         If Allergan elects to self-insure all or part of the limits
described above in Section 11.4.1 (including deductibles or retentions that are
in excess of $[**] annual aggregate) such self-insurance must be acceptable to
Editas, [**] in their sole discretion.  The minimum amounts of insurance
coverage required shall not be construed to create a limit of Allergan’s
liability with respect to its indemnification obligations under this Agreement. 

11.4.3         Allergan shall provide Editas with written evidence of such
insurance upon request of Editas, and shall [**].  Allergan shall provide Editas
with written notice at least [**] days prior to the cancellation, non-renewal or
material change in such insurance. 

11.4.4         Allergan shall maintain such commercial general liability
insurance beyond the expiration or termination of this Agreement during:  (a)
the period that any Licensed Product is being commercially distributed or sold
by Allergan, or an Affiliate of Allergan, Allergan Sublicensee or agent of
Allergan; and (b) a reasonable period after the period referred to in (a) above,
which in no event shall be less than [**] years.

11.5         LIMITATION OF LIABILITY.  EXCEPT FOR A BREACH OF ARTICLE 7 OR
ARTICLE 9 OR FOR CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION
UNDER THIS ARTICLE 11, NEITHER EDITAS NOR ALLERGAN, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, LICENSEES, OR SUBLICENSEES, WILL BE LIABLE TO THE OTHER PARTY TO
THIS AGREEMENT, ITS AFFILIATES OR ANY OF THEIR LICENSEES OR SUBLICENSEES FOR ANY
INDIRECT, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOST PROFITS OR
ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES,
WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
PRODUCT LIABILITY) OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

ARTICLE 12
TERM AND TERMINATION

12.1         Term; Expiration.  This Agreement shall become effective on the
Effective Date and, unless earlier terminated pursuant to this ARTICLE 12, shall
expire as follows:

12.1.1         If Allergan does not exercise an Option, the date that is
forty-five (45) days after the expiration of the Research Term; 





-  69  -

--------------------------------------------------------------------------------

 

 

12.1.2         On a Licensed Product-by-Licensed Product or Editas Product
by-Editas Product and country-by-country basis, on the date of the expiration of
all payment obligations under this Agreement with respect to such Licensed
Product or Editas Product in such country; and

12.1.3         In its entirety upon the expiration of all payment obligations
under this Agreement with respect to the last Licensed Product or Editas Product
in all countries in the Territory. 

The period from the Effective Date until the date of expiration of this
Agreement in its entirety, or, as applicable to a given Licensed Product, Editas
Product, Collaboration Development Program or Allergan Development Program,
until the date of the expiration of this Agreement in part with respect to such
Licensed Product, Editas Product, Collaboration Development Program or Allergan
Development Program, may be referred to herein as the “Term.”

12.2         Termination of Profit-Sharing Agreement.  

12.2.1         Allergan shall have the right to terminate any Profit-Sharing
Agreement in the event that Editas breaches its payment obligations thereunder
(other than with respect to payments that are the subject of a good faith
dispute by Editas), and such breach shall have continued for [**] days after
written notice thereof was provided to Editas by Allergan.    

12.2.2         Editas shall have the right, at its sole discretion, to terminate
any Profit-Sharing Agreement for any or no reason as set forth in Section 5.2.4.

12.3         Termination of Research Term.  Allergan shall have the right to
terminate the Research Term (a) on a Collaboration Development
Program-by-Collaboration Development Program basis upon written notice to Editas
in the event of a Change of Control or (b) for all Collaboration Development
Programs; provided that, Allergan shall not have any right to exercise Option(s)
for such Collaboration Development Program(s) following such termination(s)
including any rights to exercise an Option by payment of the “Terminal Option
Exercise Fee” described in the table in Section 6.3.

12.4         Allergan Unilateral Termination Rights.  Allergan shall have the
right, at its sole discretion, exercisable at any time during the Term, to
terminate this Agreement on an Allergan Development Program-by-Allergan
Development Program basis, upon ninety (90) days’  prior written notice to
Editas.    

12.5         Termination for Cause.    

12.5.1         Termination for Material Breach.  Either Party (the
“Non-Breaching Party”) may, without prejudice to any other remedies available to
it under applicable Law or in equity, terminate this Agreement on a
Program-by-Program basis if the other Party (the “Breaching Party”) shall have
materially breached or defaulted in the performance of its obligations hereunder
with respect to such Program, and such default shall have continued for [**]
days (or, in the case of a payment breach, [**] days) after written notice
thereof was provided to the Breaching Party by the Non-Breaching Party, such
notice describing the alleged





-  70  -

--------------------------------------------------------------------------------

 

 

breach.  Subject to Section 12.5.2, any such termination of this Agreement under
this Section 12.5.1 shall become effective at the end of such [**] day or [**]
day (as applicable) cure period, unless the Breaching Party has cured such
breach or default prior to the expiration of such cure period, or if such breach
is not susceptible to cure within such cure period even with the use of
Commercially Reasonable Efforts, the Non-Breaching Party’s right to termination
shall be suspended only if and for so long as the Breaching Party has provided
to the Non-Breaching Party a written plan that is reasonably calculated to
effect a cure, such plan is acceptable to the Non-Breaching Party, and the
Breaching Party commits to and does carry out such plan; provided that, in no
event shall such suspension of the Non-Breaching Party’s right to terminate
extend beyond [**] days after the original cure period.  The right of either
Party to terminate this Agreement, or a portion of this Agreement, as provided
in this Section 12.5.1 shall not be affected in any way by such Party’s waiver
or failure to take action with respect to any previous default.  Notwithstanding
anything to the contrary herein and without limiting Allergan’s rights and
remedies hereunder, if Editas materially breaches this Agreement during the
Research Term, the Research Term shall automatically be extended pro-rata for
each day that Editas remains in breach; provided that, no such extension shall
extend the Research Term beyond the earlier of (a) the delivery by Editas of
Option Packages that are deemed to satisfy the applicable Option Package
Criteria by the ASC (pursuant to Section 2.2.2) for five (5) Collaboration
Development Programs or (b) the tenth (10th) anniversary of the Effective Date.
       

12.5.2         Disagreement.  If the Parties reasonably and in good faith
disagree as to whether there has been a material breach, the Party that seeks to
dispute that there has been a material breach may contest the allegation in
accordance with Section 13.1.  The cure period for any allegation made in good
faith as to a material breach under this Agreement will, subject to Sections
12.5.1 and 13.3.3, run from the date that written notice was first provided to
the Breaching Party by the Non-Breaching Party.    

12.6         Termination for Patent Challenge by Allergan.  In the event that
Allergan directly or indirectly brings, assumes, or participates in, or
knowingly, willfully or recklessly assists in bringing, a Patent Challenge, then
Editas shall be entitled to terminate this Agreement in its entirety immediately
upon written notice to Allergan.

12.7         Termination of Licensed Product due to Safety Concern.  Allergan
may terminate this Agreement with respect to an Allergan Development Program or
Licensed Product at any time after Allergan’s exercise of the Option with
respect to such Allergan Development Program if a Safety Concern arises with
respect to such Allergan Development Program or Licensed Product.

12.8         Effect of Expiration or Termination.    

12.8.1         Expiration.  After the expiration of the Term pursuant to
Section 12.1, the following terms shall apply: 

(a)         After expiration of the Term with respect to any Licensed Product in
a country pursuant to Section 12.1.2, Allergan’s rights and licenses with
respect to such Licensed Product in such country shall survive as fully-paid up,
non-royalty bearing, rights and licenses. 





-  71  -

--------------------------------------------------------------------------------

 

 

(b)         After expiration of the Term with respect to an Editas Product in a
country pursuant to Section 12.1.2, Editas’ rights and licenses with respect to
such Editas Product in such country shall survive as fully-paid up, non-royalty
bearing, rights and licenses. 

12.8.2         Termination by Allergan for Convenience or for Safety Concern;
Termination by Editas for Cause or for Patent Challenge.  If (i) Editas
terminates an Allergan Development Program or the entire Agreement pursuant to
Section 12.5.1 or 12.6, or (ii) Allergan terminates an Allergan Development
Program pursuant to Section 5.3.2, 12.4 or 12.7:    

(a)         All Options with respect to the terminated Allergan Development
Program(s) (or in the case of termination of the entire Agreement, all Options)
that are unexercised as of the effective date of termination shall terminate and
be of no force or effect.

(b)         All licenses granted to Allergan pursuant to Section 4.2.1 with
respect to all Licensed Products in the terminated Allergan Development
Programs(s) (or in the case of termination of the entire Agreement, all licenses
with respect to all Allergan Development Programs) shall be terminated and of no
further force or effect (except with respect to Allergan’s sell-off right
below).

(c)         Allergan will have no further obligations to make any milestone,
royalty or other payments to Editas under ARTICLE 6 with respect to any
terminated Collaboration Development Program, except for any such obligations
that accrued prior to the date such Collaboration Development Program became an
Editas Program and with respect to payment obligations accruing from Allergan’s
sell-off right.

(d)         Solely in the case of a termination by Editas for cause pursuant to
Section 12.5.1, Allergan, its Affiliates and its Sublicensees shall have the
right to sell off any Licensed Products that have been manufactured or are in
the process of being manufactured at the time of termination provided that, such
sales are made in the normal course consistent with Allergan’s past practice and
Allergan continues to comply with all of its payment, reporting and audit
obligations under ARTICLE 6 with respect to Licensed Products.

(e)         With respect to any Licensed Product in a terminated Allergan
Development Program, such Licensed Product shall become an Editas Product (or in
the case of termination of the entire Agreement, all Licensed Products shall
become Editas Products) and if and only if there is no other Allergan
Development Program or Licensed Product directed at [**], Allergan hereby grants
Editas an exclusive, royalty bearing (to the extent set forth in Section 6.7)
right and license, including the right to grant sublicenses under Allergan’s
interest in the CDP IP relating to or Covering such Editas Products, to make and
have made, use, Develop, offer for sale, sell, import and otherwise
Commercialize Editas Products in any Field in the Territory.    For the
avoidance of doubt, Editas shall not be granted any rights to Prosecute,
Maintain or enforce the licensed CDP IP to the extent not allocated to Editas
under Section 8.  The royalty obligations (if any) set forth in Section 6.7
shall apply with respect to Licensed Products from terminated Collaboration
Development Program Commercialized by Editas, alone or with any Third Party or
through any Affiliate, Licensee or Sublicensee, as Editas Products. 





-  72  -

--------------------------------------------------------------------------------

 

 

(f)         Allergan shall deliver to Editas, at Editas’ cost and expense,
copies of the Know-How in its possession and Control that is material to the
Licensed Products in such Allergan Development Program.  In addition, upon the
reasonable request of Editas, Allergan shall reasonably cooperate, at Editas’
cost and expense, with Editas to transition the Manufacture of the applicable
Editas Products to a contract manufacturing organization designated by Editas.

12.8.3         Termination by Allergan for Cause.  If Allergan terminates this
Agreement with respect to one or more Allergan Development Programs for Editas’
material breach pursuant to Section 12.5.1:    

(a)         Allergan shall have the right to retain any license granted in
Section 4.2.1 with respect to the Licensed Products arising from each applicable
terminated Allergan Development Program for which Allergan had already exercised
its Option; provided that, Allergan continues to comply with all of its payment
(subject to its rights under Section 13.2), reporting and audit obligations
under ARTICLE 6 with respect to Licensed Products; and

(b)         Subject to the applicable terms of any In-License, Allergan shall no
longer have any obligations with respect to diligence or to use Commercially
Reasonable Efforts with respect to any Licensed Products resulting from any
Allergan Development Program that was terminated by Allergan pursuant to
Section 12.5.1. 

12.9         Accrued Rights; Surviving Provisions of the Agreement.    

12.9.1         Termination, relinquishment or expiration of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of any Party prior to such termination, relinquishment or expiration
including the payment obligations under ARTICLE 6 hereof, and any and all
damages or remedies arising from any breach hereunder.  Such termination,
relinquishment or expiration shall not relieve any Party from obligations which
are expressly indicated to survive termination of this Agreement.    

12.9.2         The provisions of Articles 9 and 11, and Sections 4.2.1 (only to
the extent that the applicable license is retained after termination pursuant to
Section 12.8.3(a) or as necessary for Allergan to exercise its sell-off right
under Section 12.8.2(d)), 4.2.2 (to the extent applicable to the other sections
in this Section 12.9.2), 4.2.4 (if and to the extent that Section 4.2.1
survives) and 4.2.5 (if and to the extent that Section 4.2.1 survives), 4.4,
4.5, 6.8-6.14 (for final accounting), 8.1.1, 8.1.3, 12.8, 12.9, 13.1, 13.2,
13.3, 13.4, 13.5, 13.7, 13.8, 13.10, 13.11, 13.12, 13.13, 13.14, 13.15, 13.17,
13.18 (to the extent applicable to the other sections in this Section 12.9.2),
13.19 and 13.20, and any applicable definitions in ARTICLE 1, including any
other provision surviving by operation of the foregoing surviving provisions,
shall survive the termination of this Agreement in its entirety or expiration of
this Agreement for any reason, in accordance with their respective terms and
conditions, and for the duration stated, and where no duration is stated, shall
survive indefinitely.  ARTICLE 9 shall survive for a period of [**] years after
the effective date of termination of this Agreement.





-  73  -

--------------------------------------------------------------------------------

 

 

ARTICLE 13
MISCELLANEOUS

13.1         Dispute Resolution.  Except for the matters expressly provided in
Section 3.1.5, if a dispute between the Parties arises under this Agreement,
either Party shall have the right to refer such dispute in writing to the
respective Executive Officers, and such Executive Officers shall attempt in good
faith to resolve such dispute.  If the Parties are unable to resolve a given
dispute pursuant to this Section 13.1 within [**] days after referring such
dispute to the Executive Officers, either Party may have the given dispute
settled by binding arbitration pursuant to Section 13.3.    

13.2         Right to Set-Off.    Without limiting either Party’s rights under
law or in equity, either Party may exercise a right of set-off against any and
all amounts due to such Party as determined by a final judgment of a court or
arbitrator of competent jurisdiction.

13.3         Arbitration Request.  If a Party intends to begin an arbitration to
resolve a dispute arising under this Agreement, such Party shall provide written
notice (the “Arbitration Request”) to the other Party of such intention and a
statement of the issues for resolution.  From the date of the Arbitration
Request and until such time as the dispute has become finally settled, the
running of the time periods as to which Party must cure a breach of this
Agreement becomes suspended as to any breach that is the subject matter of the
dispute.    

13.3.1         Additional Issues.  Within [**] days after the receipt of the
Arbitration Request, the other Party may, by written notice, add additional
issues for resolution in a statement of counter-issues.    

13.3.2         No Arbitration of Patent Issues.  Any dispute, controversy or
claim relating to the scope, validity, enforceability or infringement of any
Patents Covering the Manufacture, use, importation, offer for sale or sale of
Licensed Products shall be submitted to a court of competent jurisdiction in the
country in which such Patents were granted or arose.    

13.3.3         Arbitration Procedure.  Any arbitration pursuant to this ARTICLE
13 will be held in New York, New York, United States unless another location is
mutually agreed by the Parties.  The arbitration will be governed under the
rules of the International Chamber of Commerce, to the exclusion of any
inconsistent state Law.  The Parties shall mutually agree on the rules to govern
discovery and the rules of evidence for the arbitration within [**] days after
the Arbitration Request.  If the Parties fail to timely agree to such rules, the
United States Federal Rules of Civil Procedure will govern discovery and the
United States Federal Rules of Evidence will govern evidence for the
arbitration.  The arbitration will be conducted by three (3) arbitrators, of
which each Party shall appoint one, and the arbitrators so appointed will select
the third and final arbitrator.  The arbitrators shall have experience of
pharmaceutical licensing disputes.  The arbitrator may proceed to an award,
notwithstanding the failure of either Party to participate in the
proceedings.  The arbitrator shall, within [**] days after the conclusion of the
arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded.  The arbitrator shall be limited in the
scope of his or her authority to resolving only the specific matter which the
Parties have referred to arbitration for resolution and shall not have





-  74  -

--------------------------------------------------------------------------------

 

 

authority to render any decision or award on any other issues.  Subject to
Section 11.5, the arbitrator shall be authorized to award compensatory damages,
but shall not be authorized to award punitive, special, consequential, or any
other similar form of damages, or to reform, modify, or materially change this
Agreement.  The arbitrator also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief the arbitrator deems just
and equitable and within the scope of this Agreement, including an injunction or
order for specific performance.  The award of the arbitrator shall be the sole
and exclusive remedy of the Parties, except for those remedies that are set
forth in this Agreement or which apply to a Party by operation of the applicable
provisions of this Agreement, and the Parties hereby expressly agree to waive
the right to appeal from the decisions of the arbitrator, and there shall be no
appeal to any court or other authority (government or private) from the decision
of the arbitrator.  Judgment on the award rendered by the arbitrator may be
enforced in any court having competent jurisdiction thereof, subject only to
revocation of the award on grounds set forth in the United Nations Convention on
the Recognition and Enforcement of Foreign Arbitral Awards.    

13.3.4         Costs.  Each Party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrator; provided,  however, that the arbitrator,
in his or her award, shall be authorized to determine whether a Party is the
prevailing Party, and if so, to award to that prevailing Party reimbursement for
its reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, transcripts, photocopy charges and travel
expenses).    

13.3.5         Preliminary Injunctions.  Notwithstanding anything in this
Agreement to the contrary, a Party may seek a temporary restraining order or a
preliminary injunction from any court of competent jurisdiction in order to
prevent immediate and irreparable injury, loss, or damage on a provisional
basis, pending the award of the arbitrator on the ultimate merits of any
dispute.    

13.3.6         Confidentiality.  All proceedings and decisions of the arbitrator
shall be deemed Confidential Information of each of the Parties, and shall be
subject to ARTICLE 9. 

13.4         Governing Law.  This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the Laws of the State of New York without reference to conflicts
of laws principles; provided that, with respect to matters involving the
enforcement of intellectual property rights, the Laws of the applicable country
shall apply.  The provisions of the United Nations Convention on Contracts for
the International Sale of Goods shall not apply to this Agreement or any subject
matter hereof.

13.5         Assignment.  Neither Party may assign this Agreement without the
consent of the other Party, except as otherwise provided in this Section 13.5. 
Either Party may assign this Agreement in whole or in part to any Affiliate of
such Party without the consent of the other Party;  provided that, such
assigning Party provides the other Party with written notice of such assignment
and the assignee agrees in writing to assume performance of all assigned
obligations; further provided that, if any Assignment by Allergan to an
Affiliate would change the assigning Party’s jurisdiction of incorporation or
residence for tax purposes and result in Withholding Taxes that did not exist
prior to such assignment, then the amount of any payment by such





-  75  -

--------------------------------------------------------------------------------

 

 

Affiliate hereunder shall be increased so that the net amount payable to Editas
after the deduction of all incremental Withholding Taxes incurred as a result of
such assignment equals the amount of the payment that would otherwise have been
payable but for such assignment.  Further, each Party may assign this Agreement,
and all of its rights and obligations, without the consent of the other Party to
its successor in interest by way of merger, acquisition, or sale of all or
substantially all of its business or assets to which this Agreement relates;
provided that, such assigning Party provides the other Party (and, in the case
of Allergan as the assigning Party, Harvard and Broad) with written notice of
such assignment within [**] days after such assignment, merger, acquisition or
sale and the assignee agrees in writing to assume performance of all assigned
obligations.  Notwithstanding anything to the contrary herein, Editas shall not
assign this Agreement unless such assignee also assumes Editas’ rights and
obligations under all In-Licenses and is assigned all of Editas’ rights under
the Editas Background IP and CDP IP.  Similarly, Editas shall not assign its
rights under the Editas Background IP and the CDP IP to an Affiliate or Third
Party without also assigning its rights under this Agreement to such Affiliate
or Third Party.  The terms of this Agreement shall be binding upon and shall
inure to the benefit of the successors, heirs, administrators and permitted
assigns of the Parties.  Any purported assignment in violation of this
Section 13.5 shall be null and void.  If a Party assigns this Agreement in whole
or in part to an Affiliate or Third Party as permitted by this Section 13.5, (x)
the assigning Party shall thereafter remain primarily liable for the performance
by such assignee of all of such Party’s financial obligations hereunder and the
other Party may enforce such financial obligations against the assigning Party
without first seeking to obtain performance from the assignee or exercising any
other remedy or right that the enforcing Party may have, (y) the assigning Party
shall thereafter remain primarily liable for causing such assignee to perform
all of the assigning Party’s non-financial obligations hereunder and the other
Party may enforce such obligation against the assigning Party to cause the
performance by such assignee of such non-financial obligations without first
seeking to obtain performance from the assignee or exercising any other remedy
or right that the enforcing Party may have and (z) if the Party other than the
assigning Party decides to proceed first to exercise any other remedy or right,
or to proceed against another Person, the assigning Party shall nonetheless
remain primarily liable for the performance of such assignee of all of the
assigning Party’s financial obligations hereunder with respect to this Agreement
and for causing such assignee to perform all of the assigning Party’s
non-financial obligations hereunder with respect to this Agreement.

13.6         Performance Warranty.  Each Party hereby acknowledges and agrees
that it shall be responsible for the full and timely performance as and when due
under, and observance of all the covenants, terms, conditions and agreements set
forth in this, Agreement by its Affiliate(s), Licensees, and Sublicensees. 

13.7         Force Majeure.  No Party shall be held liable or responsible to the
other Party nor be deemed to be in default under, or in breach of any provision
of, this Agreement for failure or delay in fulfilling or performing any
obligation (other than a payment obligation) of this Agreement when such failure
or delay is due to force majeure, and without the fault or negligence of the
Party so failing or delaying.  For purposes of this Agreement, force majeure is
defined as causes beyond the control of the Party, including acts of God;
material changes in Law; actions or failures in action by relevant Governmental
Authorities; war; civil commotion; destruction of production facilities or
materials by fire, flood, earthquake, explosion or storm; shortages of supply;
labor disturbances; epidemic; and failure of public utilities or common





-  76  -

--------------------------------------------------------------------------------

 

 

carriers.  In such event Editas or Allergan, as the case may be, shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue.  The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled for up to a
maximum of ninety (90) days, after which time Editas and Allergan shall promptly
meet to discuss in good faith how to best proceed in a manner that maintains and
abides by the Agreement.  Without limiting the foregoing, if claims excuse for
any failure to perform during the Research Term, the Research Term shall
automatically be extended pro-rata for each day that Editas claims such
excuse.  To the extent possible, each Party shall use reasonable efforts to
minimize the duration of any force majeure.  

13.8         Notices.  Any notice or request required or permitted to be given
under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified), or
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below: 

If to Editas,

 

addressed to:

Editas Medicine, Inc.

 

11 Hurley Street

 

Cambridge, MA 02141

 

Attn: Chief Executive Officer

 

Copy to: Legal Affairs

 

Facsimile: [**]

 

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

(which shall not

60 State Street

constitute notice)

Boston, MA 02109

 

Attention:  Steven D. Barrett, Esq.

 

 

 

E-mail: Steven.Barrett@wilmerhale.com

 

Telephone:  (617) 526-6000

 

Facsimile:          (617) 526-5000

If to Allergan,

 

addressed to:

Allergan Pharmaceuticals International Ltd.

 

Clonshaugh Industrial Estate

 

Coolock

 

Dublin 17, Ireland

 

Attention: General Manager

 

Facsimile: [**]

 

 

with copy to:

Allergan Pharmaceuticals International Limited

(which shall not

Clonshaugh Industrial Estate

constitute notice)

Coolock

 

Dublin 17, Ireland

 

Attention: Secretary





-  77  -

--------------------------------------------------------------------------------

 

 

 

Facsimile: [**]

 

 

 

Allergan plc

 

Morris Corporate Center III

 

400 Interpace Parkway

 

Parsippany, NJ 07054

 

Attention: General Counsel

 

Facsimile: [**]

 

or to such other address for such Party as it shall have specified by like
notice to the other Parties, provided that, notices of a change of address shall
be effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service.  If sent by certified mail, the date
of delivery shall be deemed to be the third (3rd) Business Day after such notice
or request was deposited with the U.S. Postal Service.

13.9         Export Clause.  Each Party acknowledges that the Laws of the United
States restrict the export and re-export of commodities and technical data of
United States origin.  Each Party agrees that it will not export or re-export
restricted commodities or the technical data of the other party in any form
without the appropriate United States and foreign government licenses. 

13.10         Waiver.  Neither Party may waive or release any of its rights or
interests in this Agreement except in writing.  The failure of either Party to
assert a right hereunder or to insist upon compliance with any term of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.  No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a continuing waiver of such condition or term or of another condition or
term. 

13.11         Severability.  If any provision hereof should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties shall negotiate in
good faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible.  Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction. 

13.12         Entire Agreement.  This Agreement, together with the Schedules and
Exhibits hereto, set forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersede and terminate all prior agreements and understanding between the
Parties.  In particular, and without limitation, this Agreement supersedes and
replaces the Existing Confidentiality Agreement and any and all term sheets
relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Effective Date.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as set forth herein and
therein.  No subsequent alteration, amendment, change or addition to





-  78  -

--------------------------------------------------------------------------------

 

 

this Agreement shall be binding upon the Parties hereto unless reduced to
writing and signed by the respective authorized officers of the Parties. 

13.13         Independent Contractors.  Nothing herein shall be construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture between the Parties.  Each Party is an independent
contractor.  Neither Party shall assume, either directly or indirectly, any
liability of or for the other Party.  Neither Party shall have the authority to
bind or obligate the other Party and neither Party shall represent that it has
such authority. 

13.14         Headings; Construction; Interpretation.  Headings used herein are
for convenience only and shall not in any way affect the construction of or be
taken into consideration in interpreting this Agreement.  The terms of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise.  Accordingly, the terms of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of Law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement shall be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.  Any
reference in this Agreement to an Article, Section, subsection, paragraph,
clause, Schedule or Exhibit shall be deemed to be a reference to any Article,
Section, subsection, paragraph, clause, Schedule or Exhibit, of or to, as the
case may be, this Agreement.  Except where the context otherwise requires, (a)
any definition of or reference to any agreement, instrument or other document
refers to such agreement, instrument other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any Law refers to such Law as from time to time enacted, repealed
or amended, (c) the words “herein,” “hereof” and “hereunder,” and words of
similar import, refer to this Agreement in its entirety and not to any
particular provision hereof, (d) the words “include,” “includes,” “including,”
“exclude,” “excludes,” and “excluding,” shall be deemed to be followed by the
phrase “but not limited to,” “without limitation” or words of similar import,
and (e) the word “or” is used in the inclusive sense (and/or).

13.15         Financial Books and Records.  Any financial books and records to
be maintained under this Agreement by a Party or its Affiliates, Licensees, or
Sublicensees and subject to an audit right hereunder shall be maintained in
accordance with GAAP. 

13.16         Further Actions.  Each Party shall execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement. 

13.17         Parties in Interest.  All of the terms and provisions of this
Agreement shall be binding upon, and shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors, heirs,
administrators and permitted assigns. 





-  79  -

--------------------------------------------------------------------------------

 

 

13.18         Intended Third Party Beneficiaries.    

13.18.1         Allergan acknowledges and agrees that for so long as any Editas
Background IP is licensed by Editas from [**] 

13.18.2         Allergan acknowledges and agrees that for so long as any Editas
Background IP is licensed by Editas from [**]. 

13.19         Performance by Affiliates.  To the extent that this Agreement
imposes obligations on Affiliates of a Party, such Party agrees to cause its
Affiliates to perform such obligations.

13.20         Counterparts.  This Agreement may be signed in counterparts, each
and every one of which shall be deemed an original, notwithstanding variations
in format or file designation which may result from the electronic transmission,
storage and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.  The Parties agree that execution shall be performed as follows:
first, Allergan shall sign its counterpart and deliver such counterpart to
Editas and second, Editas shall sign its counterpart and deliver such
counterpart to Allergan.

[Signature page to follow]

 

 



-  80  -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date. 

 

 

EDITAS MEDICINE, INC.

 

 

 

 

 

 

 

By:

/s/ Katrine Bosley

 

 

Name:   Katrine Bosley

 

 

Title:  President & CEO

 

 

 

 

 

ALLERGAN PHARMACEUTICALS INTERNATIONAL LIMITED

 

 

 

 

 

 

By:

/s/ Patrick O’Donnell

 

 

Name: Patrick O’Donnell

 

 

Title:   Director

 





 

--------------------------------------------------------------------------------

 

 

Exhibits

Exhibit A-1 – Collaboration Development Programs

Exhibit A-2 – Targets

Exhibit B – Core Option Package Criteria

Exhibit C – Existing In-Licenses

Exhibit D – Manufacturing Requirements

Exhibit E – Permitted Subcontractors

Exhibit F – Profit-Sharing Agreement Terms

Exhibit G – Exhibit for Section 10.2.6

Exhibit H – Press Release

Exhibit I– Existing Editas Background Patents

 

 



F - 2

--------------------------------------------------------------------------------

 



Exhibit A-1

Collaboration Development Programs

 

[purposefully left blank as of the Effective Date]

 

 

 



A-1 - i

--------------------------------------------------------------------------------

 



Exhibit A-2

Targets

 

Gene/Target

1.

LCA10

2.

CEP290

 

[**]

 

 



A-2 - i

--------------------------------------------------------------------------------

 



Exhibit B

Core Option Package Criteria

 

Core Option Package Criteria

On a program-by-program basis, further
items for discussion at ASC

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

 



B - i

--------------------------------------------------------------------------------

 

 

Exhibit C

Existing In-Licenses

 

1.   Amended and Restated Cas9-I License Agreement by and between President and
Fellows of Harvard College, the Broad Institute, Inc. and Editas Medicine, Inc.,
dated December 16, 2016, as amended by Amendment 1 dated March 3, 2017

2.   Cas9-II License Agreement by and between the Broad Institute, Inc. and
Editas Medicine, Inc., dated December 16, 2016

3.   Cpf1 License Agreement by and between the Broad Institute, Inc. and Editas
Medicine, Inc., dated December 16, 2016

4.   Exclusive Patent License Agreement (MGH Agreement No. A221317; MGH Case
Nos. [**]) by and between The General Hospital Corporation, d/b/a Massachusetts
General Hospital, and Editas Medicine, Inc., dated August 29, 2014, as amended
by the First Amendment, dated June 29, 2015 and the Second Amendment, dated
November 17, 2016

5.   Exclusive Patent License Agreement (MGH Agreement No. A224596; MGH Case
Nos. [**]) by and between The General Hospital Corporation, d/b/a Massachusetts
General Hospital, and Editas Medicine, Inc., dated August 2, 2016

 

 



C - i

--------------------------------------------------------------------------------

 

 

Exhibit D

Manufacturing Requirements

 

[purposefully left blank as of the Effective Date]

 

 



D - i

--------------------------------------------------------------------------------

 

 

Exhibit E

Permitted Subcontractors

[**]

 

 



E - i

--------------------------------------------------------------------------------

 

 

Exhibit F

Profit Sharing-Agreement Terms

All capitalized terms used but not otherwise defined in this Exhibit F will have
the meanings ascribed to them in the Strategic Alliance and Option Agreement
(the “Alliance Agreement”).

1.         Agreement: Upon the timely exercise by Editas of a Profit-Sharing
Option, the Parties shall negotiate in good faith the terms of a Profit-Sharing
Agreement for the applicable Co-Co Product. 

2.         Development and Commercialization.  Allergan shall be solely
responsible for all aspects of Commercialization of the Co-Co Products including
planning and implementation, booking of sales, pricing and reimbursement using
Commercially Reasonable Efforts in accordance with its internal practices and
operating procedures.  Notwithstanding the foregoing, on [**] basis, Allergan
shall provide a Development and Commercialization budget to the ASC (or to
Editas if the ASC no longer exists) for review and comment.  Allergan and Editas
will each be responsible for fifty (50%) of the Development responsibilities for
the Co-Co Products pursuant to mutually agreed plans and budgets; provided, that
if the Parties are unable to agree on the applicable Development plan and/or
Commercialization budget, Allergan’s decision shall govern. 

3.         Co-Co Territory: U.S., provided however, that global Development
Costs incurred for Development activities that support Regulatory Approval in
the U.S. shall be included as part of the Development Costs for the Co-Co
Product(s) (the “Co-Co Territory”).

4.         Term: For so long as the Co-Co Product(s) are sold in the U.S.,
unless earlier terminated in accordance with the Alliance Agreement.

5.         Allocation and Reconciliation of Net Profits/Losses; Patent
Enforcement Recoveries:  

a.         Costs.  “Development and Commercialization Costs” means all
Development and Commercialization costs incurred by Allergan and its Affiliates,
Licensees, or Sublicensees with respect to such Co-Co Product in the Co-Co
Territory subsequent to Allergan’s exercise of its Option with respect thereto
in accordance with Section 4.1.3 of the Alliance Agreement, including any such
Losses arising from Claims based on Development, Manufacture, marketing,
Commercialization and sale of a Co-Co Product in the Co-Co Territory, including
any claims of intellectual property infringement and/or product liability.

b.         Allocation: Editas and Allergan shall each receive (in the case of
profits) or pay (in the case of losses), as applicable, fifty percent (50%) of
net profit and losses (the “Net Profits/Losses”) with respect to each Co-Co
Product in the Territory.  The Profit-Sharing Agreement will specify the
accounting, reporting, and payment process for such profits and losses.  All
royalty, milestone and other payments to a Third Party made by either Party
under Third Party agreements (including, but not limited to, Existing
In-Licenses) with respect to Co-Co Product(s) in the Co-Co Territory shall be
deemed deducted in calculating the Net Profits/Losses.  If any such Third Party
payments are made for rights





F - i

--------------------------------------------------------------------------------

 

 

that relate both to the Co-Co Product(s) in the Co-Co Territory and to other
product(s) and/or territory(ies), only an equitable allocation of such costs
shall be calculated as part of the Net Profits/Losses.  The allocations and
limitations on such sharing set forth in Section 6.6.4 of the Alliance Agreement
shall not apply to such sharing of costs with respect to Co-Co Product(s) under
the Profit-Sharing Agreement.

c.         U.S. Reporting Gross Revenues and Shared Expenses: Within [**] days
after the end of each Calendar Quarter, Allergan shall submit to Editas a report
evidencing the calculation of the Net Profits/Losses including, if reasonably
required to satisfy Editas’s tax reporting obligations and if such information
is reasonably available to Allergan, such calculation on a state-by-state basis.
All reports under this Section shall be considered Confidential Information of
Allergan, subject to the terms and conditions of ARTICLE 9 of the Alliance
Agreement.

d.         Payment.  Within [**] days after delivery by Allergan of a report to
Editas (as set forth above), Editas or Allergan, as the case may be, shall pay
the applicable payments due to the other Party.  The Parties shall have the
audit rights set forth in Section 6.10 of the Alliance Agreement.

6.         Permitted Disclosures.  In addition to any disclosures which are
required by Law (and which shall be governed by Section 9.3.4 of the Agreement),
either Party may issue press releases with respect to the following matters the
terms of which shall be subject to the reasonable review, comment and approval
of the other Party:

a.         the commencement and “top-line” results of clinical studies of any
Co-Co Product;

b.         the filing for or receipt of Regulatory Approval with respect to any
Co-Co Product; and

c.         the presence and participation of the Parties at scientific or
financial forums relating to Co-Co Products.

 

 



F - ii

--------------------------------------------------------------------------------

 

 

Exhibit G

Exhibit for Section 10.2.6

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of three pages were omitted. [**]

 

 



G - i

--------------------------------------------------------------------------------

 

 

Exhibit H

Press Release

Allergan and Editas Medicine Enter into Strategic R&D Alliance to Discover and
Develop CRISPR Genome Editing Medicines for Eye Diseases

 

– Brings Together Eye Care and CRISPR Innovators to Develop Transformative
Medicines for Patients –

 

– Provides Allergan Exclusive Access to Multiple Editas Medicine Ocular Programs
Based on its Unparalleled CRISPR Genome Editing Platform –

 

– Reinforces Allergan’s Continued Commitment to Developing Innovative Treatments
for Unmet Needs in Eye Care –

 

DUBLIN, IRELAND and CAMBRIDGE, MASS. – March 14, 2017 –  Allergan plc (NYSE:
AGN), a leading global pharmaceutical company, and Editas Medicine, Inc.
(NASDAQ:EDIT), a leading genome editing company, today announced that Allergan’s
wholly-owned subsidiary, Allergan Pharmaceuticals International Limited, and
Editas Medicine have entered into a strategic research and development alliance
under which Allergan will receive exclusive access and the option to license up
to five of Editas Medicine’s genome-editing ocular programs, including its lead
program for Leber Congenital Amaurosis (LCA10), which is currently in
pre-clinical development.

 

The agreement covers early stage, first-in-class ocular programs targeting
serious diseases based on Editas Medicine’s unparalleled CRISPR genome editing
platform, including CRISPR/Cas9 and CRISPR/Cpf1. Editas Medicine’s lead program
is being developed for the potential treatment of LCA10, a rare, inherited
retinal degenerative disease that appears in childhood and leads to blindness.

 

“The CRISPR genome editing platform holds the potential to transform the
treatment of many genetic and non-genetically derived diseases, including
diseases and conditions of the eye,” said David Nicholson, Chief Research and
Development Officer, Allergan. “The Allergan team is excited to work with
colleagues at Editas Medicine to develop and potentially deliver game-changing
treatment for retinal diseases like LCA10. This program is highly complementary
to our ongoing eye care development programs where unmet medical need exists for
patients.”

 

“Allergan has long been a leader in advancing innovative therapies to treat eye
diseases,” said Katrine Bosley, President and Chief Executive Officer, Editas
Medicine.  “Working together with Allergan through their Open Science R&D model
significantly enhances our ability to develop genome editing medicines to help
patients with serious eye diseases. This alliance is highly aligned with our
strategy to build our company for the long-term and to realize the broad
potential of our genome editing platform to treat serious diseases.”

 

CRISPR (Clustered Regularly Interspaced Short Palindromic Repeats) is a dynamic,
versatile tool that can be programmed to target specific stretches of genetic
code and edit DNA at precise locations in the human genome. The technology
allows researchers to permanently modify genes and has the potential to create
medicines with a durable treatment effect.

 





H - i

--------------------------------------------------------------------------------

 

 

Under the terms of the agreement, Editas Medicine will receive an upfront
payment of $90 million for the development of five candidate programs. Editas
Medicine has the potential to earn additional payments for achieving important
near-term milestones specifically related to LCA10. Allergan will have the
option to license up to five programs under the agreement and will be
responsible for development and commercialization of the optioned products,
subject to Editas' option right to co-develop and co-promote up to two optioned
products in the United States.  Editas Medicine will also be eligible to receive
development and commercial milestones, as well as royalty payments on a
per-program basis. 

 

Conference Call Information

 

Editas Medicine and Allergan will host a conference call on Tuesday, March 14,
2016, at 4:30 p.m. ET to discuss the alliance.  To access the call, please dial
(877) 809-6321 and provide the passcode 88272560.

 

About the CRISPR Genome Editing Technology

 

The CRISPR technology targets specific stretches of genetic code and allows
editing of DNA at precise locations in the human genome. Cas9 and Cpf1 are both
enzyme/guide RNA complexes that use traditional RNA/DNA base-pairing to
precisely locate specific DNA sequences with the goal of modifying or ‘editing’
a disease-associated or therapeutic genomic location. By changing the
composition of the guide RNA, the Cas9 or Cpf1 nuclease complex can be
reprogrammed to target different DNA sequences and can be engineered to perform
a wide range of genome editing functions, including ‘cutting and removing’,
‘cutting and revising’, and ‘cutting and replacing’ genomic sequences. In this
way, genome editing has the potential to treat a broad range of
genetically-defined and genetically-treatable diseases.

 

About Leber Congenital Amaurosis

 

Leber Congenital Amaurosis, or LCA, is a group of inherited retinal dystrophies
caused by mutations in at least 18 different genes. It is the most common cause
of inherited childhood blindness, with an incidence of two to three per 100,000
live births worldwide. Symptoms of LCA appear within the first year of life,
resulting in significant vision loss and blindness. The most common form of the
disease, referred to as LCA10, is a monogenic disorder caused by mutations in
the CEP290 gene and represents approximately 20‑30 percent of all LCA subtypes.

 

About Allergan plc

 

Allergan plc (NYSE: AGN), headquartered in Dublin, Ireland, is a bold, global
pharmaceutical company.  Allergan is focused on developing, manufacturing and
commercializing branded pharmaceuticals, devices and biologic products for
patients around the world.

 

Allergan markets a portfolio of leading brands and best-in-class products for
the central nervous system, eye care, medical aesthetics and dermatology,
gastroenterology, women’s health, urology and anti-infective therapeutic
categories.

 

Allergan is an industry leader in Open Science, the Company’s R&D model, which
defines our approach to identifying and developing game-changing ideas and
innovation for better patient care. This approach has led to Allergan building
one of the broadest development pipelines in the pharmaceutical industry with
70+ mid-to-late stage pipeline programs in development.

 





H - ii

--------------------------------------------------------------------------------

 

 

Our Company’s success is powered by our more than 16,000 global colleagues’
commitment to being Bold for Life. Together, we build bridges, power ideas, act
fast and drive results for our customers and patients around the world by always
doing what is right.

 

With commercial operations in approximately 100 countries, Allergan is committed
to working with physicians, healthcare providers and patients to deliver
innovative and meaningful treatments that help people around the world live
longer, healthier lives every day.

 

For more information, visit Allergan’s website at www.Allergan.com.  

 

About Editas Medicine

 

Editas Medicine is a leading genome editing company dedicated to treating
patients with genetically-defined diseases by correcting their disease-causing
genes. The Company was founded by world leaders in genome editing, and its
mission is to translate the promise of genome editing science into a broad class
of transformative genomic medicines to benefit the greatest number of patients.

 

Allergan Forward-Looking Statements

 

Statements contained in this press release that refer to future events or other
non-historical facts are forward-looking statements that reflect Allergan's
current perspective of existing trends and information as of the date of this
release. Except as expressly required by law, Allergan disclaims any intent or
obligation to update these forward-looking statements. Actual results may differ
materially from Allergan's current expectations depending upon a number of
factors affecting Allergan's business. These factors include, among others, the
difficulty of predicting the timing or outcome of FDA approvals or actions, if
any; the impact of competitive products and pricing; market acceptance of and
continued demand for Allergan's products; difficulties or delays in
manufacturing; and other risks and uncertainties detailed in Allergan's periodic
public filings with the Securities and Exchange Commission, including but not
limited to Allergan's Annual Report on Form 10-K for the year ended December 31,
2016. Except as expressly required by law, Allergan disclaims any intent or
obligation to update these forward-looking statements.

Editas Forward-Looking Statements

This press release contains forward-looking statements and information within
the meaning of The Private Securities Litigation Reform Act of 1995.  The words
‘‘anticipate,’’ ‘‘believe,’’ ‘‘continue,’’ ‘‘could,’’ ‘‘estimate,’’ ‘‘expect,’’
‘‘intend,’’ ‘‘may,’’ ‘‘plan,’’ ‘‘potential,’’ ‘‘predict,’’ ‘‘project,’’
‘‘target,’’ ‘‘should,’’ ‘‘would,’’ and similar expressions are intended to
identify forward-looking statements, although not all forward-looking statements
contain these identifying words.  The Company may not actually achieve the
plans, intentions, or expectations disclosed in these forward-looking
statements, and you should not place undue reliance on these forward-looking
statements.  Actual results or events could differ materially from the plans,
intentions and expectations disclosed in these forward-looking statements as a
result of various factors, including: uncertainties inherent in the initiation
and completion of preclinical studies and clinical trials and clinical
development of the Company’s product candidates; availability and timing of
results from preclinical studies and clinical trials; whether interim results
from a clinical trial will be predictive of the final results of the trial or
the results of future trials; expectations for regulatory approvals to conduct
trials or to market products and availability of funding sufficient





H - iii

--------------------------------------------------------------------------------

 

 

for the Company’s foreseeable and unforeseeable operating expenses and capital
expenditure requirements.  These and other risks are described in greater detail
under the caption “Risk Factors” included in the Company’s most recent Annual
Report on Form 10-K, which is on file with the Securities and Exchange
Commission, and in other filings that the Company may make with the Securities
and Exchange Commission in the future.  Any forward-looking statements contained
in this press release speak only as of the date hereof, and the Company
expressly disclaims any obligation to update any forward-looking statements,
whether as a result of new information, future events or otherwise.

###

CONTACTS:

 

Allergan:

Editas Medicine:

Investors:

Investors:

Lisa DeFrancesco

Mark Mullikin

(862) 261-7152

(617) 401-9083

 

 

Karina Calzadilla

 

(862) 261- 7328

 

 

 

 

 

Media:

 

Mark Marmur

Cristi Barnett

(862) 261-7558

(617) 401-0113

 

 

 

Dan Budwick, Pure Communications

 

(973) 271-6085

 

 



H - iv

--------------------------------------------------------------------------------

 

 

Exhibit I

Existing Editas Background Patents
(as of the Effective Date)

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 54 pages were omitted. [**]

 

I - i

--------------------------------------------------------------------------------